Exhibit 10.1
EXECUTION COPY
 
 
$600,000,000
LOAN AND SECURITY AGREEMENT
Dated as of September 2, 2009
by and among
MOHAWK INDUSTRIES, INC.
and
CERTAIN OF ITS SUBSIDIARIES,
as Borrowers,
CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK
and
BANK OF AMERICA, N.A.,
each, as a Syndication Agent
 
WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES INC.,
SUNTRUST ROBINSON HUMPHREY, INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers
 
WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES INC.,
SUNTRUST ROBINSON HUMPHREY, INC., BANC OF AMERICA SECURITIES LLC,
BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC. and
REGIONS BUSINESS CAPITAL CORPORATION,
as Joint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE 1   DEFINITIONS     1  
 
               
 
  Section 1.1   Defined Terms     1  
 
                ARTICLE 2   CREDIT FACILITIES     34  
 
               
 
  Section 2.1   Revolving Loans     34  
 
  Section 2.2   Swingline Loans     34  
 
  Section 2.3   Letters of Credit     36  
 
  Section 2.4   Procedure for Advance of Loans     39  
 
  Section 2.5   Repayments and Prepayments     40  
 
  Section 2.6   Optional Reduction of Commitments     42  
 
  Section 2.7   Optional Increase of Commitments     42  
 
  Section 2.8   Overadvances; Special Agent Advances     43  
 
  Section 2.9   Joint and Several Liability of the Borrowers     44  
 
  Section 2.10   Appointment of Administrative Borrower as Agent for Requesting
Loans and Receipts of Loans and Statements     46  
 
                ARTICLE 3   GENERAL LOAN PROVISIONS     47  
 
               
 
  Section 3.1   Interest     47  
 
  Section 3.2   Fees     49  
 
  Section 3.3   Loan Accounts     50  
 
  Section 3.4   Pro Rata Treatment, Sharing of Payments, Funding by Lenders,
Etc.     50  
 
  Section 3.5   Payments Generally     52  
 
  Section 3.6   Obligations Several; Independent Nature of Lenders’ Rights    
52  
 
  Section 3.7   Bank Products     53  
 
                ARTICLE 4   YIELD PROTECTION     53  
 
               
 
  Section 4.1   Inability to Determine Applicable Interest Rate     53  
 
  Section 4.2   Changed Circumstances     53  
 
  Section 4.3   Increased Costs     53  
 
  Section 4.4   Capital Requirements     54  
 
  Section 4.5   Taxes     54  
 
  Section 4.6   Breakage Indemnity     56  
 
  Section 4.7   Certificates for Reimbursement     56  
 
  Section 4.8   Delay in Requests     56  
 
  Section 4.9   Mitigation; Replacement of the Lenders     57  
 
  Section 4.10   No Requirement of Match Funding     57  
 
  Section 4.11   Optional Termination of Commitment of Defaulting Lender     57
 
 
                ARTICLE 5   CONDITIONS PRECEDENT     58  
 
               
 
  Section 5.1   Conditions Precedent to Initial Loans and Letters of Credit    
58  
 
  Section 5.2   Conditions Precedent to All Loans and Letters of Credit     61  
 
                ARTICLE 6   SECURITY INTEREST AND COLLECTION     62  
 
               
 
  Section 6.1   Grant of Security Interest     62  
 
  Section 6.2   Perfection of Security Interests     62  
 
  Section 6.3   Collection of Accounts     65  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
continued

                              Page
 
                ARTICLE 7   COLLATERAL REPORTING AND COVENANTS     66  
 
               
 
  Section 7.1   Collateral Reporting     66  
 
  Section 7.2   Accounts Covenants     66  
 
  Section 7.3   Inventory Covenants; Appraisals, Etc.     67  
 
  Section 7.4   Power of Attorney     68  
 
  Section 7.5   Right to Cure     69  
 
  Section 7.6   Access to Premises; Field Audits     69  
 
                ARTICLE 8   REPRESENTATIONS AND WARRANTIES     70  
 
               
 
  Section 8.1   Corporate Existence, Power and Authority     70  
 
  Section 8.2   Name; State of Organization; Chief Executive Office; Collateral
Locations     70  
 
  Section 8.3   Financial Statements; No Material Adverse Effect     70  
 
  Section 8.4   Priority of Liens     71  
 
  Section 8.5   Tax Returns     71  
 
  Section 8.6   Litigation     71  
 
  Section 8.7   Compliance with Applicable Laws     71  
 
  Section 8.8   Environmental Compliance     72  
 
  Section 8.9   Employee Benefits     72  
 
  Section 8.10   Bank Accounts     73  
 
  Section 8.11   Intellectual Property     73  
 
  Section 8.12   Subsidiaries; Affiliates; Capitalization; Solvency     73  
 
  Section 8.13   Labor Disputes     73  
 
  Section 8.14   Material Contracts     73  
 
  Section 8.15   Title to Property     74  
 
  Section 8.16   Payable Practices     74  
 
  Section 8.17   Accuracy and Completeness of Information     74  
 
  Section 8.18   Investment Company Act     74  
 
  Section 8.19   Accounts; Inventory     74  
 
  Section 8.20   Anti-Terrorism Laws     74  
 
  Section 8.21   Senior Indebtedness     74  
 
  Section 8.22   Survival of Warranties; Cumulative     74  
 
                ARTICLE 9   AFFIRMATIVE COVENANTS     75  
 
               
 
  Section 9.1   Maintenance of Existence     75  
 
  Section 9.2   Compliance with Laws, Regulations, Etc.     75  
 
  Section 9.3   Payment of Taxes and Claims     75  
 
  Section 9.4   Insurance     76  
 
  Section 9.5   Financial Statements and Other Information     76  
 
  Section 9.6   Compliance with ERISA     79  
 
  Section 9.7   Intellectual Property     79  
 
  Section 9.8   Further Assurances     79  
 
  Section 9.9   Additional Borrowers and Guarantors; Release     79  
 
  Section 9.10   Use of Proceeds     80  
 
  Section 9.11   Fixed Charge Coverage Ratio     80  
 
                ARTICLE 10   NEGATIVE COVENANTS     81  
 
               
 
  Section 10.1   Limitations on Indebtedness     81  
 
  Section 10.2   Limitations on Liens     82  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
continued

                              Page
 
               
 
  Section 10.3   Limitations on Investments     84  
 
  Section 10.4   Limitations on Fundamental Changes     86  
 
  Section 10.5   Limitations on Asset Dispositions     87  
 
  Section 10.6   Limitations on Restricted Payments     88  
 
  Section 10.7   Transactions with Affiliates     89  
 
  Section 10.8   Limitation on Certain Accounting Changes and Amendments to
Organizational Documents     90  
 
  Section 10.9   Limitation on Payments and Modifications of Indebtedness     90
 
 
  Section 10.10   No Further Negative Pledges; Restrictive Agreements     91  
 
  Section 10.11   Nature of Business     92  
 
  Section 10.12   Sale and Lease-Back Transaction     92  
 
                ARTICLE 11   EVENTS OF DEFAULT AND REMEDIES     92  
 
               
 
  Section 11.1   Events of Default     92  
 
  Section 11.2   Remedies     94  
 
  Section 11.3   Crediting Payments and Proceeds     97  
 
  Section 11.4   Proofs of Claim     98  
 
                ARTICLE 12   THE ADMINISTRATIVE AGENT     98  
 
               
 
  Section 12.1   Appointment, Powers and Immunities     98  
 
  Section 12.2   Reliance by the Administrative Agent     99  
 
  Section 12.3   Notice of Events of Default     99  
 
  Section 12.4   Wachovia in its Individual Capacity     100  
 
  Section 12.5   Indemnification     100  
 
  Section 12.6   Non-Reliance on the Administrative Agent and Other Lenders    
100  
 
  Section 12.7   Failure to Act     101  
 
  Section 12.8   Concerning the Collateral and the Related Loan Documents    
101  
 
  Section 12.9   Field Audit, Examination Reports and other Information;
Disclaimer by the Lenders     101  
 
  Section 12.10   Collateral Matters     101  
 
  Section 12.11   Agency for Perfection     102  
 
  Section 12.12   Successor to the Administrative Agent     103  
 
  Section 12.13   Other Agent Designations     103  
 
                ARTICLE 13   GUARANTY     103  
 
               
 
  Section 13.1   The Guaranty     103  
 
  Section 13.2   Bankruptcy     104  
 
  Section 13.3   Nature of Liability     104  
 
  Section 13.4   Independent Obligation     104  
 
  Section 13.5   Authorization     104  
 
  Section 13.6   Reliance     105  
 
  Section 13.7   Waiver     105  
 
  Section 13.8   Limitation on Enforcement     106  
 
  Section 13.9   Confirmation of Payment     106  
 
                ARTICLE 14   MISCELLANEOUS     106  
 
               
 
  Section 14.1   Notices     106  
 
  Section 14.2   Amendments and Waivers     107  
 
  Section 14.3   Costs and Expenses     110  
 
  Section 14.4   Indemnification     110  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
continued

                              Page
 
               
 
  Section 14.5   Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver     111  
 
  Section 14.6   Waiver of Notices     112  
 
  Section 14.7   Waiver of Counterclaims     113  
 
  Section 14.8   Partial Invalidity     113  
 
  Section 14.9   Confidentiality     113  
 
  Section 14.10   Successors     114  
 
  Section 14.11   Assignments; Participations     114  
 
  Section 14.12   Term     116  
 
  Section 14.13   Entire Agreement     117  
 
  Section 14.14   USA Patriot Act     117  
 
  Section 14.15   Judgment Currency     117  
 
  Section 14.16   Counterparts, Etc.     118  

iv



--------------------------------------------------------------------------------



 



INDEX TO EXHIBITS AND SCHEDULES

      EXHIBITS    
 
   
Exhibit A
  Form of Assignment and Assumption
Exhibit B
  Form of Borrowing Base Certificate
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Information Certificate
Exhibit E
  Form of Joinder Agreement
Exhibit F
  Form of Notice of Borrowing
Exhibit G
  Form of Notice of Account Designation
Exhibit H
  Form of Notice of Prepayment
Exhibit I
  Form of Notice of Conversion
Exhibit J
  Form of Note
Exhibit K
  Form of Acquisition Compliance Certificate

      SCHEDULES    
 
   
Schedule 1.1(a)
  Lenders and Commitments
Schedule 1.1(b)
  Consolidated EBITDA Adjustments
Schedule 1.1(c)
  Existing Letters of Credit
Schedule 7.1
  Other Collateral Reports
Schedule 8.2
  Name; State of Organization; Chief Executive Office; Collateral Locations
Schedule 8.6
  Litigation
Schedule 8.10
  Deposit Accounts and Securities Accounts
Schedule 8.12
  Subsidiaries; Affiliates; Capitalization; Solvency
Schedule 8.13
  Collective Bargaining or Similar Agreements
Schedule 8.14
  Material Contracts
Schedule 10.1
  Existing Indebtedness
Schedule 10.2
  Existing Liens
Schedule 10.3
  Existing Investments
Schedule 10.7
  Existing Affiliate Transactions

v



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     This Loan and Security Agreement dated as of September 2, 2009 is entered
into by and among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Company”), those Subsidiaries of the Company identified as “Borrowers” on the
signature pages hereto and any additional Subsidiary of the Company that becomes
a party hereto as a “Borrower” in accordance with the terms hereof (together
with the Company, the “Borrowers”), those Subsidiaries of the Company identified
as “Guarantors” on the signature pages hereto and each additional Subsidiary of
the Company that becomes a party hereto as a “Guarantor” (collectively, the
“Guarantors”), the parties hereto from time to time as lenders, whether by
execution of this Agreement or an Assignment and Assumption (collectively, the
“Lenders” as hereinafter further defined) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent” as
hereinafter further defined) and in its capacity as issuing bank for letters of
credit hereunder (in such capacity, “Issuing Bank” as hereinafter further
defined).
WITNESSETH:
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders enter into financing arrangements with the Borrowers pursuant to which
the Lenders may make loans and provide other financial accommodations to the
Borrowers; and
     WHEREAS, each Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to the Borrowers on a
pro rata basis according to its Commitment (as defined below) on the terms and
conditions set forth herein and the Administrative Agent is willing to act as
administrative agent for the Lenders on the terms and conditions set forth
herein and the other Loan Documents;
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 Defined Terms. For purposes of this Agreement, the following
terms have the respective meanings given to them below:
     “2011 Indenture” means that certain Indenture dated as of January 9, 2006,
by and between the Company and SunTrust Bank as trustee, as amended, restated,
supplemented or otherwise modified through the date hereof pursuant to which
certain notes of the Company in the aggregate original principal amount of
$500,000,000 had been issued.
     “2011 Notes” means the Company’s outstanding 5.75% senior notes due
January 15, 2011 issued pursuant to the 2011 Indenture outstanding on the
Closing Date.
     “2012 Indenture” means that certain Indenture dated as of April 2, 2002, by
and between the Company and Wachovia as trustee, as amended, restated,
supplemented or otherwise modified through the date hereof pursuant to which
certain notes of the Company in the aggregate original principal amount of
$400,000,000 had been issued.

 



--------------------------------------------------------------------------------



 



     “2012 Notes” means the Company’s outstanding 7.20% senior notes due
April 15, 2012 issued pursuant to the 2012 Indenture outstanding on the Closing
Date.
     “Accounts” means, as to each Loan Party, all present and future accounts,
as defined in the UCC, of such Loan Party.
     “Acquisition” means any transaction or series of related transactions for
the purpose of resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or all or substantially all of
any business unit, division, product line or line of business of any Person,
(b) the acquisition in excess of fifty percent (50%) of the Capital Stock of any
Person, or otherwise causing any Person to become a Subsidiary or (c) a merger
or consolidation or any other combination with another Person (other than a
Person that is already a Subsidiary).
     “Acquisition Compliance Certificate” means a certificate substantially in
the form of Exhibit K hereto delivered by a Responsible Officer of the Company
pursuant to clause (i) of the definition of Permitted Acquisition, which
certificate shall confirm satisfaction of each of the conditions precedent set
forth in the definition of Permitted Acquisition and shall include reasonably
detailed calculations demonstrating satisfaction of the requirements set forth
in clause (d) therein.
     “Additional Issuing Bank” means up to two (2) Lenders, in addition to the
Administrative Agent, each designated by the Administrative Borrower as an
additional issuer of Letters of Credit pursuant to Section 2.3(j).
     “Adjusted Eurodollar Rate” means, with respect to each Interest Period for
any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the LIBOR Rate for such Interest Period by (b) a percentage equal to:
(i) one (1) minus (ii) the Reserve Percentage. For purposes hereof, “Reserve
Percentage” means for any day, that percentage (expressed as a decimal) which is
in effect from time to time under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor), as such regulation may be amended
from time to time or any successor regulation, as the maximum reserve
requirement (including, without limitation, any basic, supplemental, emergency,
special, or marginal reserves) applicable with respect to Eurocurrency
liabilities as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of Eurodollar Rate Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Rate Loans shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
     “Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent on behalf of the Lenders pursuant to the terms
hereof and any replacement or successor agent hereunder.
     “Administrative Agent Payment Account” means the account of the
Administrative Agent as the Administrative Agent may from time to time designate
to the Administrative Borrower as the Administrative Agent Payment Account for
purposes of this Agreement and the other Loan Documents.
     “Administrative Borrower” means the Company, in its capacity as the
administrative borrower on behalf of itself and the other the Borrowers pursuant
to Section 2.10 and its successors and assigns in such capacity.

2



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to a specified Person, any other Person
that directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds five percent (5%) or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds five percent (5%) or more of any class of Voting
Stock or in which such Person beneficially owns or holds five percent (5%) or
more of the equity interests, and (c) any director or executive officer of such
Person and (d) solely for purposes of Section 10.7, any Affiliate (as described
in clause (b) above) of any director or executive officer of the Company. For
the purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Stock, by agreement or
otherwise.
     “Aggregate Commitment” means the aggregate Commitments of all of the
Lenders hereunder, as such amount may be increased, reduced or otherwise
modified pursuant to the terms of this Agreement. The Aggregate Commitment on
the Closing Date shall be $600,000,000.
     “Agreement” means, on any date, this Loan and Security Agreement as
originally in effect on the Closing Date and as thereafter from time to time
amended, supplemented, amended and restated or otherwise modified from time to
time and in effect on such date.
     “Alternative Currency” means (a) Euro, (b) Sterling, (c) Canadian Dollar
and (d) with the prior written consent of the applicable Issuing Bank, any other
lawful currency (other than Dollars); provided that in each case of (a) through
(d) above, such currency is freely transferable and convertible into Dollars in
the United States currency market and freely available to the applicable Issuing
Bank in the London interbank deposit market.
     “Alternative Currency Letter of Credit” means any Letter of Credit
denominated in an Alternative Currency.
     “Alternative Currency Letter of Credit Obligations” means, at any time, the
sum of (a) the aggregate undrawn amount of all Alternative Currency Letters of
Credit outstanding at such time, plus (b) the aggregate amount of all drawings
under Alternative Currency Letters of Credit for which any Issuing Bank has not
at such time been reimbursed, plus (c) without duplication, the aggregate amount
of all payments made by each Lender to each Issuing Bank with respect to such
Lender’s participation in Alternative Currency Letters of Credit as provided in
Section 2.3 for which the Borrowers have not at such time reimbursed the
Lenders, whether by way of a Loan or otherwise.
     “Alternative Currency Letter of Credit Sublimit” means an amount equal to
the lesser of the Letter of Credit Limit and $25,000,000.
     “Applicable Margin” means for Eurodollar Rate Loans, Swingline Loans and
Base Rate Loans, the appropriate applicable percentages corresponding to the
Level of Average Excess Availability determined as of the most recent
Calculation Date as shown below:

3



--------------------------------------------------------------------------------



 



                                      Applicable Margin                 for
Eurodollar Rate         Average Excess   Loans and Swingline   Applicable Margin
Level   Availability   Loans   for Base Rate Loans  
1
  Less than $200,000,000     4.25 %     2.75 %
 
                       
2
  Greater than or equal to
$200,000,000 but less than
400,000,000     4.00 %     2.50 %
 
                       
3
  Greater than or equal to $400,000,000     3.75 %     2.25 %

     The Applicable Margin shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) five (5) Business Days after the date on which
the Administrative Borrower provides the monthly Borrowing Base Certificate in
accordance with the provisions of Section 7.1(a) for the last month of the
applicable quarterly period; provided that (i) the initial Applicable Margin
shall be based on Level 3 (as shown above) and shall remain at Level 3 until the
first Calculation Date that occurs after the Closing Date, and, thereafter, the
Level shall be determined by the Average Excess Availability for the applicable
quarterly period, and (ii) if the Administrative Borrower fails to provide the
monthly Borrowing Base Certificate to the Administrative Agent as required by
and within the time limits set forth in Section 7.1(a) or an Event of Default
shall have occurred and be continuing, the Applicable Margin shall be based on
Level 1 until five (5) Business Days after the applicable monthly Borrowing Base
Certificate is provided or such Event of Default is no longer continuing,
whereupon the Level shall be determined by the Average Excess Availability as of
the most recent Calculation Date. Except as set forth above, each Applicable
Margin shall be effective from one Calculation Date until the next Calculation
Date.
     “Approved Fund” means any Person (other than a natural Person), including
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided
that any such Approved Fund must be administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit A hereto (with blanks appropriately
completed) delivered to the Administrative Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 14.11.
     “Average Excess Availability” means, as of the end of each calendar
quarter, the daily average amount (calculated for such calendar quarter) of
Excess Availability.
     “Bank Product Amount” has the meaning given to such term in the definition
of Bank Products.
     “Bank Product Provider” means any Person that, at the time it provides any
Bank Products to Loan Parties, is a Lender or an Affiliate of a Lender. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Sections 12.1, 12.2, 12.3(b), 12.6, 12.7,
12.8, 12.11 and 14.10

4



--------------------------------------------------------------------------------



 



shall be deemed to include such Bank Product Provider and in no event shall the
approval of any such person in its capacity as Bank Product Provider be required
in connection with the release or termination of any security interest or Lien
of the Administrative Agent.
     “Bank Products” means any one or more of the following types or services or
facilities provided to a Loan Party by a Bank Product Provider: (a) purchasing
cards, commercial cards, credit cards or stored value cards, (b) cash management
or related services, including (i) the automated clearinghouse transfer of funds
for the account of a Loan Party pursuant to agreement or overdraft for any
accounts of a Loan Party maintained at the Administrative Agent or any Bank
Product Provider that are subject to the control of the Administrative Agent
pursuant to any Deposit Account Control Agreement to which the Administrative
Agent or such Bank Product Provider is a party, as applicable, (ii) controlled
disbursement services and (iii) E-payables or comparable services, and (c) Hedge
Agreements if and to the extent permitted hereunder. In connection with any Bank
Product, each Bank Product Provider, other than Wachovia and its Affiliates,
shall provide written notice to the Administrative Agent prior to entering into
a Bank Product of (x) the existence of such Bank Product, (y) the maximum dollar
amount of obligations arising thereunder (the “Bank Product Amount”) and (z) the
methodology to be used by such parties in determining the obligations under such
Bank Product from time to time. The Bank Product Amount may be changed from time
to time upon written notice to the Administrative Agent by the applicable Bank
Product Provider. No Bank Product Amount may be established at any time that a
Default or Event of Default exists, or if a reserve in such amount would cause
an Overadvance.
     “Base Rate” means, on any date, the greatest of (a) the rate from time to
time publicly announced by Wachovia, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank,
(b) the Federal Funds Rate in effect on such day plus one-half percent (0.50%)
and (c) the LIBOR Rate for a one month Interest Period on such day plus one and
one-half percent (1.50%) (provided that if the LIBOR Rate is not available on
such date as described in Article 4 or otherwise, the most recently available
LIBOR Rate for a one month Interest Period shall be used).
     “Base Rate Loans” means any Loan made to a Borrower that bears interest
based on the Base Rate.
     “Blocked Accounts” has the meaning given to such term in Section 6.3(a).
     “Borrower” and “Borrowers” have the meanings given to such terms in the
preamble hereof.
     “Borrowing Base” means, as of any date of calculation, the amount equal to:
          (a) eighty-five percent (85%) of Eligible Accounts; plus
          (b) the least of (i) sixty-five percent (65%) multiplied by the Value
of Eligible Inventory, (ii) eighty-five (85%) of the Net Recovery Percentage
multiplied by the Value of such Eligible Inventory or (iii) the amount
calculated in clause (a) above; minus
          (c) Reserves.
     “Borrowing Base Certificate” means a borrowing base certificate in
substantially the form of Exhibit B hereto.
     “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of New York or the State of North Carolina, and a day on which the
Administrative Agent is open for the transaction of business, except that

5



--------------------------------------------------------------------------------



 



if a determination of a Business Day shall relate to any Eurodollar Rate Loans
or Swingline Loans, the term Business Day shall also exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market
or other applicable Eurodollar Rate market.
     “Calculation Date” has the meaning given to such term in the definition of
Applicable Margin.
     “Canadian Dollars” means the lawful currency of Canada.
     “Capital Expenditures” means expenditures for the acquisition (including
the acquisition by capitalized lease) or improvement of capital assets, as
determined in accordance with GAAP; provided that “Capital Expenditures” shall
not include, to the extent otherwise included therein, any Acquisition.
     “Capital Leases” means, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person. Notwithstanding
the foregoing and Section 1.2(g), any obligations of a Person under a lease
(whether existing now or entered into in the future) that is not (or would not
be) a Capital Lease under GAAP as in effect on the Closing Date, shall not be
treated as a Capital Lease solely as a result of the adoption of changes in GAAP
outlined by the Financial Accounting Standards Board in its press release dated
March 19, 2009.
     “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).
     “Cash Dominion Period” means (a) any period during which any Event of
Default shall have occurred and be continuing and (b) each period commencing on
a date that either (i) Excess Availability has been less than the Threshold
Amount for a period of three (3) consecutive Business Days (such period, the
“Cash Dominion Grace Period”) or (ii) Excess Availability is less than the
Threshold Amount and the Company has waived application of the Cash Dominion
Grace Period, and continuing until the date Excess Availability shall have been
equal to or greater than the Threshold Amount for forty-five (45) consecutive
calendar days (unless the Administrative Agent has determined that the
circumstances surrounding such Cash Dominion Period cease to exist); provided
that a Cash Dominion Period commencing under clause (b) may be discontinued no
more than two (2) times in any period of twelve (12) consecutive months.
     “Cash Equivalents” means, at any time, (a) any evidence of Indebtedness
with a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Loan Party) organized under the laws of any State of the United
States of America or the District of Columbia and rated at least A-1 by S&P or
at least P-1 by Moody’s; (d) repurchase obligations with a term of not more than
thirty (30) days for underlying securities of the types described in clause
(a) above entered into with any financial institution having combined capital
and surplus and undivided profits of not less than $1,000,000,000;
(e) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any governmental agency

6



--------------------------------------------------------------------------------



 



thereof and backed by the full faith and credit of the United States of America,
in each case maturing within ninety (90) days or less from the date of
acquisition; provided that the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; (f) investments in money market funds and
mutual funds which invest substantially all of their assets in securities of the
types described in clauses (a) through (e) above; (g) investments in bond and
equity funds which funds have a Morningstar rating of four or higher and a term
not in excess of twelve months; and (h) any other investments made by the Loan
Parties or their Domestic Subsidiaries in securities having a maturity of twelve
months or less which investments are made in accordance with the terms of an
internal investment policy which policy shall be reasonably satisfactory to the
Administrative Agent. For the avoidance of doubt, auction rate securities shall
not constitute “Cash Equivalents”.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than a Permitted
Holder, becoming the ultimate “beneficial owner” (as such term is used in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause (a) such person or group shall be deemed to have “beneficial ownership”
of all shares that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than thirty percent (30%) of the Voting Stock in
the Company; or (b) during any year following the Closing Date, individuals who
at the beginning of such year constituted the board of directors of the Company
(together with any new directors whose election to the board of directors or
whose nomination for election by the equityholders of the Company was approved
by a vote of at least a majority of the members of the board of directors then
still in office who were either directors at the beginning of such year or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of the Company then
still in office; or (c) except as otherwise permitted pursuant to Section 10.4
or 10.5, the failure of the Company to, directly or indirectly, own and control
one hundred percent (100%) of each class of the Capital Stock of each Borrower
(other than the Company).
     “Closing Date” means the date on which the conditions specified in
Section 5.1 are satisfied (or waived in accordance with Section 14.2).
     “Code” means the Internal Revenue Code of 1986, as the same now exists or
may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
     “Collateral” has the meaning given to such term in Section 6.1.
     “Collateral Access Agreement” means an agreement in writing, in form and
substance reasonably satisfactory to the Administrative Agent, from a lessor of
premises to any Loan Party, or another person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of a premises on which any of such Collateral is
located, in favor of the Administrative Agent with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
consignee or other person.

7



--------------------------------------------------------------------------------



 



     “Commitment” means, at any time, as to each Lender, the principal amount
set forth beside such Lender’s name on Schedule 1.1(a) or in the Assignment and
Assumption Agreement pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 14.11, as the same may be adjusted
from time to time in accordance with the terms hereof.
     “Commitment Fee” has the meaning given to such term in Section 3.2(a).
     “Commitment Fee Rate” means, on any date of calculation, (a) if Average
Excess Availability during the immediately preceding calendar quarter (or part
thereof) is equal to or greater than fifty percent (50%) of the Aggregate
Commitment then in effect, one percent (1.00%) per annum or (b) if Average
Excess Availability during the immediately preceding calendar quarter (or part
thereof) is less than fifty percent (50%) of the Aggregate Commitment then in
effect, three-quarters of one percent (0.75%) per annum.
     “Company” has the meaning given to such term in the preamble.
     “Compliance Certificate” means a compliance certificate substantially in
the form of Exhibit C hereto.
     “Consolidated Cash Taxes” means, for any applicable period of computation,
the sum of all income taxes paid in cash by the Company and its Subsidiaries
during such period (net of all income tax refunds and credits received in cash
by the Company and its Subsidiaries during such period), which number for the
applicable period of computation shall not be less than zero, determined on a
consolidated basis in accordance with applicable law and GAAP.
     “Consolidated EBITDA” means, for any applicable period of computation,
determined on a consolidated basis for the Company and its Subsidiaries in
accordance with GAAP, (a) Consolidated Net Income for such period plus
(b) without duplication, the sum of the following to the extent deducted in
calculating Consolidated Net Income: (i) Consolidated Interest Expense for such
period, (ii) income tax expense (including, without limitation, any federal,
state, local and foreign income and similar taxes) of the Company and its
Subsidiaries for such period, (iii) depreciation and amortization of the Company
and its Subsidiaries for such period, (iv) those certain cash charges for the
twelve-month period ending August 1, 2009 as set forth on Schedule 1.1(b),
(v) any extraordinary charges or any non-cash charges (including non-recurring
charges) for such period (excluding non-cash charges that are expected to become
cash charges in a future period or that are reserves for future cash charges),
(vi) non-cash losses for such period from the proposed or actual disposition of
material assets, (vii) non-cash goodwill and intangible asset write-downs and
restructuring charges for such period (provided that any cash payment made with
respect to any such goodwill and intangible asset write-down or restructuring
charges shall be subtracted in computing Consolidated EBITDA during the period
during which such cash payment is made), (viii) non-cash charges resulting from
the vesting or exercise of stock options or stock appreciation rights granted to
management of the Company or any Subsidiary for such period, and (ix) non-cash
charges to the extent solely attributable to unrealized losses under Financial
Accounting Standards Board Statement No. 133, Accounting for Derivative
Instruments and Hedging Activities (“SFAS 133”) for such period (provided that
any cash payment made with respect to any such non-cash charge shall be
subtracted in computing Consolidated EBITDA during the period in which such cash
payment is made (it being understood that the provision of cash collateral shall
not constitute a “payment” for these purposes)), minus (c) without duplication,
the sum of the following to the extent included in calculating Consolidated Net
Income: (i) non-cash, extraordinary or non-recurring gains for such period,
(ii) non-cash gains for such period from the proposed or actual disposition of
material assets, and (iii) non-cash gains to the extent solely attributable to
unrealized gains under SFAS 133 (provided that any

8



--------------------------------------------------------------------------------



 



cash received with respect to any such non-cash gain shall be added in computing
Consolidated EBITDA during the period in which such cash is received).
     “Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Indebtedness Payments” means, for any applicable period of
computation, the sum of all (a) scheduled payments of principal on Consolidated
Indebtedness for such period (including the principal component of payments due
on Capital Leases or under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product during
such period) and (b) all repayments, repurchases and redemptions of the Existing
Senior Notes (or any Permitted Refinancing Indebtedness in respect thereof),
determined on a consolidated basis in accordance with GAAP; provided that
Consolidated Indebtedness Payments shall not include (i) voluntary prepayments
or mandatory prepayments of Loans hereunder or (ii) any payment pursuant to
which such Consolidated Indebtedness is refinanced or repaid in whole or in part
(A) through an incurrence of Indebtedness expressly permitted by Section 10.1,
(B) with the proceeds of an issuance of Capital Stock of the Company or (C) with
the proceeds of a disposition of assets (other than Collateral) expressly
permitted pursuant to Section 10.5.
     “Consolidated Interest Expense” means, for any applicable period of
computation, all interest expense of the Company and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.
     “Consolidated Net Income” means, for any applicable period of computation,
the net income (or net deficit) of the Company and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from Consolidated Net Income the net income (or net
deficit) of any Person (other than a Subsidiary) in which the Company or any of
its Subsidiaries has a joint interest with a third party, except to the extent
such net income is actually paid in cash to the Company or any of its
Subsidiaries by dividend or other distribution during such period.
     “Consolidated Total Assets” means, at any time, without duplication, the
total assets of the Company and its Subsidiaries, determined on a consolidated
basis, as set forth or reflected on the most recent consolidated balance sheet
of the Company and its Subsidiaries, prepared in accordance with GAAP.
     “Credit Card Agreements” means all agreements now or hereafter entered into
by any Borrower with any Credit Card Issuer or any Credit Card Processor, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
     “Credit Card Issuer” means any Person (other than a Borrower) who issues or
whose members issue credit cards, including, without limitation, MasterCard or
VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit cards.
     “Credit Card Processor” means any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any sales transactions of any Borrower involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

9



--------------------------------------------------------------------------------



 



     “Credit Card Processor Agreement” means an agreement in writing, in form
and substance reasonably satisfactory to the Administrative Agent, by and
between the Administrative Agent and a Credit Card Processor related to any
Borrower’s Credit Card Agreements.
     “Credit Facility” means the Loans and Letters of Credit provided to or for
the benefit of any Borrower pursuant to Sections 2.1, 2.2 and 2.3.
     “Default” means an act, condition or event which with notice or passage of
time or both would constitute an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Loans, participations in Letter of Credit Obligations
or participations in Swingline Loans required to be funded by it hereunder
within one (1) Business Day of the date required to be funded by it hereunder,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, unless such amount is the subject of a
good faith dispute, (c) has notified the Borrowers, the Administrative Agent or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has (or has a parent corporation that has) (i) become or
is insolvent, as reasonably determined by the Administrative Agent in
consultation with the Borrowers, or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.
     “Defaulting Lender Termination” has the meaning given to such term in
Section 4.11.
     “Defaulting Lender Termination Date” has the meaning given to such term in
Section 4.11.
     “Deposit Account Control Agreement” means an agreement in writing, in form
and substance reasonably satisfactory to the Administrative Agent, by and among
the Administrative Agent, the Loan Party with a deposit account at any bank and
the bank at which such deposit account is at any time maintained which provides
that such bank will comply with instructions originated by the Administrative
Agent directing disposition of the funds in the deposit account without further
consent by such Loan Party and has such other terms and conditions as the
Administrative Agent may reasonably require.
     “Dollar Amount” means (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount expressed in an
Alternative Currency, the amount of Dollars which is equivalent to the amount so
expressed in such Alternative Currency, at the most favorable spot exchange rate
determined by the Administrative Agent to be available to it at approximately
11:00 a.m. (the time of the applicable Issuing Bank’s correspondent for the
issuance of such Alternative Currency Letter of Credit) two (2) Business Days
prior to the most recent Revaluation Date.
     “Dollars” means the lawful currency of the United States of America.
     “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any state of the United States or the District of
Columbia.
     “Eligible Accounts” means Accounts created by a Borrower that in each case
satisfy the criteria set forth below as reasonably determined by the
Administrative Agent:

10



--------------------------------------------------------------------------------



 



          (a) such Accounts arise from the actual and bona fide sale and
delivery of goods by such Borrower or rendition of services by such Borrower in
the ordinary course of its business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto;
          (b) such Accounts (i) are evidenced by an invoice delivered to the
related account debtor and (ii) have payment terms of:
     (A) sixty-one (61) days or less and do not remain unpaid more than sixty
(60) days after the original due date thereof;
     (B) sixty-two (62) to ninety-one (91) days, do not remain unpaid more than
thirty (30) days after the original due date thereof and are owing by account
debtors with a long term debt rating of BBB or better or Baa or better (in each
case with a stable outlook or better) by any two of S&P, Moody’s or Fitch, Inc.;
or
     (C) sixty-two (62) to one hundred twenty-two (122) days, do not remain
unpaid more than thirty (30) days past the original due date thereof and are not
included in clause (b)(ii)(B) hereto (provided that all such Accounts under this
clause (b)(ii)(C) shall be limited to an amount equal to 12.0% of the Aggregate
Commitment in the aggregate and provided further that all such Accounts under
this clause (b)(ii)(C) with payment terms of ninety-two (92) to one hundred
twenty-two (122) days shall be limited to an amount equal to 2.5% of the
Aggregate Commitment in the aggregate);
          (c) such Accounts comply with the following terms and conditions:
(i) the amounts shown on any invoice delivered to the Administrative Agent or
schedule thereof delivered to the Administrative Agent shall be true and
complete, (ii) no payments shall be made thereon except payments immediately
delivered to the Administrative Agent to the extent required pursuant to the
terms of this Agreement, (iii) no credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor except
for credits, discounts, allowances or extensions made or given in the ordinary
course of each Borrower’s business in accordance with its customary credit
practices and policies and (iv) none of the transactions giving rise thereto
will violate any applicable foreign, Federal, State or local laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms;
          (d) such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the account debtor may be conditional or contingent;
          (e) the chief executive office of the account debtor with respect to
such Accounts is located in the United States of America or Canada (provided
that, such Borrower shall have executed and delivered, or shall have caused to
be executed and delivered, such other agreements, documents and instruments as
may be reasonably required by the Administrative Agent to perfect the security
interest of the Administrative Agent in those Accounts of an account debtor with
its chief executive office or principal place of business in Canada in
accordance with the applicable laws of the Province of Canada in which such
chief executive office or principal place of business is located and shall have
taken or shall have caused to be taken such other and further actions as the
Administrative Agent may have reasonably requested to enable the Administrative
Agent as secured party with respect thereto to collect such Accounts under the
applicable Federal or Provincial laws of Canada) or, at the Administrative
Agent’s option, if the chief executive office and principal place of business of
the account debtor with respect to such Accounts is located other than in the
United States of America or Canada then if either: (i) the

11



--------------------------------------------------------------------------------



 



account debtor has delivered to such Borrower an irrevocable letter of credit
issued or confirmed by a bank reasonably satisfactory to the Administrative
Agent and payable only in the United States of America and in Dollars,
sufficient to cover such Account, in form and substance satisfactory to the
Administrative Agent and if required by Section 6.2(e), the original of such
letter of credit has been delivered to the Administrative Agent or the
Administrative Agent’s agent and the issuer thereof, and such Borrower has
complied with the other applicable terms of Section 6.2(e) with respect to the
assignment of the proceeds of such letter of credit to the Administrative Agent
or naming the Administrative Agent as transferee beneficiary thereunder, as the
Administrative Agent may specify or (ii) such Account is subject to credit
insurance payable to the Administrative Agent issued by an insurer and on terms
and in an amount acceptable to the Administrative Agent, then so long as such
Account is otherwise an Eligible Account, such Account will be included as an
Eligible Account;
          (f) such Accounts do not consist of percentage of completion accounts
or progress billings (such that the obligation of the account debtors with
respect to such Accounts is conditioned upon such Borrower’s satisfactory
completion of any further performance under the agreement giving rise thereto),
bill and hold invoices or retainage invoices, except as to bill and hold
invoices, if the Administrative Agent shall have received an agreement in
writing from the account debtor, in form and substance satisfactory to the
Administrative Agent, confirming the unconditional obligation of the account
debtor to take the goods related thereto and pay such invoice;
          (g) such Accounts are not owing by creditors or suppliers and are not
otherwise subject to any potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, rebate, credit or allowance
(provided that if such Accounts are otherwise Eligible Accounts, the portion of
such Accounts in excess of the amount at any time and from time to time owed by
such Borrower to such account debtor or claimed owed by such account debtor may
be deemed Eligible Accounts);
          (h) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;
          (i) such Accounts are subject to the first priority, valid and
perfected security interest of the Administrative Agent and not subject to any
other Liens and any goods giving rise thereto are not, and were not at the time
of the sale thereof, subject to any Liens, in each case other than Liens
permitted under Section 10.2 that are junior to the Administrative Agent’s first
priority security interest;
          (j) neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
Affiliate of any Loan Party;
          (k) the account debtors with respect to such Accounts are not any
foreign government, the United States of America, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, political subdivision, department, agency or
instrumentality thereof, upon the Administrative Agent’s request, the Federal
Assignment of Claims Act of 1940, as amended, has been complied with in a manner
satisfactory to the Administrative Agent;
          (l) to the knowledge of the Responsible Officers of such Borrower,
there are no proceedings or actions which are threatened or pending against the
account debtors with respect to such Accounts which might result in any material
adverse change in any such account debtor’s financial condition (including,
without limitation, any bankruptcy, dissolution, liquidation, reorganization or
similar proceeding; provided that in the case of any account debtor that is a
debtor in a case under any

12



--------------------------------------------------------------------------------



 



bankruptcy or insolvency proceeding, post-petition Accounts up to an aggregate
amount of $10,000,000 that are otherwise Eligible Accounts under this definition
may be treated as Eligible Accounts in the Administrative Agent’s discretion);
          (m) the aggregate amount of such Accounts owing by a single account
debtor do not constitute more than fifteen percent (15%) of the aggregate amount
of all otherwise Eligible Accounts (but the portion of the Accounts not in
excess of the applicable percentages shall be deemed Eligible Accounts);
          (n) such Accounts are not owed by an account debtor who has Accounts
classified as ineligible under clause (b) above which constitute more than fifty
percent (50%) of the total Accounts of such account debtor;
          (o) the account debtor is not located in a state requiring the filing
of a “Notice of Business Activities Report” or similar report in order to permit
such Borrower to seek judicial enforcement in such State of payment of such
Account, unless such Borrower has qualified to do business in such state or has
filed a “Notice of Business Activities Report” or equivalent report for then
current year or such failure to file and inability to seek judicial enforcement
is capable of being remedied without any material delay or material cost;
          (p) such Accounts are owed by account debtors whose total indebtedness
to such Borrower does not exceed the credit limit with respect to such account
debtors as determined by such Borrower from time to time, to the extent such
credit limit as to any account debtor is established consistent with the
customary credit practices and policies of such Borrower (but the portion of the
Accounts not in excess of such credit limit may be deemed Eligible Accounts if
such Accounts are otherwise Eligible Accounts);
          (q) such Accounts do not include any billing for interest, fees or
late charges (but the portion of the Accounts in excess of such amounts shall be
deemed Eligible Accounts if such Accounts are otherwise Eligible Accounts);
          (r) such Accounts are owed by account debtors deemed creditworthy at
all times by the Administrative Agent in good faith; and
          (s) no portion of any such Accounts is evidenced by a promissory note
or other instrument or by chattel paper.
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by the Administrative
Agent in good faith based on either: (i) an event, condition or other
circumstance arising after the Closing Date, or (ii) an event, condition or
other circumstance existing on the Closing Date to the extent the Administrative
Agent has no written notice thereof from a Borrower prior to the Closing Date or
otherwise has no knowledge of such event, condition or other circumstance prior
to the Closing Date, in either case under clause (i) or (ii) which adversely
affects or could reasonably be expected to adversely affect the Accounts in the
good faith determination of the Administrative Agent. Any Accounts that are not
Eligible Accounts shall nevertheless be part of the Collateral. Prior to the
inclusion of any Accounts acquired in connection with any Permitted Acquisition
as Eligible Accounts, the Administrative Agent or its designee shall have
conducted an audit and field examination with respect to such Accounts, the
results of which audit and field examination shall be reasonably satisfactory to
the Administrative Agent.

13



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) any Lender, (b) any Affiliate of a Lender,
(c) an Approved Fund or (d) any other Person (other than a natural person) that
is approved by the Administrative Agent (which approval shall not be
unreasonably withheld, conditioned or delayed), provided that neither the
Company nor any Subsidiary or Affiliate thereof shall qualify as an Eligible
Assignee.
     “Eligible Inventory” means, as to each Borrower, Inventory of such Borrower
consisting of finished goods held for resale in the ordinary course of the
business of such Borrower and raw materials for such finished goods, except to
the extent consisting of any of the following as reasonably determined by the
Administrative Agent:
          (t) work-in-process;
          (u) components which are not part of finished goods;
          (v) spare parts for equipment;
          (w) display items, samples, tooling and packaging and shipping
materials;
          (x) supplies used or consumed in such Borrower’s business;
          (y) Inventory having a Value in excess of $200,000 located on leased
premises or in the possession of a warehouseman or processor, unless such
lessor, warehouseman or processor has delivered a Collateral Access Agreement
with respect thereto or an appropriate Reserve with respect to rent has been
established with respect thereto;
          (z) Inventory located at any premises if the Value of the Inventory
located at such premises is less than $200,000 unless otherwise agreed by the
Administrative Agent in its sole discretion;
          (aa) Inventory subject to a Lien of any other Person which Lien is not
subordinated to the Lien of the Administrative Agent pursuant to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent;
          (bb) bill and hold goods;
          (cc) unsalable, unserviceable, obsolete or slow moving Inventory;
          (dd) Inventory that is not subject to the first priority, valid and
perfected security interest of the Administrative Agent;
          (ee) returned, damaged and/or defective Inventory;
          (ff) Inventory consisting of chemicals or dyes stored in open
containers;
          (gg) Inventory that is not reflected in the details of a current
perpetual inventory report unless the Company shall have provided reporting with
respect to such Inventory in form and substance reasonably satisfactory to the
Administrative Agent;
          (hh) Inventory subject to a negotiable warehouse receipt or other
negotiable Document;
          (ii) Inventory purchased or sold on consignment;

14



--------------------------------------------------------------------------------



 



          (jj) Inventory located outside the United States of America or
Inventory that is in transit (other than Inventory that is otherwise Eligible
Inventory and is in transit between domestic locations of the Borrowers); and
          (r) Inventory upon which any Material Trademark is affixed unless the
Administrative Agent has been granted a non-exclusive license with respect to
such Material Trademark in accordance with Section 11.2(g).
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by the
Administrative Agent in good faith based on either: (i) an event, condition or
other circumstance arising after the Closing Date or (ii) an event, condition or
other circumstance existing on the Closing Date to the extent the Administrative
Agent has no written notice thereof from the Administrative Borrower prior to
the Closing Date or otherwise has no knowledge of such event, condition or
circumstance prior to the Closing Date, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory in the good faith determination of the Administrative Agent. Any
Inventory that is not Eligible Inventory shall nevertheless be part of the
Collateral. Prior to the inclusion of any Inventory acquired in connection with
any Permitted Acquisition as Eligible Inventory, the Administrative Agent or its
designee shall have conducted an appraisal and field examination with respect to
such Inventory, the results of which appraisal and field examination shall be
reasonably satisfactory to the Administrative Agent.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means all foreign, Federal, State, provincial and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Loan Party and
any Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials including, without limitation, (i) the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Federal Superfund Amendments and Reauthorization Act, the Federal Water
Pollution Control Act of 1972, the Federal Clean Water Act, the Federal Clean
Air Act, the Federal Resource Conservation and Recovery Act of 1976 (including
the Hazardous and Solid Waste Amendments thereto), the Federal Solid Waste
Disposal and the Federal Toxic Substances Control Act, the Federal Insecticide,
Fungicide and Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws and (iii) any common law, civil
law or equitable doctrine that may impose liability or obligations for injuries
or damages due to, or threatened as a result of, the presence of or exposure to
any Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, together
with all rules, regulations and interpretations thereunder or related thereto.
     “ERISA Affiliate” means any person required to be aggregated with the
Company or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or
414(o) of the Code or Section 4001(b) of ERISA.

15



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan, other than events as to which the requirement of notice has been waived in
regulations by the Pension Benefit Guaranty Corporation, (b) the adoption of any
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a
Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal or notification that a Multiemployer Plan is in reorganization,
(d) the filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Pension Plan, (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, (f) the imposition
of any liability under Title IV of ERISA, other than the Pension Benefit
Guaranty Corporation premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate in excess of $25,000,000 and
(g) any other event or condition with respect to a Plan including any Pension
Plan subject to Title IV of ERISA maintained, or contributed to, by any ERISA
Affiliate that could reasonably be expected to result in liability of any
Borrower in excess of $25,000,000.
     “Euro” means the single currency of the Participating Member States
introduced in accordance with the EMU Legislation.
     “Eurodollar Rate Loans” means any Revolving Loan made to a Borrower that
bears interest based on the Adjusted Eurodollar Rate.
     “Event of Default” has the meaning given to such term in Section 11.1.
     “Excess Availability” means the amount, as determined by the Administrative
Agent, calculated at any date, equal to (a) the lesser of (i) the Borrowing Base
(as set forth in the Borrowing Base Certificate most recently delivered by the
Administrative Borrower) and (ii) the Aggregate Commitment minus (b) the Total
Outstandings as of such date.
     “Excess Special Agent Advances” has the meaning given to such term in
Section 2.8(b).
     “Exchange Act” means the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.
     “Excluded Account” has the meaning given to such term in Section 6.2.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Issuing Bank, any Lender or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder, (a) any taxes imposed
on or measured by its overall net income (however denominated) or net profits of
such Person (and franchise taxes imposed in lieu thereof) by the jurisdiction
under the laws of which such recipient (i) is organized or incorporated, (ii)
maintains its principal lending office or, in the case of any Lender or any
Issuing Bank, its applicable lending office with respect to this Agreement or
(iii) has a present or former connection other than a connection resulting from
entering into this Agreement, receiving any payment or enforcing any right under
this Agreement; (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which such
Lender or such Issuing Bank is located and (c) in the case of any Foreign
Lender, any withholding tax payable with respect to payments under the Loan
Documents under laws (including any statute, treaty or regulation) in effect on
the Closing Date (or, in the case of an Eligible Assignee, the date of the
Assignment and Assumption) or is attributable to such Foreign Lender’s failure
or inability (other

16



--------------------------------------------------------------------------------



 



than as a result of a Change in Law) to comply with Section 4.5(g), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of assignment, to receive additional amounts from the Loan Party with
respect to such withholding tax pursuant to Section 4.5(b).
     “Existing Facility” means the Five Year Credit Agreement dated as of
October 28, 2005 (as amended, restated, supplemented or otherwise modified) by
and among the Company, as borrower, the financial institutions party thereto, as
Lenders and Wachovia, as Administrative Agent.
     “Existing Letters of Credit” means, collectively, the letters of credit
issued for the account of a Loan Party or for which such Loan Party is otherwise
liable, and listed on Schedule 1.1(c).
     “Existing Senior Notes” means, collectively, the 2011 Notes and the 2012
Notes.
     “Facility Increase” has the meaning given to such term in Section 2.7.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal Funds transactions with members of the Federal Reserve System arranged
by Federal Funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three Federal Funds brokers of recognized standing
selected by it.
     “Fee Letter” means the letter agreement, dated as of June 12, 2009, by and
among the Company, Wachovia, JPMorgan Chase Bank, N.A., SunTrust Bank, Bank of
America, N.A. and the Joint Lead Arrangers, setting forth certain fees payable
by the Borrowers in connection with the Credit Facilities, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
     “Financial Covenant Threshold Amount” means an amount equal to fifteen
percent (15%) of the Aggregate Commitment.
     “Financial Covenant Trigger Event” has the meaning given to such term in
Section 9.11.
     “Fixed Charge Coverage Ratio” means, as of the last day of each fiscal
month of the Company, the ratio of (a) (i) Consolidated EBITDA plus (ii) cash
interest income minus (iii) Unfinanced Capital Expenditures minus
(iv) Consolidated Cash Taxes minus (v) Restricted Payments made pursuant to
Section 10.6(e) to (b) Fixed Charges, in each case, computed for the consecutive
twelve-fiscal month period then ending. For purposes of calculating the Fixed
Charge Coverage Ratio for any applicable period during which any Permitted
Acquisition or any Asset Disposition is consummated, (i) income statement items
and balance sheet items (whether positive or negative) attributable to the
business or Person acquired in such Permitted Acquisition or the asset(s)
subject to such Asset Disposition shall be included or excluded, as applicable,
in such calculations to the extent relating to such applicable period and the
Permitted Acquisition or Asset Disposition shall be deemed to have occurred as
of the first day of such applicable period, (ii) Consolidated EBITDA may be
adjusted to include operating and other expense reductions and other adjustments
for such period resulting from such Permitted Acquisition and (iii) Indebtedness
of a business or Person that is retired in connection with such Permitted
Acquisition or Asset Disposition shall be excluded from such calculations and
deemed to have been retired as of the first day of such applicable period, in
each case, to the extent that such adjustments in clauses (i), (ii) and (iii) of
this sentence (x) are of the type that would be permitted pursuant to Article XI
of Regulation S-X

17



--------------------------------------------------------------------------------



 



under the Exchange Act or (y) are reasonably consistent with the purposes of
such Regulation S-X as determined in good faith by the Company and reasonably
acceptable to the Administrative Agent. For purposes of this definition, “Asset
Disposition” means the disposition of any or all of the assets of any Loan Party
or any Subsidiary thereof whether by sale, lease, transfer or otherwise.
     “Fixed Charges” means, for any applicable period of computation, without
duplication, the sum of (a) all Consolidated Interest Expense paid in cash for
such period plus (b) Consolidated Indebtedness Payments made during such period.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, which, in each case, are applicable to the
circumstances as of the date of determination consistently applied.
     “Governmental Authority” means any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantor” has the meaning given to such term in the preamble hereof and
shall include any other Person that at any time after the Closing Date becomes
party to a guarantee in favor of the Administrative Agent, for the benefit of
the Secured Parties, with respect to the Obligations or who is the owner of any
property that is security for the Obligations.
     “Guaranty” means the guaranty made by the Guarantors of the Obligations
under Article 13 in favor of the Administrative Agent, for the benefit of the
Secured Parties.
     “Hazardous Materials” means any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).
     “Hedge Agreement” means any rate swap agreement, basis swap, forward rate
agreement, commodity swap, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement rate, floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing or a master agreement for any the
foregoing together with all supplements thereto).

18



--------------------------------------------------------------------------------



 



     “Increase Effective Date” has the meaning given to such term in
Section 2.7.
     “Indebtedness” means, with respect to any Person, any liability, whether or
not contingent, (a) in respect of borrowed money or evidenced by bonds, notes,
debentures or similar instruments, (b) representing the balance deferred and
unpaid of the purchase price of any property or services (other than an account
payable to a trade creditor incurred in the ordinary course of business of such
Person and payable in accordance with customary trade practices), (c) all
obligations as lessee under leases which have been, or should be, in accordance
with GAAP recorded as Capital Leases, (d) any contractual obligation, contingent
or otherwise, of such Person to pay or be liable for the payment of any
indebtedness described in this definition of another Person, including, without
limitation, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness, or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition,
(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person, except to the extent such obligations can be satisfied with
Capital Stock of such Person, (f) all reimbursement obligations and other
liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, bankers’ acceptances, drafts or
similar documents or instruments issued for such Person’s account, (g) all
indebtedness of such Person in respect of indebtedness of another Person for
borrowed money or indebtedness of another Person otherwise described in this
definition which is secured by any consensual lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any asset of such Person, whether or not such indebtedness is
assumed by or is a personal liability of such Person, all as of such time,
(h) all net obligations, liabilities and indebtedness of such Person (marked to
market) arising under Hedge Agreements, (i) indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in such entity, except to the extent that the terms of such
indebtedness expressly provide that such Person is not liable therefor or such
Person has no liability therefor as a matter of law, (j) the principal and
interest portions of all rental obligations of such Person under any synthetic
lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP, (k) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), and (l) all obligations of such person under take or pay or similar
arrangements.
     “Indemnitee” has the meaning given to such term in Section 14.4.
     “Information Certificate” means a certificate of the Loan Parties
substantially in the form of Exhibit D hereto.
     “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) patents, patent applications and inventions, including
all renewals, extensions, combinations, divisions, or reissues thereof,
(“Patents”); (b) trademarks, service marks, trade names, trade dress, logos,
Internet domain names and other business identifiers, together with the goodwill
symbolized by any of the foregoing, and all applications, registrations,
renewals and extensions thereof, (“Trademarks”); (c) copyrights and all works of
authorship including all registrations, applications, renewals, extensions and
reversions thereof (“Copyrights”); (d) all computer software, source code,
executable code, data, databases and documentation thereof; (e) all trade secret
rights in information, including trade secret rights in any formula, pattern,
compilation, program, device, method, technique, or process, that (1) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its

19



--------------------------------------------------------------------------------



 



disclosure or use, and (2) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy; (f) all other intellectual property
or proprietary rights in any discoveries, concepts, ideas, research and
development, know-how, formulae, patterns, inventions, compilations,
compositions, manufacturing and production processes and techniques, program,
device, method, technique, technical data, procedures, designs, recordings,
graphs, drawings, reports, analyses, specifications, databases, and other
proprietary or confidential information, including customer lists, supplier
lists, pricing and cost information, business and marketing plans and proposals
and advertising and promotional materials; and (g) all rights to sue at law or
in equity for any infringement or other impairment or violation thereof and all
products and proceeds of the foregoing.
     “Interest Period” means for any Eurodollar Rate Loan, a period of one (1),
two (2), three (3) or six (6) months duration as the Administrative Borrower on
behalf of any Borrower may elect; provided that:
          (kk) the Administrative Borrower on behalf of such Borrower may not
elect an Interest Period that will end after the last day of then-current term
of this Agreement;
          (ll) the Interest Period shall commence on the date the Revolving Loan
is made or continued as, or converted into, a Eurodollar Rate Loan, and shall
expire on the numerically corresponding day in the calendar month at its end;
          (mm) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; and
          (nn) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
     “Inventory” means, as to each Loan Party, all present and future inventory,
as defined in the UCC, of such Loan Party.
     “Investment” means, with respect to a Person, any investment in any other
Person, whether by means of (a) purchase or acquisition of obligations or
securities of such other Person, (b) capital contribution to such other Person,
(c) loan or advance to such other Person, (d) making of a time deposit with such
other Person, (e) guarantee or assumption of, or providing any collateral or
letter of credit for, any obligation of such other Person, (f) Acquisition or
(g) otherwise.
     “Investment Property Control Agreement” means an agreement in writing, in
form and substance reasonably satisfactory to the Administrative Agent, by and
among the Administrative Agent, any Loan Party (as the case may be) and any
securities intermediary that maintains a securities account of such Loan Party,
acknowledging that such securities intermediary has custody, control or
possession of such securities account on behalf of the Administrative Agent,
that it will comply with entitlement orders originated by the Administrative
Agent with respect to such securities account, and has such other terms and
conditions as the Administrative Agent may reasonably require.
     “Issuing Bank” means (a) with respect to any Letter of Credit (other than
Existing Letters of Credit), Wachovia in its capacity as issuer of such Letters
of Credit hereunder, any Additional Issuing Bank or any successor issuer of such
Letters of Credit hereunder and (b) with respect to each Existing Letter of
Credit, the Lender identified on Schedule 1.1(c) as the issuer of such Existing
Letter of Credit.

20



--------------------------------------------------------------------------------



 



     “Joint Lead Arrangers” means, collectively, Wells Fargo Securities, LLC,
J.P. Morgan Securities Inc., SunTrust Robinson Humphrey, Inc. and Banc of
America Securities LLC.
     “Lender” means each financial institution signatory hereto as a Lender and
each other Person made a party to this Agreement as a Lender in accordance with
Section 14.11.
     “Lending Party” means the Administrative Agent or any Lender.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any obligations related to such Letter
of Credit.
     “Letter of Credit Limit” means $175,000,000.
     “Letter of Credit Obligations” means, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, plus
(b) the aggregate amount of all drawings under Letters of Credit for which any
Issuing Bank has not at such time been reimbursed, plus (c) without duplication,
the aggregate amount of all payments made by each Lender to each Issuing Bank
with respect to such Lender’s participation in Letters of Credit as provided in
Section 2.3 for which the Borrowers have not at such time reimbursed the
Lenders, whether by way of a Loan or otherwise.
     “Letters of Credit” means all letters of credit (whether documentary or
stand-by and whether for the purchase of inventory, equipment or otherwise)
issued by an Issuing Bank for the account of any Borrower pursuant to this
Agreement, and all amendments, renewals, extensions or replacements thereof, and
including, but not limited to, the Existing Letters of Credit.
     “LIBOR Market Index Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
one (1) month deposits in Dollars at approximately 11:00 a.m. (London time), on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source or interbank quotation) (provided that if
such London interbank offered rate is not available on such date, the most
recently available London interbank offered rate for one (1) month deposits in
Dollars shall be used).
     “LIBOR Rate” means, for any Eurodollar Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided that if
more than one rate is specified on Reuters Screen LIBOR01 Page, the applicable
rate shall be the arithmetic mean of all such rates (rounded upwards, if
necessary, to the nearest 1/100 of 1%). If, for any reason, neither of such
rates is available, then “LIBOR Rate” means the rate per annum at which, as
determined by the Administrative Agent, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately
11:00 a.m. (London time), two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.

21



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
     “Loan Documents” means, collectively, this Agreement, the Notes, the Letter
of Credit Documents, all Deposit Account Control Agreements, all Investment
Property Control Agreements, Credit Card Processor Agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Loan Party in connection with this Agreement; provided
that in no event shall the term “Loan Documents” be deemed to include any Hedge
Agreement.
     “Loan Parties” means, collectively, the Borrowers and the Guarantors.
     “Loans” means, collectively, the Revolving Loans and Swingline Loans.
     “Margin Stock” means “margin stock” as defined in Regulations T, U or X of
the Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all offered ratings and interpretations issued thereunder.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, financial condition, liabilities (whether actual or
contingent) or properties of the Company and its Subsidiaries, taken as a whole;
(b) the legality, validity or enforceability of this Agreement or any other
material Loan Document; (c) the legality, validity, enforceability, perfection
or priority of the security interests and liens of the Administrative Agent upon
a material portion of the Collateral; (d) a material portion of the Collateral
or its value (to the extent not otherwise addressed in this Agreement within the
definitions of “Eligible Accounts”, “Eligible Inventory” or “Reserves”); (e) the
ability of any Loan Party to repay the Obligations or of any Borrower to perform
its material obligations under this Agreement or any other material Loan
Document as and when to be performed; or (f) the ability of the Administrative
Agent or any Lender to enforce the Obligations or realize upon the Collateral
(except for an immaterial portion thereof) or otherwise with respect to the
rights and remedies of the Administrative Agent and the Lenders under this
Agreement or any other material Loan Document.
     “Material Contract” means any contract or other agreement (other than the
Loan Documents), whether written or oral, to which any Loan Party is a party as
to which the breach, nonperformance, cancellation or failure to renew by any
party thereto would have a Material Adverse Effect.
     “Material Intellectual Property” means all Intellectual Property owned or
licensed by any Loan Party, where the failure to own or license such
Intellectual Property could reasonably be expected to have a Material Adverse
Effect.
     “Material Release or Non-Compliance” means (a) the occurrence of any event
involving the release, spill or discharge of any Hazardous Material or (b) any
investigation, proceeding, complaint, order, directive, claim, citation or
notice with respect to any non-compliance with or violation of any Environmental
Law by any Loan Party or the release, spill or discharge of any Hazardous
Material if, in the case of each of the foregoing clauses (a) or (b), the
release, spill or discharge, or the alleged or actual non-compliance or
violation of Environmental Law by any Loan Party could reasonably be expected to
have a Material Adverse Effect.
     “Material Subsidiary” means, as of the date of any determination thereof,
any Domestic Subsidiary (other than a Domestic Subsidiary a majority of the
Voting Stock of which is owned by a

22



--------------------------------------------------------------------------------



 



Foreign Subsidiary, to the extent that such Domestic Subsidiary becoming a
Guarantor would result in material adverse tax consequences to the Company or
its Subsidiaries) that either: (a) owns assets having a book value equal to or
greater than 5.0% of Consolidated Total Assets or (b) had Consolidated EBITDA
(calculated solely for such Domestic Subsidiary) for any prior period of four
consecutive fiscal quarters equal to or greater than 5.0% of Consolidated EBITDA
of the Company and its consolidated Subsidiaries for the same four fiscal
quarter period.
     “Material Trademark” means any Trademark owned by a Loan Party that is
affixed or attached to, or otherwise required with respect to the sale of,
Inventory of the Loan Parties having a gross book value in excess of
$25,000,000.
     “Maturity Date” means the earlier to occur of (a) September 2, 2013;
provided that such date shall be accelerated to: (i) if the 2011 Notes have not
been repaid, refinanced, defeased or, in the reasonable determination of the
Administrative Agent, adequately reserved for by the Borrowers prior to
October 15, 2010, October 15, 2010 and (ii) if the Maturity Date has not been
modified pursuant to clause (i) above and the 2012 Notes have not been repaid,
refinanced, defeased or, in the reasonable determination of the Administrative
Agent, adequately reserved for by the Borrowers prior to January 15, 2012,
January 15, 2012, (b) the date of termination of the entire Aggregate Commitment
by the Administrative Borrower pursuant to Section 2.6 or (c) the date on which
the Obligations have been accelerated pursuant to Section 11.2(b) and in
connection therewith, the Obligations have become immediately due and payable
and the Aggregate Commitment has been terminated. For purposes hereof, the
Administrative Agent shall deem the applicable Existing Senior Notes to be
adequately reserved for if the Borrowers shall have arranged for the following
(individually or a through a combination of the following) in an amount greater
than or equal to the amount necessary to fully repay the principal and interest
of the applicable Existing Senior Notes as required pursuant to the 2011
Indenture and/or 2012 Indenture, as applicable (such amount, the “Refinancing
Amount”): (x) the Borrowers shall have deposited cash in Dollars in a deposit
account under the exclusive dominion and control of the Administrative Agent
(which the Loan Parties shall not be permitted to access) and/or (y) the
Administrative Agent shall have established Reserves (in addition to any other
Reserves established pursuant to the terms of this Agreement).
     “Maximum Interest Rate” means the maximum non-usurious rate of interest
under applicable Federal or State law as in effect from time to time that may be
contracted for, taken, reserved, charged or received in respect of the
indebtedness of a Borrower to the Administrative Agent or a Lender, or to the
extent that at any time such applicable law may thereafter permit a higher
maximum non-usurious rate of interest, then such higher rate.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors and
assigns.
     “Multiemployer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Loan Party or
any ERISA Affiliate or with respect to which any Loan Party or any ERISA
Affiliate may incur any liability.
     “Net Cash Proceeds” means, as applicable, (a) with respect to any sales of
Collateral, the gross cash proceeds received by the Company or any of its
Subsidiaries therefrom less the sum of (i) all income taxes and other taxes
assessed by a Governmental Authority (or reasonable reserves therefor) as a
result of such sale and any other fees and expenses incurred in connection with
such sale and (ii) the principal amount of, premium, if any, and interest on any
Indebtedness secured by a Lien on the asset (or portion thereof) sold, which
Indebtedness is required to be repaid in connection with such sale and (b) with
respect to any proceeds received from any insurance or condemnation award, the
gross cash proceeds

23



--------------------------------------------------------------------------------



 



received by the Company or any of its Subsidiaries therefrom less the sum of
(i) all fees and expenses in connection therewith and (ii) the principal amount
of, premium, if any, and interest on any Indebtedness secured by a Lien on the
asset (or portion thereof) subject to such insurance or condemnation award,
which Indebtedness is required to be repaid in connection therewith.
     “Net Recovery Percentage” means the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the amount of the recovery in
respect of the Inventory at such time on a “net orderly liquidation value” basis
as set forth in the most recent acceptable appraisal of Inventory received by
the Administrative Agent in accordance with Section 7.3, net of reasonably
estimated liquidation expenses, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
such appraisal.
     “Non-Consenting Lender” has the meaning given to such term in
Section 14.2(c).
     “Non-Loan Party” means any Subsidiary of the Company that is not a Loan
Party.
     “Note” means any promissory note substantially in the form of Exhibit J
hereto made by the Borrowers in favor of a Lender evidencing such Lender’s
Commitment, and any amendments, supplements and modifications thereto and
replacements or renewals thereof.
     “Notice of Account Designation” has the meaning given to such term in
Section 2.4(b).
     “Notice of Borrowing” has the meaning given to such term in Section 2.4(a).
     “Notice of Conversion” has the meaning given to such term in Section
3.1(b)(ii).
     “Notice of Default or Failure of Condition” has the meaning given to such
term in Section 12.3(a).
     “Notice of Prepayment” has the meaning given to such term in
Section 2.5(b).
     “Noticed Bank Product” means any Bank Product provided by the
Administrative Agent or any of its Affiliates and any other Bank Product for
which the applicable Bank Product Provider (a) has disclosed to the
Administrative Agent prior to the Closing Date (which disclosure shall comply
with the information provisions set forth in the definition of “Bank Products”)
or (b) shall have complied with the notice and other information provisions set
forth in the definition of “Bank Products”.
     “Obligations” means (a) any and all Loans, Letter of Credit Obligations,
Special Agent Advances and all other obligations, liabilities and indebtedness
of every kind, nature and description owing by any or all of the Loan Parties to
the Administrative Agent or any Lender and/or any of their Affiliates or any
Issuing Bank, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under this Agreement or any other Loan Document or on account
of any Letter of Credit and all other Letter of Credit Obligations, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case or proceeding with respect to any such Loan Party under the United States
Bankruptcy Code or any similar statute (including, to the extent permitted under
applicable law, the payment of interest and other amounts which would accrue and
become due but for the commencement of such case, whether or not such amounts
are allowed or allowable in whole or in part in such case), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, or secured or unsecured and (b) subject
to the priority in right of payment set forth in Section 11.3, all obligations,
liabilities and indebtedness of every kind,

24



--------------------------------------------------------------------------------



 



nature and description owing by any or all of the Loan Parties to any Bank
Product Provider arising under or pursuant to any Bank Products, whether now
existing or hereafter arising.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Other Taxes” has the meaning given to such term in Section 4.5(c).
     “Overadvance” has the meaning given to such term in Section 2.8(a).
     “Participant” has the meaning given to such term in Section 14.11(e).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Patriot Act” has the meaning given to such term in Section 14.14.
     “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party sponsors, maintains, or to
which any Loan Party or ERISA Affiliate makes, is making, or is obligated to
make contributions, other than a Multiemployer Plan.
     “Permits” has the meaning given to such term in Section 8.7(b).
     “Permitted Acquisition” means any Acquisition by any Loan Party or any
Subsidiary thereof where:
          (oo) the business, assets or division acquired are for use, or the
Person acquired is engaged, in a Permitted Line of Business;
          (pp) if the Acquisition involves a merger or other combination
involving (i) any Borrower, such Borrower is the surviving entity and (ii) any
Guarantor, either such Guarantor is the surviving entity or the continuing or
surviving entity shall become a Loan Party if and when required to do so under
Section 9.9;
          (qq) immediately before and after giving effect to such Acquisition,
no Default or Event of Default shall exist;
(rr) (i) if the Permitted Acquisition Consideration includes the incurrence or
assumption of Indebtedness permitted pursuant to Section 10.1, consists of
Capital Stock of the Company or is funded from the proceeds of any issuance of
Capital Stock of the Company (or a combination thereof), then (A) both 30-Day
Pro Forma Excess Availability and Pro Forma Excess Availability on the date of
such Acquisition shall not be less than $150,000,000 and (B) such Permitted
Acquisition Consideration shall not be funded, in whole or in part, from the
proceeds of any Loan hereunder; or
     (ii) if the Permitted Acquisition Consideration is provided from any source
not described in the preceding clause (d)(i), then immediately before and after
giving effect to such Acquisition, either:
     (A) both 30-Day Pro Forma Excess Availability and Pro Forma Excess
Availability on the date of such Acquisition shall not be less than
$300,000,000; or

25



--------------------------------------------------------------------------------



 



     (B) (1) both 30-Day Pro Forma Excess Availability and Pro Forma Excess
Availability on the date of such Acquisition shall not be less than twenty-five
percent (25%) of the Aggregate Commitment and (2) the Company shall have a Fixed
Charge Coverage Ratio equal to or greater than 1.10 to 1.00 (calculated for the
fiscal month most recently ended prior to the consummation of such Acquisition
for which financial statements have been delivered pursuant to Section 9.5, on a
pro forma basis after giving effect to such Acquisition);
          (ss) such Acquisition shall be non-hostile and shall have been
approved, as necessary, by the target’s board of directors, shareholders or
other requisite Persons;
          (tt) for any Acquisition (or series of related Acquisitions) with
Permitted Acquisition Consideration greater than $50,000,000, the Administrative
Agent shall have received complete executed or conformed copies of each material
document, instrument and agreement executed by a Loan Party in connection with
such Acquisition not more than twenty (20) Business Days after such Acquisition
(or such longer period as may be agreed to by the Administrative Agent in its
sole discretion); provided that if Pro Forma Excess Availability at the time of
such Acquisition would be less than $300,000,000, promptly upon the request of
the Administrative Agent at any time prior to the consummation of such
Acquisition, the Administrative Borrower shall provide draft copies of each
material document, instrument and agreement to be executed by a Loan Party in
connection with such Acquisition;
          (uu) for any Acquisition (or series of related Acquisitions) with
Permitted Acquisition Consideration greater than $50,000,000, the Administrative
Agent shall have received an acquisition summary with respect to the Person,
assets and/or business or division to be acquired (including financial
statements for the most recent twelve month period for which they are available
and as otherwise available, or such other form of financial statements
reasonably acceptable to the Administrative Agent) and the Company’s calculation
of pro forma Consolidated EBITDA relating thereto calculated in a manner
reasonably satisfactory to the Administrative Agent (i) not less than ten
(10) Business Days prior to such Acquisition (or such shorter period as may be
agreed to by the Administrative Agent in its sole discretion) if, immediately
before and after giving effect to such Acquisition, Pro Forma Excess
Availability would be less than $300,000,000 or (ii) not more than twenty
(20) Business Days after such Acquisition (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion) if, immediately
before and after giving effect to such Acquisition, Pro Forma Excess
Availability would be equal to or greater than $300,000,000; and
          (vv) for any Acquisition (or series of related Acquisitions) with
Permitted Acquisition Consideration greater than $50,000,000, not less than five
(5) Business Days prior to the consummation of such Acquisition (or such shorter
period as may be agreed to by the Administrative Agent in its sole discretion),
the Administrative Agent shall have received an executed Acquisition Compliance
Certificate.
For purposes of this definition and notwithstanding anything contained in this
Agreement to the contrary, (x) “Pro Forma Excess Availability” means Excess
Availability calculated on a pro forma basis to include (i) any Eligible
Accounts and Eligible Inventory to be acquired in connection with such
Acquisition (determined pursuant to field exams, appraisals or other
methodologies reasonably acceptable to the Administrative Agent), (ii) the
borrowing of any Loans used to finance such Acquisition, as applicable, and
(iii) prepayments of the Loans occurring on the date of such Acquisition made
from the proceeds from the incurrence of Indebtedness or the issuance of Capital
Stock of the Company (or a combination thereof) in excess of the Permitted
Acquisition Consideration for such Acquisition and (y) “30-Day Pro Forma Excess
Availability” means the average daily Pro Forma Excess Availability for the
thirty (30) consecutive day period immediately preceding such Acquisition.

26



--------------------------------------------------------------------------------



 



     “Permitted Acquisition Consideration” means the aggregate amount of the
purchase price, including, but not limited to, any Indebtedness incurred or
assumed in connection therewith, earnouts (valued at the maximum amounts
reasonably expected to be payable thereunder as determined in good faith by the
Company’s board of directors), deferred payments, or Capital Stock of the
Company, net of the applicable acquired company’s cash and Cash Equivalents (as
shown on its most recent financial statements delivered in connection with the
applicable Permitted Acquisition) to be paid in connection with any applicable
Permitted Acquisition as set forth in the applicable documentation for such
Permitted Acquisition.
     “Permitted Currency” means Dollars or any Alternative Currency, or each
such currency, as the context requires.
     “Permitted Holder” shall mean (a) Jeffrey S. Lorberbaum, his spouse and any
of his children (whether natural or adopted); (b) all lineal descendants of any
person described in clause (a); (c) all trusts for the benefit of any person
described in clause (a) or (b) and trustees of such trusts acting in such
capacity; (d) all legal representatives of any person or trust described in
clauses (a), (b) or (c) acting in such capacity; and (e) all partnerships,
corporations, limited liability companies or other entities controlling,
controlled by or under common control with any Person, trust or other entity
described in clauses (a), (b), (c) or (d). The term “control” for purposes of
this definition shall have the meaning set forth in the definition of
“Affiliate”.
     “Permitted Line of Business” shall mean businesses in substantially the
same fields as the businesses conducted by the Loan Parties and their
Subsidiaries on the Closing Date (including, without limitation, the
manufacturing, marketing and/or distribution of commercial or home furnishings
and floor coverings and other reasonably related products and any “vertical
integration” with respect thereto), and business activities reasonably related,
ancillary or complementary thereto.
     “Permitted Refinancing Indebtedness” means, in respect of any Indebtedness
(the “Original Indebtedness”), any Indebtedness that refinances, refunds,
renews, replaces, defeases or extends such Original Indebtedness (or any
Permitted Refinancing Indebtedness in respect thereof); provided that (a) the
principal amount of the Permitted Refinancing Indebtedness shall not exceed the
principal amount of the Original Indebtedness except by an amount equal to any
premium or other similar amount reasonably determined by the Company to be
required to be paid in connection therewith, accrued and unpaid interest
thereon, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (b) the final maturity date and weighted average life of such
Permitted Refinancing Indebtedness shall not be prior to or shorter than that
applicable to the Original Indebtedness, (c) such Permitted Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, (i)
upon the occurrence of an event of default or a change in control, (ii) upon the
sale or other disposition of any assets securing such Permitted Refinancing
Indebtedness, (iii) as and to the extent such repayment, prepayment, redemption,
repurchase or defeasance would have been required pursuant to the terms of such
Original Indebtedness or (iv) with respect to any Permitted Refinancing
Indebtedness for the Existing Senior Notes, upon the sale or other disposition
of any assets of the Company and its Subsidiaries the proceeds of which are not
required to be applied to prepay Loans pursuant to this Agreement) prior to the
earlier of (A) the maturity date of such Original Indebtedness and (B) the date
that is three months after the Maturity Date; (d) except in connection with any
Permitted Refinancing Indebtedness for the Existing Senior Notes, such Permitted
Refinancing Indebtedness shall not constitute an obligation of any Subsidiary
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of the Company if the
Company shall not have been an obligor in respect of such Original Indebtedness
and, in each case, shall constitute an obligation of such Subsidiary or of the

27



--------------------------------------------------------------------------------



 



Company only to the extent of their obligations in respect of such Original
Indebtedness; (e) any Permitted Refinancing Indebtedness of any Subordinated
Indebtedness shall be on subordination terms substantially the same as those
applicable to the Original Indebtedness or more favorable to the Lenders and
(f) except as permitted pursuant to Section 10.2(p), such Permitted Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or by any Lien having
a higher priority in respect of the Obligations than the Lien that secured such
Original Indebtedness.
     “Person” or “person” means any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a Multiemployer Plan has made
contributions at any time during the immediately preceding six (6) plan years or
with respect to which any Loan Party may incur liability.
     “Pro Forma Excess Availability” has the meaning given to such term in the
definition of “Permitted Acquisition”.
     “Pro Rata Share” means as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment, as adjusted from time to time
in accordance with the provisions of Section 14.11; provided that if the
Aggregate Commitment shall have been terminated, the numerator shall be the
unpaid amount of such Lender’s Loans and its interests in the Letters of Credit
and Swingline Loans and the denominator shall be the aggregate amount of all
unpaid Loans and Letters of Credit.
     “Records” means, as to each Loan Party, all of such Loan Party’s present
and future books of account of every kind or nature, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files and other data relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of any
Loan Party with respect to the foregoing maintained with or by any other
person).
     “Register” has the meaning given to such term in Section 14.11(b).
     “Report” has the meaning given to such term in Section 12.9(a).
     “Required Lenders” means, at any time, those Lenders whose Pro Rata Shares
aggregate in excess of fifty percent (50%) of the Aggregate Commitment, or if
the Aggregate Commitment shall have been terminated, the Lenders to whom in
excess of fifty percent (50%) of the Total Outstandings are owing; provided that
the Pro Rata Share of, and the portion of the Total Outstandings, as applicable,
owing or deemed owing to, any Defaulting Lender shall be excluded for purposes
of making a determination of Required Lenders.
     “Reserves” means as of any date of determination, such amounts as the
Administrative Agent may from time to time establish and revise in good faith
reducing the amount of Loans and Letters of Credit that would otherwise be
available to any Borrower under the lending formula(s) provided for herein:
(a) to reflect events, conditions, contingencies or risks which, as determined
by the

28



--------------------------------------------------------------------------------



 



Administrative Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral, its value or the
amount that might be received by the Administrative Agent from the sale or other
disposition or realization upon such Collateral, (ii) the obligations or
liabilities of any Loan Party or (iii) the security interests and other rights
of the Administrative Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect the
Administrative Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of any Loan Party to the Administrative
Agent is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which the Administrative Agent
determines in good faith constitutes a Default or an Event of Default. Without
limiting the generality of the foregoing, Reserves may, at the Administrative
Agent’s option, be established to reflect: (A) dilution with respect to the
Accounts (based on the ratio of the aggregate amount of non-cash reductions in
such Accounts for any period to the aggregate dollar amount of the sales for
such period) as calculated by the Administrative Agent for any period is or is
reasonably anticipated to be greater than five percent (5%); (B) returns,
discounts, claims (including, without limitation, warranty claims), credits and
allowances of any nature that are not paid pursuant to the reduction of
Accounts; (C) sales, excise or similar taxes included in the amount of any such
Accounts reported to the Administrative Agent; (D) factors that may negatively
impact the Value of Inventory, including, without limitation, change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks; (E) testing variances
identified as part of the Administrative Agent’s periodic field examinations;
(F) a reserve of up to three months’ rent and other charges that could be
payable to any owner or lessor of premises where any Collateral is located,
other than for those locations where the Administrative Agent has received a
Collateral Access Agreement that the Administrative Agent has accepted in
writing; (G) amounts due or to become due to owners and licensors of Material
Intellectual Property used by any Borrower, and (H) obligations, liabilities or
indebtedness (contingent or otherwise) of Loan Parties to the Administrative
Agent or any Bank Product Provider arising under or in connection with any Bank
Products or as such Affiliate or Person may otherwise require in connection
therewith to the extent that such obligations, liabilities or indebtedness
constitute Obligations as such term is defined herein or otherwise receive the
benefit of the security interest of the Administrative Agent in any Collateral.
The amount of any Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve and shall be established by the Administrative Agent in
good faith without duplication for items already excluded from Eligible Accounts
or Eligible Inventory, as the case may be.
     “Responsible Officer” means, for any Loan Party, any of the chief executive
officer, chief financial officer, treasurer or controller of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of the
Company or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or on account of any return of capital to the Company
or such Subsidiary’s stockholders, partners or members (or the equivalent Person
thereof), or payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Capital Stock of the Company or any of its Subsidiaries, or any
setting apart of funds or property for any of the foregoing.
     “Revaluation Date” means, with respect to any Alternative Currency Letter
of Credit, (a) the date of issuance of such Alternative Currency Letter of
Credit, (b) the date of making any Loan or issuance of any other Letter of
Credit, (c) each date of an amendment of such Alternative Currency Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (d) each date of any payment by the applicable Issuing
Bank of any drawing under such Alternative Currency

29



--------------------------------------------------------------------------------



 



Letter of Credit and (e) such additional dates as the Administrative Agent or
the applicable Issuing Bank shall reasonably determine or the Required Lenders
shall reasonably require.
     “Revolving Loans” means the loans now or hereafter made by or on behalf of
any Lender or by the Administrative Agent for the account of any Lender on a
revolving basis pursuant to the Credit Facility (involving advances, repayments
and readvances) as set forth in Section 2.1.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and its successors and assigns.
     “Sale and Lease-Back Transaction” means any arrangement whereby the Company
or any of its Subsidiaries has sold or transferred, or will sell or transfer,
property (other than the Collateral) to any Person and has or will take back a
lease of such property from such Person or its Affiliates pursuant to which the
rental payments are calculated to amortize the purchase price of such property
substantially over the useful life of such property, in all cases, so long as
such lease is characterized as an operating lease.
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
     “Sanctioned Person” means a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     “Secured Parties” means, collectively, (a) the Administrative Agent,
(b) the Issuing Banks, (c) the Lenders, and (d) the Bank Product Providers.
     “Solvent” means, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Closing Date, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
     “Special Agent Advances” has the meaning given to such term in
Section 2.8(b).
     “Sterling” means the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.
     “Store Bank Accounts” means, collectively, those certain deposit accounts
of the Loan Parties maintained at local or regional banks, for use by certain
sales service centers and other similar stores, into which proceeds of Inventory
sales and in-store payments on Accounts are deposited, which amounts shall be
thereafter swept into the Blocked Accounts of the Loan Parties within two
(2) Business Days after deposit therein.

30



--------------------------------------------------------------------------------



 



     “Subordinated Indebtedness” means Indebtedness of the Company and its
Subsidiaries that is subordinate in right of payment to the right of the
Administrative Agent and the Lenders to receive the prior payment in full of all
of the Obligations on terms and conditions reasonably acceptable to the
Administrative Agent.
     “Subsidiary” or “subsidiary” means, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Voting Stock of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more Subsidiaries of such Person.
     “Supermajority Lenders” means, at any time, those Lenders whose Pro Rata
Shares aggregate in excess of 66 2/3% of the Aggregate Commitment, or if the
Aggregate Commitment shall have been terminated, the Lenders to whom in excess
of 66 2/3% of the Total Outstandings are owing; provided that the Pro Rata Share
of, and the portion of the Total Outstandings, as applicable, owing or deemed
owing to, any Defaulting Lender shall be excluded for purposes of making a
determination of Supermajority Lenders.
     “Swingline Lender” means Wachovia, in its capacity as swingline lender
hereunder, and its successors and assigns.
     “Swingline Limit” means $60,000,000.
     “Swingline Loans” has the meaning given to such term in Section 2.2(a).
     “Taxes” has the meaning given to such term in Section 4.5(a).
     “30-Day Excess Availability” means, in connection with an Investment
pursuant to Section 10.3(p) or 10.3(q), a Restricted Payment pursuant to Section
10.6(e), or a prepayment, repurchase or repayment pursuant to
Section 10.9(b)(iii), the average daily Excess Availability for the thirty
(30) consecutive day period immediately preceding such Investment or prepayment,
repurchase or repayment, as applicable.
     “Threshold Amount” means an amount equal to twenty percent (20%) of the
Aggregate Commitment.
     “Total Outstandings” means, as of any date of calculation, the aggregate
principal Dollar Amount of all Loans and Letter of Credit Obligations
outstanding as of such date.
     “Trademark” has the meaning given to such term in the definition of
“Intellectual Property”.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time.
     “Unfinanced Capital Expenditures” means, for any applicable period of
computation, Capital Expenditures made by the Company and its Subsidiaries
during such period, which Capital Expenditures are not financed from the
proceeds of any Indebtedness (other than the Loans) or any issuance of Capital
Stock by the Company to fund such Capital Expenditure.
     “Value” means, as determined by the Administrative Agent in good faith,
with respect to Inventory, the lower of (a) cost computed on a first-in
first-out basis in accordance with GAAP (or such

31



--------------------------------------------------------------------------------



 



inventory accounting methods (subject to customary reserves) proposed by the
Administrative Borrower as are acceptable to the Administrative Agent in its
reasonable discretion and, with respect to any change in inventory accounting
methods, a notice setting forth a description and the impact of such change
shall have been furnished to the Administrative Agent and the Lenders in writing
prior to the implementation of such change) or (b) market value (in each case,
taking into account each Borrower’s favorable purchase price variances);
provided that for purposes of the calculation of the Borrowing Base, (i) the
Value of the Inventory shall not include the portion of the value of Inventory
equal to the profit earned by any Affiliate on the sale thereof to any Borrower
and (ii) notwithstanding anything to the contrary contained herein, the cost of
the Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by the Administrative
Agent, if any.
     “Voting Stock” means with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.
     “Wachovia” means Wachovia Bank, National Association, in its individual
capacity, and its successors and assigns.
     Section 1.2 Interpretative Provisions.
          (a) All terms used herein that are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.
          (b) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
          (c) All references to any Loan Party, the Administrative Agent and the
Lenders pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and assigns.
          (d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (e) The word “including” when used in this Agreement shall mean
“including, without limitation” and the word “will” when used in this Agreement
shall be construed to have the same meaning and effect as the word “shall”.
          (f) All references to the term “good faith” used herein when
applicable to the Administrative Agent or any Lender shall mean, notwithstanding
anything to the contrary contained herein or in the UCC, honesty in fact in the
conduct or transaction concerned.
          (g) Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of the Company most recently
received by the Administrative

32



--------------------------------------------------------------------------------



 



Agent prior to the Closing Date. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit,
except as otherwise specifically prescribed herein. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Administrative Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders, the Issuing
Banks and Administrative Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Administrative
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement (at the same time
as the delivery of any annual, quarterly or monthly financial statements given
in accordance with the provisions of Section 9.5) or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Borrower or any Subsidiary thereof at
“fair value”, as defined therein.
          (h) All time references in this Agreement and the other Loan Documents
shall be to Eastern Daylight or Eastern Standard Time, as then in effect, from
time to time unless otherwise indicated. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including”.
          (i) Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
          (j) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (k) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
          (l) This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative Agent
and the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or any Lender’s involvement in their preparation.

33



--------------------------------------------------------------------------------



 



          (m) An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 14.2; provided that
any Event of Default resulting solely from the failure of the Loan Parties to
give notice of a Default pursuant to Section 9.5(b)(vii) shall be deemed to be
waived upon the cure or waiver of such Default without any further action
hereunder.
          (n) For purposes of this Agreement, (i) references to the applicable
outstanding amount of Letters of Credit or Letter of Credit Obligations
(including, without limitation, all Alternative Currency Letters of Credit and
Alternative Currency Letter of Credit Obligations) shall be deemed to refer to
the Dollar Amount thereof, (ii) any cash collateral that is required to be
provided with respect to Letters of Credit or Letter of Credit Obligations
(including, without limitation, all Alternative Currency Letters of Credit and
Alternative Currency Letter of Credit Obligations) shall be provided in the
Permitted Currency in which such Letters of Credit are issued and (iii) all
Loans made under this Agreement, including, without limitation, Loans made to
refund drawings made under Alternative Currency Letters of Credit, shall be made
only in Dollars.
          (o) For purposes of this Agreement, the Dollar Amount of any
Alternative Currency Letter of Credit shall be determined in accordance with the
terms of this Agreement in respect of the most recent Revaluation Date. Such
Dollar Amount shall become effective as of such Revaluation Date for such
Alternative Currency Letter of Credit and shall be the Dollar Amount employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur for such Alternative Currency Letter of Credit.
          (p) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may, in
consultation with the Company, from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may, in consultation with the Company,
from time to time specify to be appropriate to reflect a change in currency of
any other country and any relevant market conventions or practices relating to
the change in currency.
ARTICLE 2
CREDIT FACILITIES
     Section 2.1 Revolving Loans. Subject to and upon the terms and conditions
contained herein, each Lender severally (and not jointly) agrees to make its Pro
Rata Share of Revolving Loans in Dollars to the Borrowers from time to time from
the Closing Date to the Maturity Date in amounts requested by the Administrative
Borrower on behalf of the Borrowers; provided that, subject to the terms of
Section 2.8, after giving effect to any Revolving Loan (a) the Total
Outstandings shall not at any time exceed the lesser of (i) the Borrowing Base
and (ii) the Aggregate Commitment and (b) the aggregate outstanding principal
amount of all Revolving Loans of each Lender, together with such Lender’s Pro
Rata Share of the aggregate outstanding principal amount of all Swingline Loans
and Letter of Credit Obligations, shall not exceed such Lender’s Commitment.
Subject to the terms and conditions hereof, the Borrowers may borrow, repay and
reborrow Revolving Loans until the Maturity Date; provided that the Borrowers
may not borrow during any Cash Dominion Grace Period unless the Company has
waived application of such Cash Dominion Grace Period.
     Section 2.2 Swingline Loans.
          (a) Availability. Subject to and upon the terms and conditions of this
Agreement (including, without limitation, the terms and conditions set forth in
Section 2.2(d)), the Swingline Lender

34



--------------------------------------------------------------------------------



 



shall make loans to each Borrower in Dollars (each such loan, a “Swingline
Loan”) from time to time from the Closing Date to the Maturity Date in amounts
requested by the Administrative Borrower on behalf of such Borrower up to the
aggregate principal amount not to exceed at any time outstanding the amount of
the Swingline Limit; provided that, subject to the terms of Section 2.8, after
giving effect to any Swingline Loan, such Swingline Loan shall not cause the
Total Outstandings to exceed the lesser of (i) the Borrowing Base and (ii) the
Aggregate Commitment. Subject to the terms and conditions hereof, the Borrowers
may borrow, repay and reborrow the applicable Swingline Loans hereunder. Each
such Swingline Loan shall be requested by the Administrative Borrower pursuant
to Section 2.4(a) and shall be made available by the Swingline Lender to the
relevant Borrower in accordance with Section 2.4(b).
          (b) Refunding. The Swingline Lender may by written notice given to the
Administrative Agent not later than 11:00 a.m. on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Pro Rata Share of such Swingline
Loan or Swingline Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata Share of
such Swingline Loan or Swingline Loans. Amounts funded by the Lenders pursuant
to this Section 2.2(b) shall bear interest payable by the Borrowers at the rate
then applicable to Base Rate Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.4(b) and Section 3.4 with respect to Revolving Loans made
by such Lender (and Section 2.4(b) and Section 3.4 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Administrative
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the relevant Borrower (or other party on
behalf of the relevant Borrower) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as the case may be, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.
          (c) Settlement. The Administrative Agent, on behalf of the Swingline
Lender, shall request settlement (a “Settlement”) with the Lenders on at least a
weekly basis or on any earlier date that the Administrative Agent elects, by
notifying the Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lender, in the case of
the Swingline Loans) shall transfer the amount of such Lender’s Pro Rata Share
of the outstanding principal amount of the applicable Swingline Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 3:00 p.m. on such Settlement Date. Settlements may occur during
the existence of a Default or Event of Default

35



--------------------------------------------------------------------------------



 



and whether or not the applicable conditions precedent set forth in Section 5.2
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with the Swingline Lender’s Pro Rata Share of such Swingline Loan,
shall constitute Revolving Loans (which shall be Base Rate Loans) of such
Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 3.4(f).
          (d) Defaulting Lender. Notwithstanding anything to the contrary
contained in this Section 2.2, the Swingline Lender shall not be obligated to
make any Swingline Loans at a time when any other Lender is a Defaulting Lender,
unless the Swingline Lender has entered into arrangements satisfactory to it to
eliminate the Swingline Lender’s risk with respect to any such Defaulting
Lender’s funding obligations hereunder, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the applicable outstanding Swingline
Loans. On demand by the Swingline Lender or the Administrative Agent from time
to time, the Borrowers shall cash collateralize each Defaulting Lender’s Pro
Rata Share of the outstanding Swingline Loans on terms reasonably satisfactory
to the Administrative Agent and the Swingline Lender. Any such cash collateral
shall be deposited in a separate account with the Administrative Agent as
collateral for the payment and performance of each Defaulting Lender’s Pro Rata
Share of outstanding Swingline Loans. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Swingline Lender immediately for each Defaulting Lender’s
Pro Rata Share of any Swingline Loans which have not otherwise been refunded by
the Borrowers or such Defaulting Lender pursuant to the terms of this
Section 2.2.
     Section 2.3 Letters of Credit.
          (a) Letters of Credit. Subject to and upon the terms and conditions
contained herein and in the Letter of Credit Documents, at the request of the
Administrative Borrower on behalf of a Loan Party or any Subsidiary thereof, the
Administrative Agent agrees to cause the applicable Issuing Bank to issue, and
such Issuing Bank agrees to issue, one or more Letters of Credit in Permitted
Currencies, for the ratable risk of each Lender according to its Pro Rata Share,
containing terms and conditions acceptable to the Administrative Agent and such
Issuing Bank; provided that an Additional Issuing Bank may only issue Letters of
Credit under this Section 2.3(a) following compliance with Section 2.3(j) with
respect to such Additional Issuing Bank. As of the Closing Date, each of the
Existing Letters of Credit shall constitute, for all purposes of this Agreement
and the other Loan Documents, Letters of Credit issued and outstanding
hereunder.
          (b) Requests for Letters of Credit. The Administrative Borrower
requesting a Letter of Credit on behalf of a Borrower shall give the
Administrative Agent and the applicable Issuing Bank at least two (2) Business
Days’ (or four (4) Business Days’ with respect to each Alternative Currency
Letter of Credit) prior written notice of the Administrative Borrower’s request
for the issuance of a Letter of Credit on such Borrower’s behalf together with
an application, in form and substance reasonably satisfactory to such Issuing
Bank and the Administrative Agent, for the issuance of the Letter of Credit and
such other Letter of Credit Documents as may be reasonably required by the
Administrative Agent or the applicable Issuing Bank. Such notice shall be
irrevocable and shall (i) specify the original face amount of the Letter of
Credit requested (or identify the Letter of Credit to be amended, renewed or
extended), (ii) the Permitted Currency in which such Letter of Credit shall be
denominated (which shall be Dollars if such notice does not specify a Permitted
Currency), (iii) the effective date (which date shall be a Business Day and in
no event shall be a date less than ten (10) days prior to the Maturity Date) of
issuance of such requested Letter of Credit (or such amendment, renewal or
extension), (iv) whether such Letter of Credit may be drawn in a single or in
partial draws, (v) the date on which such requested Letter

36



--------------------------------------------------------------------------------



 



of Credit is to expire (which date shall be a Business Day and shall not be more
than one year from the date of issuance or occur after the Maturity Date;
provided that (A) a Letter of Credit may be subject to automatic extension for
additional one-year periods pursuant to the terms of the Letter of Documents
acceptable to the applicable Issuing Bank and (B) such Letter of Credit may have
an expiration date after the Maturity Date if (x) each of the Administrative
Agent and the applicable Issuing Bank consent in writing prior to the issuance
thereof, (y) all Letter of Credit Obligations associated with any such Letter of
Credit are cash collateralized or otherwise supported in a manner satisfactory
to the Administrative Agent and the applicable Issuing Bank on or prior to the
Maturity Date and (z) except with respect to drawings made under such Letter of
Credit on or prior to the Maturity Date, each Lender, other than the applicable
Issuing Bank, shall be released from its obligation to participate in such
Letter of Credit on the Maturity Date), (vi) the purpose for which such Letter
of Credit is to be issued, (vii) the name and address of the beneficiary of the
requested Letter of Credit, (viii) such other information as shall be necessary
to enable the applicable Issuing Bank to prepare, amend, renew or extend such
Letter of Credit and (ix) the proposed terms of the Letter of Credit. In no
event shall a Letter of Credit be issued, amended, renewed or extended unless
the forms and terms of the proposed Letter of Credit (as amended, renewed or
extended, as the case may be) are reasonably satisfactory to the Administrative
Agent and the applicable Issuing Bank. The renewal or extension of, or increase
in the amount of, any Letter of Credit shall, for purposes hereof, be treated in
all respects the same as the issuance of a new Letter of Credit hereunder.
          (c) Conditions Precedent. In addition to being subject to the
satisfaction of the applicable conditions precedent contained in Article 5 and
the other terms and conditions contained herein, no Letter of Credit shall be
available unless each of the following conditions precedent have been satisfied
in a manner satisfactory to the Administrative Agent: (i) the form and terms of
the proposed Letter of Credit shall be satisfactory to the Administrative Agent
and the applicable Issuing Bank, (ii) as of the date of issuance, no order of
any court, arbitrator or other Governmental Authority shall purport by its terms
to enjoin or restrain money center banks generally from issuing letters of
credit of the type and in the amount of the proposed Letter of Credit, and no
law, rule or regulation applicable to money center banks generally and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that the applicable Issuing Bank refrain from, the issuance
of letters of credit generally or the issuance of such Letter of Credit,
(iii) after giving effect to the issuance of such Letter of Credit, the Letter
of Credit Obligations shall not exceed the Letter of Credit Limit, (iv) after
giving effect to the issuance of such Letter of Credit, the Alternative Currency
Letter of Credit Obligations shall not exceed the Alternative Currency Letter of
Credit Sublimit and (v) subject to the terms of Section 2.8, after giving effect
to the issuance of such Letter of Credit, the Total Outstandings at such time
shall not exceed the lesser of (A) the Borrowing Base at such time and (B) the
Aggregate Commitment at such time.
          (d) Reimbursement. Each Borrower shall reimburse immediately the
applicable Issuing Bank in the applicable Permitted Currency for any draw under
any Letter of Credit issued for the account of such Borrower and pay such
Issuing Bank the amount of all other charges and fees payable to such Issuing
Bank in connection with any Letter of Credit issued for the account of such
Borrower immediately when due, irrespective of any claim, setoff, defense or
other right which such Borrower may have at any time against such Issuing Bank
or any other Person. Each drawing under any Letter of Credit or other amount
payable in connection therewith when due, if such drawing is not reimbursed by
the Borrowers as provided in the immediately preceding sentence, shall
constitute a request by the Borrower for whose account such Letter of Credit was
issued to the Administrative Agent for a Base Rate Loan in the Dollar Amount of
such drawing or other amount then due, and shall be made by the Administrative
Agent on behalf of the Lenders as a Revolving Loan (or Special Agent Advance, as
the case may be). The date of such Revolving Loan (or Special Agent Advance, as
applicable) shall be the date of the drawing or, as to other amounts, the due
date therefor. Any payments made by or on behalf of the Administrative Agent or
any Lender to the applicable Issuing Bank and/or related parties in connection

37



--------------------------------------------------------------------------------



 



with any Letter of Credit shall constitute additional Revolving Loans to such
Borrower pursuant to this Section 2 (or Special Agent Advances as the case may
be).
          (e) Indemnification; Assumption of Risk. The Loan Parties shall
indemnify and hold the Administrative Agent and the Lenders harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which the Administrative Agent or any Lender may suffer or incur in connection
with any Letter of Credit and any documents, drafts or acceptances relating
thereto, including any losses (including currency fluctuations), claims,
damages, liabilities, costs and expenses due to any action taken by the
applicable Issuing Bank or correspondent with respect to any Letter of Credit,
except to the extent such losses, claims, damages, liabilities, costs or
expenses result from the gross negligence or willful misconduct of the
Administrative Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Each Loan Party
assumes all risks with respect to the acts or omissions of the drawer under or
beneficiary of any Letter of Credit. None of the Administrative Agent or any
Lender shall be responsible for paying any foreign, Federal, State or local
taxes, duties or levies relating to any goods subject to any Letter of Credit or
any documents, drafts or acceptances thereunder. Each Loan Party hereby releases
and holds the Administrative Agent and the Lenders harmless from and against any
acts, waivers, errors, delays or omissions with respect to or relating to any
Letter of Credit, except for the gross negligence or willful misconduct of the
Administrative Agent or any Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. The provisions of
this Section 2.3(e) shall survive the payment of Obligations and the termination
of this Agreement.
          (f) Loan Party as Account Party. Each Loan Party hereby irrevocably
authorizes and directs the applicable Issuing Bank to name such Loan Party as
the account party therein and to deliver to the Administrative Agent all
instruments, documents and other writings and property received by such Issuing
Bank pursuant to the Letter of Credit. Nothing contained herein shall be deemed
or construed to grant to any Loan Party any right or authority to pledge the
credit of the Administrative Agent or any Lender in any manner. Loan Parties
shall be bound by any reasonable interpretation made in good faith by the
Administrative Agent, or the applicable Issuing Bank under or in connection with
any Letter of Credit or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Loan Party.
          (g) Participations. Immediately upon the issuance or amendment of any
Letter of Credit, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation therein equal to such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit and the obligations
of the applicable Borrowers with respect thereto (including all Letter of Credit
Obligations with respect thereto). Each Lender shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and be obligated
to pay to the applicable Issuing Bank therefor and discharge when due, its Pro
Rata Share of all of such obligations arising under such Letter of Credit.
Without limiting the scope and nature of each Lender’s participation in any
Letter of Credit, to the extent that the applicable Issuing Bank has not been
reimbursed or otherwise paid as required hereunder or under any such Letter of
Credit, each such Lender shall pay to such Issuing Bank its Pro Rata Share of
such unreimbursed drawing or other amounts then due to such Issuing Bank in
connection therewith. If such amount is not made available by a Lender when due,
the Administrative Agent shall be entitled to recover such amount on demand from
such Lender with interest thereon, for each day from the date such amount was
due until the date such amount is paid to the Administrative Agent at the
interest rate then payable by any Borrower in respect of Loans that are Base
Rate Loans. All payments made by the Lenders pursuant to this Section 2.3(g)
shall be funded in Dollars based on the Dollar Amount of the applicable
obligation.

38



--------------------------------------------------------------------------------



 



          (h) Obligations Absolute. The obligations of the Borrowers to pay the
applicable Letter of Credit Obligations and the obligations of the Lenders to
make payments to the Administrative Agent for the account of the applicable
Issuing Bank with respect to Letters of Credit shall be absolute, unconditional
and irrevocable and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances, whatsoever, notwithstanding the
occurrence or continuance of any Default, Event of Default, the failure to
satisfy any other condition set forth in Article 5 or any other event or
circumstance. Any reimbursement pursuant to Section 2.3(f) shall not relieve or
otherwise impair the obligation of the Borrowers to reimburse the applicable
Issuing Bank under any Letter of Credit or make any other payment in connection
therewith.
          (i) Defaulting Lender. Notwithstanding anything to the contrary
contained in this Section 2.3, no Issuing Bank shall be obligated to issue any
Letter of Credit at a time when any other Lender is a Defaulting Lender, unless
such Issuing Bank has entered into arrangements satisfactory to it to eliminate
such Issuing Bank’s risk with respect to any such Defaulting Lender’s
reimbursement obligations hereunder, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the liability with respect to such Letter
of Credit. On demand by the applicable Issuing Bank or the Administrative Agent
from time to time, the Borrowers shall cash collateralize each Defaulting
Lender’s Pro Rata Share of the outstanding Letter of Credit Obligations on terms
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank. Any such cash collateral shall be deposited in a separate account with the
Administrative Agent as collateral for the payment and performance of each
Defaulting Lender’s Pro Rata Share of the outstanding Letter of Credit
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank immediately for each Defaulting Lender’s Pro Rata Share of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
the Borrowers or such Defaulting Lender pursuant to the terms of this
Section 2.3.
          (j) Appointment and Duties of Additional Issuing Banks. The
Administrative Borrower may appoint Additional Issuing Banks by written
agreement among the Administrative Borrower, the Administrative Agent and the
applicable Additional Issuing Bank entered into at least two (2) Business Days
before the issuance of any Letters of Credit by such Additional Issuing Bank.
Any Lender designated as an Additional Issuing Bank shall remain as such until
the Administrative Borrower gives written notice to the Administrative Agent
that such Lender is no longer an Additional Issuing Bank or such Additional
Issuing Bank resigns pursuant to Section 14.11(g); provided that no Letter of
Credit Obligations remain outstanding with respect to such Additional Issuing
Bank. Each Additional Issuing Bank shall notify the Administrative Agent at
least two (2) Business Days before (i) the issuance of any Letter of Credit by
such Additional Issuing Bank and (ii) any amendment or modification to any
Letter of Credit issued by such Additional Issuing Bank.
     Section 2.4 Procedure for Advance of Loans.
          (a) Requests for Borrowing. To request a Revolving Loan or a Swingline
Loan on behalf of a Borrower, the Administrative Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit F hereof (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on
the same Business Day as each Base Rate Loan and each Swingline Loan and (ii) at
least three (3) Business Days before each Eurodollar Rate Loan, of its intention
to borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be, (x) with respect to Base
Rate Loans (other than Swingline Loans) in an aggregate principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof, (y) with respect
to Eurodollar Rate Loans in an aggregate principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof and (z) with respect to Swingline
Loans in an aggregate principal amount of $100,000 or a whole multiple of

39



--------------------------------------------------------------------------------



 



$25,000 in excess thereof, (C) whether such Loan is to be a Revolving Loan or
Swingline Loan, (D) in the case of a Revolving Loan, whether the Loans are to be
Eurodollar Rate Loans or Base Rate Loans, and (E) in the case of a Eurodollar
Rate Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. Any Loan or any portion thereof as to which the Administrative
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan in the case of a Revolving Loan, and any Eurodollar Rate
Loan for which the Administrative Borrower fails to specify an Interest Period
shall be deemed to have an Interest Period of one (1) month. The Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.
          (b) Disbursement of Revolving Loans and Swingline Loans. Not later
than 1:00 p.m. on the proposed borrowing date, (i) each Lender will make
available to the Administrative Agent, for the account of the applicable
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Lender’s Pro Rata Share of the
Revolving Loans to be made on such borrowing date and (ii) the Swingline Lender
will make available to the Administrative Agent, for the account of the
applicable Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrowers hereby irrevocably authorize the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.4 in immediately available funds by crediting or
wiring such proceeds to the deposit account of such Borrower identified in the
most recent notice substantially in the form attached as Exhibit G hereto (a
“Notice of Account Designation”) delivered by the Administrative Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Administrative
Borrower and the Administrative Agent from time to time. Subject to Section 3.6,
the Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Loan requested pursuant to this Section 2.4 to the
extent that any Lender has not made available to the Administrative Agent its
Pro Rata Share of such Revolving Loan. Revolving Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(c).
          (c) Authorization to Make Loans. The Administrative Agent and the
Lenders are authorized to make the Loans based upon telephonic or other
instructions received from anyone purporting to be an officer of the
Administrative Borrower or any Borrower or other authorized person or, at the
discretion of the Administrative Agent, if such Loans are necessary to satisfy
any Obligations. All Loans and Letters of Credit under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, any Borrower when deposited to the credit of any Borrower or
otherwise disbursed or established in accordance with the instructions of the
Administrative Borrower or in accordance with the terms and conditions of this
Agreement.
     Section 2.5 Repayments and Prepayments.
          (a) Repayment on Maturity Date. The Borrowers hereby agree to repay
the outstanding principal amount of (i) all Revolving Loans in full on the
Maturity Date, and (ii) all Swingline Loans on the earlier to occur of (x) one
(1) Business Day following demand for payment thereof by the Administrative
Agent and (y) the Maturity Date, together, in each case, with all accrued but
unpaid interest thereon; provided that to the extent that the outstanding
principal amount of any Swingline Loan is not repaid as set forth in clause
(x) above, the Administrative Agent shall request a Settlement with respect to
such Swingline Loan pursuant to Section 2.2(c), and the Borrowers shall be
deemed to have satisfied their obligations to repay such Swingline Loan upon the
completion of such Settlement.
          (b) Optional Prepayments. The Borrowers may at any time and from time
to time prepay Revolving Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form of Exhibit H (a “Notice of Prepayment”) given not

40



--------------------------------------------------------------------------------



 



later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and
each Swingline Loan and (ii) at least three (3) Business Days before each
Eurodollar Rate Loan, specifying the date and amount of prepayment and whether
the prepayment is of Eurodollar Rate Loans, Base Rate Loans, Swingline Loans or
a combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof with respect to Base Rate Loans (other than Swingline
Loans), $2,000,000 or a whole multiple of $500,000 in excess thereof with
respect to Eurodollar Rate Loans and $100,000 or a whole multiple of $25,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.6.
          (c) Mandatory Prepayments.
               (i) Except as provided in Section 2.8, if at any time the Total
Outstandings exceed the lesser of (i) the Borrowing Base and (ii) the Aggregate
Commitment, the Borrowers shall repay promptly upon the earlier of (A) any
Responsible Officer of the Administrative Borrower obtaining knowledge thereof
and (B) demand from the Administrative Agent, by payment to the Administrative
Agent for the account of the Lenders, an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Loans and third,
with respect to any Letters of Credit then outstanding, to a payment of cash
collateral into a cash collateral account opened by the Administrative Agent,
for the benefit of the Lenders.
               (ii) If as of the most recent Revaluation Date and for any reason
(including, without limitation, due to currency rate fluctuations) (A) the
outstanding Letter of Credit Obligations exceed the Letter of Credit Limit or
(B) the outstanding Alternative Currency Letter of Credit Obligations exceed the
Alternative Currency Letter of Credit Sublimit, then the Borrowers shall,
promptly upon the earlier of (x) any Responsible Officer of the Administrative
Borrower obtaining knowledge thereof and (y) demand from the Administrative
Agent, by payment to the Administrative Agent for the account of the applicable
Issuing Banks and the Lenders, make a payment of cash collateral in an amount
equal to such excess into a cash collateral account opened by the Administrative
Agent, for the benefit of the applicable Issuing Banks and the Lenders.
               (iii) If at any time any Loan Party or any of its Subsidiaries
shall receive Net Cash Proceeds from (A) any insurance or condemnation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any Collateral or (B) the sale (or series of
sales) or other disposition of Collateral or Material Trademarks, the Borrowers
shall prepay Loans in an amount equal to one hundred percent (100%) of such Net
Cash Proceeds, which Net Cash Proceeds shall promptly upon receipt thereof be
deposited into a Blocked Account and payments therefrom shall be applied by the
Administrative Agent for the account of the Lenders first to the principal
amount of outstanding Swingline Loans and second to the principal amount of
outstanding Revolving Loans, without a corresponding reduction of the Aggregate
Commitment; provided that such prepayment shall only be required (x) during a
Cash Dominion Period or (y) if, after giving effect to any event described in
this clause (ii), a Cash Dominion Period (without giving effect to any Cash
Dominion Grace Period) would be triggered.
          (d) Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may
not prepay any Eurodollar Rate Loan on any day other than on the last day of the
Interest Period applicable

41



--------------------------------------------------------------------------------



 



thereto unless such prepayment is accompanied by any amount required to be paid
pursuant to Section 4.6.
          (e) Hedging Agreements. No repayment or prepayment pursuant to this
Section 2.5 shall affect any Loan Party’s obligations under any Hedging
Agreement.
     Section 2.6 Optional Reduction of Commitments. The Administrative Borrower
shall have the right to terminate or permanently reduce the unused portion of
the Aggregate Commitment at any time or from time to time upon not less than
three (3) Business Days’ prior written notice to the Administrative Agent (which
shall notify the Lenders thereof as soon as practicable) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction which shall be in a minimum amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent; provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Loans made on the effective date thereof,
the sum of then outstanding aggregate principal amount of the Loans plus Letter
of Credit Obligations would exceed the Aggregate Commitment after such proposed
reduction.
     Section 2.7 Optional Increase of Commitments. At any time following the
Closing Date, the Company shall have the right, from time to time and upon not
less than fifteen (15) Business Days (or such shorter period of time as agreed
to by the Administrative Agent in its sole discretion) prior written notice to
the Administrative Agent (which notice shall not obligate the Company to
increase the Aggregate Commitment) to increase the Aggregate Commitment (each
such increase, a “Facility Increase”); provided that:
          (a) no Default or Event of Default shall have occurred and be
continuing or would result from any such requested Facility Increase or
borrowings thereunder;
          (b) all representations and warranties contained herein and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such Facility Increase and after giving effect thereto, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date);
provided that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;
          (c) each Facility Increase shall be in an aggregate principal amount
of at least $50,000,000 or a whole multiple of $10,000,000 in excess thereof;
          (d) the aggregate amount of all Facility Increases made pursuant to
this Section 2.7 shall not exceed $200,000,000;
          (e) Facility Increases shall not increase or otherwise affect the
Letter of Credit Limit or the Swingline Limit;
          (f) the Commitment of any Lender shall not be increased without the
approval of such Lender;
          (g) in connection with each proposed Facility Increase, the Company
may solicit commitments from (i) any Lender (provided that no Lender shall have
an obligation to commit to all or a

42



--------------------------------------------------------------------------------



 



portion of the proposed Facility Increase) or (ii) Eligible Assignees that are
reasonably acceptable to both the Administrative Agent and the Company;
          (h) in the event that any existing Lender or any new lender commits to
such requested Facility Increase, (i) any new lender will execute an accession
agreement to this Agreement, (ii) the Commitment of any existing Lender that has
committed to provide any of the requested increase shall be increased, (iii) the
Pro Rata Shares of the Lenders shall be adjusted, (iv) the Borrowers shall make
such borrowings and repayments as shall be necessary to affect the reallocation
of the Commitments (and the Borrowers shall pay any amounts due under
Section 4.6 in connection therewith), and (v) other changes shall be made to the
Loan Documents as may be necessary to reflect the aggregate amount, if any, by
which the Lenders have agreed to increase their respective Commitments or make
new commitments in response to the Company’s request for an increase pursuant to
this Section 2.7 and which other changes do not adversely affect the rights of
those Lenders not participating in the increase;
          (i) if the Aggregate Commitment is increased in accordance with this
Section 2.7, the Administrative Agent and the Company shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
Facility Increase and the Administrative Agent shall promptly notify the
Administrative Borrower and the Lenders of the final allocation of such Facility
Increase and Increase Effective Date;
          (j) the Administrative Agent and the Lenders shall have received any
fees and expenses payable by the Loan Parties in respect of such Facility
Increase; and
          (k) each Facility Increase shall be subject to all of the terms and
conditions of this Agreement, and shall be secured by the Collateral and
guaranteed by Guarantors pursuant to the terms hereof.
     Section 2.8 Overadvances; Special Agent Advances.
          (a) Additional Loans. No Loan shall be made nor shall any Letter of
Credit be provided to any Borrower intentionally and with actual knowledge that
such Loan or Letter of Credit would cause the Total Outstandings to exceed the
lesser of (i) the Borrowing Base and (ii) the Aggregate Commitment (such excess,
an “Overadvance”), without the prior consent of all of the Lenders, except,
that, notwithstanding anything to the contrary contained herein and unless its
authority has been revoked in writing by the Required Lenders, the
Administrative Agent may require the Lenders to honor requests for such
additional Loans or any Issuing Bank may provide such additional Letters of
Credit intentionally and with actual knowledge that such Loans or Letters of
Credit will cause an Overadvance, as the Administrative Agent may deem necessary
or advisable in its discretion; provided that:
               (i) the sum of (i) the aggregate principal amount of the
additional Loans or additional Letters of Credit to any Borrower that may be
made or provided after obtaining such actual knowledge of such Overadvance plus
(ii) the amount of Special Agent Advances made pursuant to Section 2.8(b) then
outstanding, shall not exceed an aggregate amount equal to the lesser of (x) ten
percent (10%) of the Aggregate Commitment and (y) $60,000,000;
               (ii) the sum of (i) the aggregate outstanding principal amount of
the Loans and Letters of Credit (including the additional Loans and additional
Letters of Credit made pursuant to this Section 2.8(a)), plus (ii) the amount of
Special Agent Advances made pursuant to Section 2.8(b) then outstanding, shall
not exceed the Aggregate Commitment; and

43



--------------------------------------------------------------------------------



 



               (iii) no such additional Loan or Letter of Credit shall be
outstanding more than forty-five (45) days after the date such additional Loan
or Letter of Credit is made or issued (as the case may be), in each case, except
as the Required Lenders may otherwise agree.
Each Lender shall provide the amount of its Pro Rata Share of any such
additional Loans or Letters of Credit pursuant to the terms of this Agreement,
which Loans and Letters of Credit shall bear interest at the same applicable
rates for other Loans and Letters of Credit made or provided hereunder.
          (b) Special Agent Advances. The Administrative Agent may, at its
option, from time to time, at any time on or after an Event of Default and for
so long as the same is continuing or upon any other failure of a condition
precedent to the Loans and Letters of Credit hereunder, make such disbursements
and advances (“Special Agent Advances”) which the Administrative Agent, in its
sole discretion, deems necessary or desirable either (i) to preserve or protect
the Collateral or any portion thereof, (ii) to enhance the likelihood or
maximize the amount of repayment by the Loan Parties of the Loans or any other
Obligations or (iii) to pay any other amount chargeable to any Loan Party
pursuant to the terms of this Agreement or any of the other Loan Documents
consisting of costs, fees and expenses and payments to any Issuing Bank in
respect of any Letter of Credit Obligations, provided that (A) the aggregate
principal amount of the Special Agent Advances outstanding at any time, plus
then outstanding principal amount of the additional Loans and Letters of Credit
made or provided pursuant to Section 2.8(a), shall not exceed an aggregate
amount equal to the lesser of (x) ten percent (10%) of the Aggregate Commitment
and (y) $60,000,000 and (B) the aggregate principal amount of the Special Agent
Advances outstanding at any time, plus the then outstanding principal amount of
the Loans and Letters of Credit (including the additional Loans and the
additional Letters of Credit made pursuant to Section 2.8(a)), shall not exceed
the Aggregate Commitment, except at the Administrative Agent’s option; provided
that to the extent that the aggregate principal amount of Special Agent Advances
plus then outstanding principal amount of the Loans and Letters of Credit exceed
the Aggregate Commitment, the Special Agent Advances that are in excess of the
Aggregate Commitment (“Excess Special Agent Advances”) shall be for the sole
account and risk of the Administrative Agent and notwithstanding anything to the
contrary set forth below, no Lender shall have any obligation to provide its
share of such Excess Special Agent Advances. The Special Agent Advances shall be
repayable on demand and together with all interest thereon shall constitute
Obligations secured by the Collateral. Special Agent Advances shall not
constitute Loans but shall otherwise constitute Obligations hereunder. Interest
on Special Agent Advances shall be payable at the interest rate then applicable
to Base Rate Loans and shall be payable on demand. Each Lender agrees that it
shall make available to the Administrative Agent, upon the Administrative
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Agent Advance not to exceed such
Lender’s Commitment. If such funds are not promptly made available to the
Administrative Agent by such Lender, such Lender shall be deemed a Defaulting
Lender and the Administrative Agent shall be entitled to recover such funds, on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to the
Administrative Agent at the greater of the daily average of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for each day during such period
and if such amounts are not paid within three (3) days of the Administrative
Agent’s demand, at the highest interest rate provided for in Section 3.1
applicable to Base Rate Loans. The Required Lenders may at any time by written
notice to the Administrative Agent (x) revoke the Administrative Agent’s
authority to make further Special Agent Advances (including Excess Special Agent
Advances) and (y) instruct the Administrative Agent to demand repayment of
outstanding Special Agent Advances from the Loan Parties. Absent such
revocation, the Administrative Agent’s determination that funding of a Special
Agent Advance is appropriate shall be conclusive.
     Section 2.9 Joint and Several Liability of the Borrowers.

44



--------------------------------------------------------------------------------



 



          (a) Notwithstanding anything in this Agreement or any other Loan
Documents to the contrary, each Borrower, jointly and severally, in
consideration of the financial accommodations to be provided by the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations, it being the intention of the parties hereto that all
of the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them. The Borrowers shall be liable for
all amounts due to the Administrative Agent and the Lenders under this
Agreement, regardless of which Borrower actually receives the Loans or Letter of
Credit Obligations hereunder or the amount of such Revolving Loans received or
the manner in which the Administrative Agent or any Lender accounts for such
Loans, Letter of Credit Obligations or other extensions of credit on its books
and records. The Obligations of the Borrowers with respect to Revolving Loans
made to one of them, and the Obligations arising as a result of the joint and
several liability of one of the Borrowers hereunder with respect to Revolving
Loans made to the other of the Borrowers hereunder, shall be separate and
distinct obligations, but all such other Obligations shall be primary
obligations of all the Borrowers.
          (b) If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Obligation.
          (c) Except as otherwise expressly provided herein, to the extent
permitted by law, each Borrower (in its capacity as a joint and several obligor
in respect of the obligations of the other Borrower) hereby waives notice of
acceptance of its joint and several liability, notice of occurrence of any Event
of Default (except to the extent notice is expressly required to be given
pursuant to the terms of this Agreement), or of any demand for any payment under
this Agreement or the other Loan Documents, notice of any action at any time
taken or omitted by the Administrative Agent or any Lender under or in respect
of any of the obligations hereunder, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Agreement and the other Loan Documents. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or any Lender at any time or times in respect of any
default by the other Borrowers in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or any Lender in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of the other Borrowers. Without limiting the generality of the foregoing, each
Borrower (in its capacity as a joint and several obligor in respect of the
obligations of the other Borrowers) assents to any other action or delay in
acting or any failure to act on the part of the Administrative Agent or any
Lender, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable laws
or regulations thereunder which might, but for the provisions of this
Section 2.9, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 2.9, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the obligations of such Borrower under
this Section 2.9 shall not be discharged except by payment or performance and
then only to the extent of such payment or performance. The obligations of each
Borrower under this Section 2.9 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower. The
joint and several liability of each Borrower hereunder shall continue in full

45



--------------------------------------------------------------------------------



 



force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, membership, constitution or place of
formation of any other Borrower or any of the Lenders.
          (d) The provisions of this Section 2.9 are made for the benefit of the
Lenders and their successors and assigns, and subject to Section 11.2, may be
enforced by them from time to time against any Borrower as often as occasion
therefor may arise and without requirement on the part of the Administrative
Agent or any Lender first to marshal any of its claims or to exercise any of its
rights against the other Borrowers or to exhaust any remedies available to it
against the other Borrowers or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.
          (e) Notwithstanding any provision to the contrary contained herein or
in any of the other Loan Documents, to the extent the obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
United States Bankruptcy Code).
          (f) With respect to the Obligations arising as a result of the joint
and several liability of the Borrowers hereunder with respect to Loans, Letter
of Credit Obligations or other extensions of credit made to the other Borrowers
hereunder, each Borrower waives, until the Obligations shall have been paid in
full (other than indemnities and contingent Obligations which have not yet
accrued) and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which the Administrative Agent or any Lender
now has or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent or any Lender. Any claim which any Borrower may have against any other
Borrower with respect to any payments to the Administrative Agent or the Lenders
hereunder or under any of the other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations. Upon the occurrence of any Event of
Default and for so long as the same is continuing, the Administrative Agent and
the Lenders may proceed directly and at once, without notice (to the extent
notice is waivable under applicable law), against (i) with respect to
Obligations of the Borrowers, any of them or (ii) with respect to Obligations of
any Borrower, to collect and recover the full amount, or any portion of the
applicable Obligations, without first proceeding against the other applicable
Borrowers or any other Person, or against any security or collateral for the
Obligations. Each Borrower consents and agrees that the Administrative Agent and
the Lenders shall be under no obligation to marshal any assets in favor of
Borrower(s) or against or in payment of any or all of the Obligations.
     Section 2.10 Appointment of Administrative Borrower as Agent for Requesting
Loans and Receipts of Loans and Statements.
          (a) Each Borrower hereby irrevocably appoints and constitutes the
Administrative Borrower as its agent and attorney-in-fact to request and receive
Loans and Letters of Credit pursuant to this Agreement and the other Loan
Documents from the Administrative Agent or any Lender in the name or on behalf
of such Borrower. The Administrative Agent and the Lenders may disburse the
Loans to such bank account of the Administrative Borrower or a Borrower or
otherwise make such Loans to a Borrower and provide such Letters of Credit to a
Borrower as the Administrative Borrower may designate or direct, without notice
to any other Loan Party. Notwithstanding anything to the contrary contained
herein, the Administrative Agent may at any time and from time to time require
that Loans to or for the account of any Borrower be disbursed directly to an
operating account of such Borrower.

46



--------------------------------------------------------------------------------



 



          (b) The Administrative Borrower hereby accepts the appointment by the
Borrowers to act as the agent and attorney-in-fact of the Borrowers pursuant to
this Section 2.10. The Administrative Borrower shall ensure that the
disbursement of any Loans to each Borrower requested by or paid to or for the
account of the Company, or the issuance of any Letter of Credit for a Borrower
hereunder, shall be paid to or for the account of such Borrower.
          (c) Each Loan Party hereby irrevocably appoints and constitutes the
Administrative Borrower as its agent to receive statements on account and all
other notices from the Administrative Agent and the Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.
          (d) Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any other Loan Party by Administrative Borrower
shall be deemed for all purposes to have been made by such Loan Party, as the
case may be, and shall be binding upon and enforceable against such Loan Party
to the same extent as if made directly by such Loan Party.
          (e) No purported termination of the appointment of the Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10) days’
prior written notice to the Administrative Agent.
ARTICLE 3
GENERAL LOAN PROVISIONS
     Section 3.1 Interest.
          (a) Interest Rate Options. The Borrowers shall pay to the
Administrative Agent, for the benefit of the Lenders, interest on the
outstanding principal amount of the Loans as follows:
               (i) as to Base Rate Loans, a rate equal to the Base Rate plus the
Applicable Margin then in effect for Base Rate Loans;
               (ii) as to Eurodollar Rate Loans, a rate equal to the Adjusted
Eurodollar Rate plus the Applicable Margin then in effect for Eurodollar Rate
Loans; and
               (iii) as to Swingline Loans, a rate equal to the LIBOR Market
Index Rate, plus the Applicable Margin then in effect for Swingline Loans.
     All interest accruing hereunder on and after the date of any Event of
Default or the Maturity Date shall be payable on demand.
          (b) Base Rate and Eurodollar Rate Loans.
               (i) The Administrative Borrower on behalf of any Borrower shall
select Base Rate Loans or Eurodollar Rate Loans and the Interest Period
applicable thereto at the time a Notice of Borrowing is given pursuant to
Section 2.4 or at the time a Notice of Conversion is given pursuant to
Section 3.1(b)(ii).
               (ii) The Borrowers shall have the option to (A) convert at any
time following the third Business Day after the Closing Date all or any portion
of any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $2,000,000 or any whole multiple of $500,000 in excess thereof
into one or more Eurodollar Rate Loans and (B) upon the expiration of any

47



--------------------------------------------------------------------------------



 



Interest Period, (x) convert all or any part of its outstanding Eurodollar Rate
Loans in a principal amount equal to $2,000,000 or a whole multiple of $500,000
in excess thereof into Base Rate Loans (other than Swingline Loans) or
(y) continue such Eurodollar Rate Loans as Eurodollar Rate Loans; provided that,
in the case of a conversion of Base Rate Loans into, or the continuation of,
Eurodollar Rate Loans, no Event of Default shall have occurred and be
continuing. Whenever any Borrower desires to convert or continue Loans as
provided above, the Administrative Borrower on behalf of such Borrower shall
give the Administrative Agent irrevocable prior written notice substantially in
the form attached as Exhibit I hereto (a “Notice of Conversion”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (1) the Loans to be
converted or continued, and, in the case of any Eurodollar Rate Loan to be
converted or continued, the last day of the then-current Interest Period
therefor, (2) the effective date of such conversion or continuation (which shall
be a Business Day), (3) the principal amount of such Loans to be converted or
continued, and (4) the Interest Period to be applicable to such converted or
continued Eurodollar Rate Loan. The Administrative Agent shall promptly notify
the Lenders of such notice.
               (iii) No more than six (6) Interest Periods may be in effect at
any one time with respect to Eurodollar Rate Loans.
               (iv) Any Eurodollar Rate Loans shall be automatically continued
as a Eurodollar Rate Loan with an Interest Period of one (1) month upon the last
day of the applicable Interest Period, unless the Administrative Agent has
received a request to continue or convert such Eurodollar Rate Loan in
accordance with the terms hereof.
          (c) Default Rate. Notwithstanding anything to the contrary contained
herein, (i) immediately, automatically and without notice to the Borrowers, upon
the occurrence and during the continuance of an Event of Default under
Section 11.1(a), (f) or (g), or (ii) at Required Lenders’ option and upon prior
written notice by the Administrative Agent to the Administrative Borrower, upon
the occurrence and during the continuance of any other Event of Default, each
Applicable Margin shall be increased by two percent (2%) per annum.
          (d) Maximum Interest. Notwithstanding anything to the contrary
contained in this Agreement or any of the other Loan Documents, in no event
whatsoever shall the aggregate of all amounts that are contracted for, charged
or received by the Administrative Agent or any Lender pursuant to the terms of
this Agreement or any of the other Loan Documents and that are deemed interest
under applicable law exceed the Maximum Interest Rate (including, to the extent
applicable, the provisions of Section 5197 of the Revised Statutes of the United
States of America as amended, 12 U.S.C. Section 85, as amended). In no event
shall any Borrower or Guarantor be obligated to pay interest or such amounts as
may be deemed interest under applicable law in amounts which exceed the Maximum
Interest Rate. In the event any interest or deemed interest is charged or
received in excess of the Maximum Interest Rate (“Excess”), each Borrower and
Guarantor acknowledges and stipulates that any such charge or receipt shall be
the result of an accident and bona fide error, and that any Excess received by
the Administrative Agent or any Lender shall be applied, first, to the payment
of then outstanding and unpaid principal hereunder; second to the payment of the
other Obligations then outstanding and unpaid; and third, returned to such
Borrower or Guarantor. All monies paid to the Administrative Agent or any Lender
hereunder or under any of the other Loan Documents, whether at maturity or by
prepayment, shall be subject to any rebate of unearned interest as and to the
extent required by applicable law. For the purpose of determining whether or not
any Excess has been contracted for, charged or received by the Administrative
Agent or any Lender, all interest at any time contracted for, charged or
received from any Borrower or Guarantor in connection with this Agreement or any
of the other Loan Documents shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread during the entire term of this
Agreement in accordance with the amounts outstanding from time to time hereunder
and the

48



--------------------------------------------------------------------------------



 



Maximum Interest Rate from time to time in effect in order to lawfully charge
the maximum amount of interest permitted under applicable laws. The provisions
of this Section 3.1 shall be deemed to be incorporated into each of the other
Loan Documents (whether or not any provision of this Section 3.1 is referred to
therein).
          (e) Interest Payment and Computations. Interest on Base Rate Loans
shall be payable by the Borrowers to the Administrative Agent, for the account
of the Administrative Agent and the Lenders, quarterly in arrears not later than
the first day of each calendar quarter. Interest on any Eurodollar Rate Loan
having an Interest Period of three months or less shall be payable on the last
day of such Interest Period, and interest on any Eurodollar Rate Loan having an
Interest Period longer than three months shall be payable on each day which is
three months after the first day of such Interest Period and on the last day of
such Interest Period. Interest on Base Rate Loans bearing interest based on the
“prime rate” shall be calculated on the basis of actual number of days elapsed
over a year of 365 days. All other computations of interest and fees hereunder
shall be made on the basis of actual number of days elapsed over a year of
360 days. The interest rate on non-contingent Obligations (other than Eurodollar
Rate Loans) shall change simultaneously with each change in the Base Rate.
     Section 3.2 Fees.
          (a) Commitment Fee. The Borrowers shall pay to the Administrative
Agent, for the account of the Lenders (other than any Defaulting Lender from and
after the date such Lender became a Defaulting Lender and regardless of whether
such Defaulting Lender’s Commitment has been terminated pursuant to Section 4.11
or otherwise), a fee on the unused amount of the Aggregate Commitment (a
“Commitment Fee”), which shall be payable on the first day of each calendar
quarter in arrears, determined by multiplying: (i) the amount, if any, by which
(A) the Aggregate Commitment exceeds (B) the average daily amount of Total
Outstandings (other than outstanding Swingline Loans) during the immediately
preceding calendar quarter (or part thereof) by (ii) the Commitment Fee Rate
then in effect. Such Commitment Fees shall be calculated on the basis of a three
hundred sixty (360) day year and actual days elapsed and the obligation of the
Borrowers to pay such fees that remain unpaid shall survive the termination of
this Agreement.
          (b) Letter of Credit Fee. In consideration for the issuance of Letters
of Credit hereunder, the Borrowers shall pay to the Administrative Agent, for
the account of the Lenders (other than any Defaulting Lender from and after the
date such Lender became a Defaulting Lender and regardless of whether such
Defaulting Lender’s Commitment has been terminated pursuant to Section 4.11 or
otherwise), a fee at a per annum rate for each day from the date of issuance
thereof to the date of expiration equal to the Applicable Margin for Eurodollar
Rate Loans on the average daily maximum Dollar Amount available to be drawn
under all of such Letters of Credit for the immediately preceding calendar
quarter (or part thereof), payable in arrears in Dollars as of the first day of
each succeeding calendar quarter, computed for each day from the date of
issuance to the date of expiration. Such letter of credit fees shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of the Borrowers to pay such fees that remain unpaid
shall survive the termination of this Agreement.
          (c) Letter of Credit Fronting Fee. In addition to the letter of credit
fees provided above, the Borrowers shall pay to the applicable Issuing Bank for
its own account (without sharing with the Lenders) a letter of credit fronting
fee of one-eighth percent (0.125%), payable in arrears in Dollars as of the
first day of each succeeding calendar quarter, of the average daily maximum
Dollar Amount available to be drawn under each Letter of Credit issued by such
Issuing Bank computed at a per annum rate for each day from the date of issuance
to the date of expiration thereof, negotiation fees agreed to by the Borrowers
and such Issuing Bank from time to time, the customary charges from time to time
of such

49



--------------------------------------------------------------------------------



 



Issuing Bank with respect to the issuance, amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit and
in the case of documentary Letters of Credit, such Issuing Bank’s customary
processing fees. Each Issuing Bank confirms that such customary charges and fees
shall be those typically charged by the applicable Issuing Bank to its other
customers generally.
          (d) Other Fees. The Borrowers shall pay to the Administrative Agent
and the Lead Arrangers the other fees and amounts set forth in the Fee Letter in
the amounts and at the times specified therein. To the extent payment in full of
the applicable fee is received by the Administrative Agent from the Borrowers on
or about the Closing Date, the Administrative Agent shall pay to each Lender its
share of such fees in accordance with the terms of the arrangements of the
Administrative Agent with such Lender.
     Section 3.3 Loan Accounts. The Loans made by each Lender (and the purchases
by such Lender of participations in Letters of Credit and Swingline Loans)
hereunder shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrowers (and the purchases by such Lender of participations in
Letters of Credit and Swingline Loans) and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
     Section 3.4 Pro Rata Treatment, Sharing of Payments, Funding by Lenders,
Etc.
          (a) Except to the extent otherwise provided in this Agreement or as
otherwise agreed by the Lenders: (i) the making and conversion of Loans shall be
made among the Lenders based on their respective Pro Rata Shares as to the Loans
and (ii) each payment on account of any Obligations to or for the account of one
or more of the Lenders in respect of any Obligations due on a particular day
shall be allocated among the Lenders (other than Defaulting Lenders) entitled to
such payments based on their respective Pro Rata Shares and shall be distributed
accordingly.
          (b) Each Loan Party agrees that, at any time after an Event of Default
shall have occurred and be continuing, in addition to (and without limitation
of) any right of setoff, banker’s lien or counterclaim the Administrative Agent
or any Lender may otherwise have, the Administrative Agent, each Lender and each
of their respective Affiliates shall be entitled, at its option (but subject, as
among the Administrative Agent and the Lenders, to the provisions of
Section 12.3(b) and Section 3.4(c)), to offset balances held by it for the
account of such Loan Party at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any Loans owed to such Person
or any other amount payable to such Person hereunder (regardless of whether such
balances are then due to such Loan Party), in which case it shall promptly
notify the Administrative Borrower and the Administrative Agent thereof;
provided that such Person’s failure to give such notice shall not affect the
validity thereof.
          (c) Except as otherwise expressly permitted by this Agreement, if any
Lender (including the Administrative Agent) shall obtain from any Loan Party
payment of any principal of or

50



--------------------------------------------------------------------------------



 



interest on any Loan owing to it or payment of any other amount under this
Agreement or any of the other Loan Documents through the exercise of any right
of setoff, banker’s lien or counterclaim or similar right or otherwise (other
than from the Administrative Agent as provided herein), and, as a result of such
payment, such Lender shall have received more than its Pro Rata Share of the
principal of the Loans or more than its share of such other amounts then due
hereunder or thereunder by any Loan Party to such Lender than the percentage
thereof received by any other Lender, it shall promptly pay to the
Administrative Agent, for the benefit of the Lenders, the amount of such excess
and simultaneously purchase from such other Lenders a participation in the Loans
or such other amounts, respectively, owing to such other Lenders (or such
interest due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such excess payment (net of any expenses that
may be incurred by such Lender in obtaining or preserving such excess payment)
in accordance with their respective Pro Rata Shares or as otherwise agreed by
the Lenders. To such end all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.
          (d) Each Loan Party agrees that any Lender purchasing a participation
(or direct interest) as provided in this Section 3.4 may exercise, in a manner
consistent with this Section 3.4, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.
          (e) Nothing contained herein shall require any Lender to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other Indebtedness or obligation of any Loan
Party. If, under any applicable bankruptcy, insolvency or other similar law, any
Lender receives a secured claim in lieu of a setoff to which this Section 3.4
applies, such Lender shall, to the extent practicable, assign such rights to the
Administrative Agent for the benefit of the Lenders and, in any event, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this Section 3.4 to share in the benefits
of any recovery on such secured claim.
          (f) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.4(b) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

51



--------------------------------------------------------------------------------



 



          (g) Nothing in this Section 3.4 or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require the Administrative Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
any Borrower may have against any Lender as a result of any default by any
Lender hereunder in fulfilling its Commitment.
     Section 3.5 Payments Generally.
          (a) Each payment by the Borrowers on account of the principal of or
interest on the Loans or of any fee, commission or other amounts payable to the
Lenders under this Agreement shall be made not later than 2:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent’s Payment
Account, in Dollars, in immediately available funds and shall be made without
any set-off, counterclaim or deduction whatsoever. Any payment received after
2:00 p.m. shall be deemed to have been made on the next succeeding Business Day
for all purposes hereunder. If any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment. At the Administrative Agent’s option, during a Cash Dominion Period,
all principal, interest, fees, costs, expenses and other charges provided for in
this Agreement or the other Loan Documents may be charged directly to the loan
account(s) of any applicable Borrower maintained by the Administrative Agent.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Administrative Borrower, or unless a
Default or an Event of Default shall have occurred and be continuing, the
Administrative Agent shall not apply any payments which it receives to any
Eurodollar Rate Loans, except (i) on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or (ii) in the event that there are
no outstanding Base Rate Loans; provided that the Administrative Agent will
attempt to honor any written request received from the Administrative Borrower
to hold such payment until the expiration of the applicable Interest Period, it
being understood and agreed that the Administrative Agent shall have no
liability for any failure to do so.
          (c) To the extent that any Loan Party makes a payment or payments to
the Administrative Agent for the benefit of the Lenders or the Administrative
Agent receives any payment or proceeds of Collateral which payments or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent. This Section 3.5(c) shall remain effective
notwithstanding any contrary action which may be taken by the Administrative
Agent or any Lender in reliance upon such payment or proceeds. This Section 3.5
shall survive the payment of the Obligations and the termination of this
Agreement.
          Section 3.6 Obligations Several; Independent Nature of Lenders’
Rights. The obligation of each Lender hereunder is several, and no Lender shall
be responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Loan Documents and no
action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12.3,
each Lender shall be entitled to protect and enforce its rights arising out of
this Agreement and it shall not be necessary for any other Lender to be joined
as an additional party in any proceeding for such purpose.

52



--------------------------------------------------------------------------------



 



     Section 3.7 Bank Products. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting; it being understood and agreed that the rights
and benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s being a beneficiary of the Liens and
security interests granted to the Administrative Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
ARTICLE 4
YIELD PROTECTION
     Section 4.1 Inability to Determine Applicable Interest Rate. If the
Administrative Agent shall determine in good faith (which determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto) that on any date by reason of circumstances affecting the London
interbank market, adequate and fair means do not exist for ascertaining the
interest rate applicable to Eurodollar Rate Loans on the basis provided for in
the definition of Adjusted Eurodollar Rate, the Administrative Agent shall on
such date give notice to the Administrative Borrower and each Lender of such
determination. Upon such date no Loans may be made as, or converted to,
Eurodollar Rate Loans, until such time as the Administrative Agent notifies the
Administrative Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist (in which case the Administrative Agent shall give
prompt notice to the Administrative Borrower and the Lenders) and any request
for such Loans or the conversion or continuation of any Eurodollar Rate Loans
received by the Administrative Agent shall be deemed to be a request, or a
continuation or conversion, for or into Base Rate Loans.
     Section 4.2 Changed Circumstances. Notwithstanding anything to the contrary
contained herein, if (i) any change in any law or interpretation thereof by any
Governmental Authority makes it unlawful for a Lender to make or maintain a
Eurodollar Rate Loan or to maintain any Commitment with respect to a Eurodollar
Rate Loan, (ii) a Lender determines in good faith (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that it has become impracticable as a result of a circumstance that
adversely affects the London interbank market or the position of such Lender in
such market or (iii) the Required Lenders determine that the Adjusted Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then, in each case, such Lender or Lenders shall give notice
thereof to the Administrative Agent and the Administrative Borrower and may
(A) declare that Eurodollar Rate Loans will not thereafter be made by such
Lender, such that any request for Eurodollar Rate Loans from such Lender shall
be deemed to be a request for a Base Rate Loan, unless such Lender’s declaration
has been withdrawn (and it shall be withdrawn promptly upon the cessation of the
circumstances described in clause (i) or (ii) above) and (B) require that all
outstanding Eurodollar Rate Loans made by such Lender be converted to Base Rate
Loans immediately, in which event all outstanding Eurodollar Rate Loans of such
Lender shall be so converted.
     Section 4.3 Increased Costs. If any Change in Law shall: (a) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Adjusted Eurodollar Rate) or Issuing Bank;
(b) subject any Lender or any Issuing Bank to any tax of any kind whatsoever
other than any Excluded Tax with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or such
Issuing Bank in respect thereof (except for Taxes or Other Taxes covered by
Section 4.5 or Excluded Taxes and the imposition of, or any change in the rate
of, any taxes payable by such Lender or such Issuing Bank described in
Sections 4.5(d)); or (c) impose on any Lender, any Issuing Bank or the London
interbank

53



--------------------------------------------------------------------------------



 



market any other condition, cost or expense affecting this Agreement, Eurodollar
Rate Loans made by such Lender or any Letter of Credit or participation therein,
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or Account by such Lender
or such Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such Issuing Bank pursuant to
Section 4.7, the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
     Section 4.4 Capital Requirements. If any Lender or any Issuing Bank
determines in good faith that any Change in Law affecting such Lender or such
Issuing Bank or any lending office of such Lender or such Lender’s or such
Issuing Bank’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then, upon request of such Lender or such Issuing Bank
pursuant to Section 4.7, from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.
     Section 4.5 Taxes.
          (a) Any and all payments by or on account of any of the Obligations
shall be made free and clear of and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, charges, withholdings, liabilities, restrictions or conditions
of any kind imposed by any Governmental Authority, excluding all Excluded Taxes
(all such non-excluded taxes, levies, imposts, fees, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).
          (b) If any Taxes shall be required by law to be deducted from or in
respect of any sum payable in respect of the Obligations to any Lender, any
Issuing Bank or the Administrative Agent (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.5), such
Lender, such Issuing Bank or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the relevant Loan Party shall make such deductions,
(iii) the relevant Loan Party shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law and
(iv) the relevant Loan Party shall deliver to the Administrative Agent evidence
of such payment.
          (c) In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other Loan

54



--------------------------------------------------------------------------------



 



Documents or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any of the other Loan Documents (collectively,
“Other Taxes”).
          (d) Each Loan Party shall indemnify each Lender, each Issuing Bank and
the Administrative Agent for the full amount of Taxes and Other Taxes (including
any Taxes and Other Taxes imposed by any jurisdiction on amounts payable under
this Section 4.5) paid by such Lender, such Issuing Bank or the Administrative
Agent (as the case may be) and any liability (including for penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within ten (10) days from the date such Lender, such Issuing Bank
or the Administrative Agent (as the case may be) makes written demand therefor.
A certificate as to the amount of such payment or liability delivered to the
Administrative Borrower by a Lender, an Issuing Bank (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.
          (e) As soon as practicable after any payment of Taxes or Other Taxes
by any Loan Party, such Loan Party shall furnish to the Administrative Agent, at
its address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof.
          (f) Without prejudice to the survival of any other agreements of any
Loan Party hereunder or under any of the other Loan Documents, the agreements
and obligations of such Loan Party contained in this Section 4.5 shall survive
the termination of this Agreement and the payment in full of the Obligations.
          (g) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any of the
other Loan Documents shall deliver to the Administrative Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by the Administrative Borrower or the Administrative
Agent (in such number of copies as is reasonably requested by the recipient),
whichever of the following is applicable (but only if such Foreign Lender is
legally entitled to do so): (i) duly completed copies of Internal Revenue
Service Form W-8BEN claiming exemption from, or a reduction to, withholding tax
under an income tax treaty, or any successor form, (ii) duly completed copies of
Internal Revenue Service Form W-8ECI claiming exemption from withholding because
the income is effectively connected with a U.S. trade or business or any
successor form, (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Sections 871(h) or 881(c) of the
Code, a certificate of the Foreign Lender to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code or a “controlled foreign corporation” described and
Section 881(c)(3)(C) of the Code and duly completed copies of Internal Revenue
Service Form W-8BEN claiming exemption from withholding under the portfolio
interest exemption or any successor form or (iv) any other applicable form,
certificate or document prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit a Borrower to determine the withholding or deduction
required to be made. Unless the Administrative Borrower and the Administrative
Agent have received forms or other documents satisfactory to them indicating
that payments hereunder or under any of the other Loan Documents to or for a
Foreign Lender are not subject to United States withholding tax or are subject
to such tax at a rate reduced by an applicable tax treaty, the Borrowers or the
Administrative Agent shall withhold amounts required to be withheld by
applicable requirements of law from such payments at the applicable statutory
rate.

55



--------------------------------------------------------------------------------



 



          (h) Any Lender claiming any additional amounts payable pursuant to
this Section 4.5 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.
          (i) If the Administrative Agent, any Issuing Bank or any Lender
determines, in its reasonable discretion, that is has received a refund of an
additional amount from any Loan Party pursuant to Section 4.5(b), the
Administrative Agent, such Issuing Bank or such Lender shall pay to such Loan
Party an amount equal to such refund, net of all out-of-pocket expenses of the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Each Loan Party, upon request of the
Administrative Agent, such Issuing Bank or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Issuing Bank or such Lender in the event the Administrative Agent,
such Issuing Bank or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Issuing Bank or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.
     Section 4.6 Breakage Indemnity. The Borrowers shall pay to the
Administrative Agent its customary administrative charge and to each Lender all
losses, expenses and liabilities (including any interest paid by such Lender to
the Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans
and any loss, expense or liability sustained by such Lender in connection with
the liquidation or redeployment of such) that it sustains (a) if for any reason
(other than a default by such Lender) a borrowing of any Eurodollar Rate Loan
does not occur on a date specified therefor in a request for borrowing, or a
conversion to, or continuation of, any Eurodollar Rate Loan does not occur on a
date specified therefor in a request for conversion or continuation, (b) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to such Loan, or (c) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by a Borrower (or on its behalf by the Administrative
Borrower). This covenant shall survive the termination or non-renewal of this
Agreement and the payment of the Obligations.
     Section 4.7 Certificates for Reimbursement. A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in Sections 4.3 or 4.4 and delivered to the Administrative Borrower
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof absent a good faith
dispute of the amount due.
     Section 4.8 Delay in Requests. Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to Section 4.3 or 4.4 shall
not constitute a waiver of such Lender’s or such Issuing Bank’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Bank pursuant to such Sections for any
increased costs incurred or reductions occurring more than one hundred eighty
(180) days prior to the date that such Lender or such Issuing Bank, as the case
may be, becomes aware of the event giving rise to such Lender’s or such Issuing
Bank’s claim for compensation therefor (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof).

56



--------------------------------------------------------------------------------



 



     Section 4.9 Mitigation; Replacement of the Lenders.
          (a) If Section 4.2 applies, any Lender requests compensation under
Section 4.2, 4.3 or 4.4, or the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.5, then such Lender shall, if requested by the
Administrative Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans hereunder, to assign its rights and obligations
hereunder to another of its offices, branches or affiliates or to take such
other actions as such Lender or the Administrative Agent determines, if, in the
judgment of such Lender, such designation, assignment or other action (i) would
eliminate or reduce amounts payable pursuant to such Sections in the future and
(ii) would not subject the Administrative Agent or such Lender to any
unreimbursed cost or expense and the Administrative Agent or such Lender would
not suffer any economic, legal or regulatory disadvantage. Nothing in this
Section 4.9 shall affect or postpone any of the obligations of the Borrowers or
the rights of the Administrative Agent or such Lender pursuant to this
Section 4.9. The Borrowers hereby agree to pay on demand all reasonable costs
and expenses incurred by the Administrative Agent or any Lender in connection
with any such designation or assignment.
          (b) If Section 4.2 applies, any Lender requests compensation under
Section 4.2, 4.3 or 4.4, or becomes a Defaulting Lender, or the Borrowers are
required to pay any additional amount to any Lender or Governmental Authority
pursuant to Section 4.5, then within sixty (60) days thereafter, the
Administrative Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, replace such Lender by requiring such
Lender to assign and delegate (and such Lender shall be obligated to assign and
delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 14.11), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations;
provided that (i) the Administrative Borrower has received the prior written
consent of the Administrative Agent and the applicable Issuing Banks, in
accordance with, and subject to, the provisions of Section 14.11, (ii) the
Administrative Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 14.11, (iii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of its Loans and
participations in Letter of Credit Obligations and Swingline Loans that it has
funded, if any, accrued interest thereon, accrued fees and other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal)
and the Administrative Borrower (in the case of accrued interest, fees and other
amounts, including amounts under Section 4.6), (iv) such assignment will result
in a reduction in such compensation and payments, and (v) such assignment does
not conflict with applicable laws or regulations. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the
Administrative Borrower to require such assignment and delegation cease to
apply. Nothing in this Section 4.9 shall impair any rights that any Borrower or
the Administrative Agent may have against any Lender that is a Defaulting
Lender.
     Section 4.10 No Requirement of Match Funding. Notwithstanding anything to
the contrary contained herein, the Administrative Agent and the Lenders shall
not be required to acquire Dollar deposits in the London interbank market or any
other offshore Dollar market to fund any Eurodollar Rate Loan or to otherwise
match fund any Obligations as to which interest accrues based on the Eurodollar
Rate. All of the provisions of this Article 4 shall be deemed to apply as if the
Administrative Agent, each Lender or any Participant had acquired such deposits
to fund any Eurodollar Rate Loan or any other Obligation as to which interest is
accruing at the Eurodollar Rate by acquiring such Dollar deposits for each
Interest Period in the amount of the Eurodollar Rate Loans or other applicable
Obligations.
     Section 4.11 Optional Termination of Commitment of Defaulting Lender.

57



--------------------------------------------------------------------------------



 



          (a) In addition to the replacement right under Section 4.9(b), if any
Lender becomes a Defaulting Lender, the Administrative Borrower may terminate in
full the Commitment of such Defaulting Lender by giving notice to such
Defaulting Lender and the Administrative Agent (such termination, a “Defaulting
Lender Termination”); provided that on the effective date of such Defaulting
Lender Termination and after giving effect thereto and to any repayment of Loans
in connection therewith, (i) no Default or Event of Default has occurred and is
continuing (unless the Required Lenders otherwise consent to such Defaulting
Lender Termination), (ii) the aggregate outstanding principal amount of Loans,
if any, owing to such Defaulting Lender shall have been repaid in full in
accordance with subsection (d) below and (iii) the Total Outstandings shall not
at any time exceed the lesser of (x) the Borrowing Base and (y) the Aggregate
Commitment. Each such notice shall specify the effective date of such Defaulting
Lender Termination (the “Defaulting Lender Termination Date”), which shall be
not less than five (5) Business Days (or such shorter period as agreed to by the
Administrative Agent and such Defaulting Lender) after the date on which such
notice is delivered to such Defaulting Lender and the Administrative Agent.
          (b) On each such Defaulting Lender Termination Date, (i) the
Commitment of such Defaulting Lender shall be reduced to zero, (ii) such
Defaulting Lender shall cease to be a “Lender” hereunder (provided that any
Defaulting Lender shall continue to be entitled to the indemnification
provisions contained herein, but only with respect to matters arising prior to
the applicable Defaulting Lender Termination Date), (iii) the Commitments of all
other Lenders shall remain unchanged and (iv) each Lender’s (other than the
Defaulting Lender) Pro Rata Share of the Letter of Credit Obligations and
Swingline Loans shall be reallocated by the Administrative Agent after giving
effect to the Defaulting Lender Termination.
          (c) Except as otherwise provided in subsection (d) below, each
Defaulting Lender shall be paid all interest and/or fees owed thereto
concurrently with any payment of such interest or fees required by this
Agreement on or after such Defaulting Lender Termination Date.
          (d) If on the Defaulting Lender Termination Date for a Defaulting
Lender, the outstanding principal balance of Loans is not zero, the
Administrative Borrower may, notwithstanding any other provision of this
Agreement to the contrary, including without limitation Section 3.4(c), but only
with the prior written consent of the Administrative Agent, repay the entire
outstanding principal balance of Loans owing to such Defaulting Lender on the
Defaulting Lender Termination Date, together with all accrued and unpaid
interest thereon.
          (e) The exercise by the Administrative Borrower of its rights under
this Section 4.11 or any other provision of this Agreement applicable to a
Defaulting Lender, shall not be to the exclusion of, nor be a limitation on, any
other rights or remedies that may be available to the Borrowers with respect to
a Defaulting Lender under applicable law.
ARTICLE 5
CONDITIONS PRECEDENT
     Section 5.1 Conditions Precedent to Initial Loans and Letters of Credit.
The obligation of the Lenders to make the initial Loans or of the applicable
Issuing Banks to issue the initial Letters of Credit hereunder is subject to the
satisfaction of, or waiver of, immediately prior to or concurrently with the
making of such Loan or the issuance of such Letter of Credit of each of the
following conditions precedent:
          (a) the Administrative Agent shall have received (i) counterparts of
this Agreement, (ii) for the account of each Lender requesting a promissory
note, a Note and (iii) counterparts of all other

58



--------------------------------------------------------------------------------



 



Loan Documents and all instruments and documents required to be delivered
hereunder, in each case conforming to the requirements hereunder and thereunder
and executed by a duly authorized officer or director of each party thereto or
of the general partner of any partnership party thereto, and in each case in
form and substance reasonably satisfactory to the Lenders;
          (b) the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, all releases, terminations
and such other documents as the Administrative Agent may reasonably request to
evidence and effectuate the termination of the Existing Facility, including, but
not limited to, a payoff letter for the Existing Facility;
          (c) all requisite corporate action and proceedings in connection with
this Agreement and the other Loan Documents shall be satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all documents, including records of
requisite corporate action and proceedings which the Administrative Agent may
have requested in connection therewith, such documents where requested by the
Administrative Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation or formation of each Loan Party which shall set forth the same
complete corporate name of such Loan Party as is set forth herein and
certificates of good standing in (i) the state of organization, (ii) the state
where such Loan Party’s principal place of business is located and (iii) each
state where such Loan Party owns material real property, in each case, certified
by the Secretary of State (or equivalent Governmental Authority), the bylaws or
articles of each Loan Party and resolutions of the board of directors (or
equivalent governing body) of each Loan Party approving and authorizing the Loan
Documents and the transactions contemplated thereby);
          (d) no material adverse change or material adverse effect, in either
case, shall have occurred in the business, operations, financial condition,
liabilities (whether actual or contingent) or properties of the Borrowers and
their Subsidiaries, taken as a whole, since December 31, 2008;
          (e) the Administrative Agent shall have received:
     (i) (A) an appraisal of the Loan Parties’ Inventory, in form and substance
reasonably satisfactory to the Administrative Agent; and (B) a completed a field
review of the Records and such other information with respect to the Collateral
as the Administrative Agent may reasonably require to determine the amount of
Loans available to the Borrowers (including, without limitation, current
perpetual inventory records and/or roll-forwards of Accounts and Inventory
through the Closing Date and test counts of the Inventory in a manner
satisfactory to the Administrative Agent, together with such supporting
documentation as may be necessary or appropriate, and other documents and
information that will enable the Administrative Agent to accurately identify and
verify the Collateral), the results of which, in each case described in the
preceding subclauses (A) and (B), shall be reasonably satisfactory to the
Administrative Agent in all material respects; and
     (ii) (A) a bring-down field exam with respect to the Collateral in form and
substance, and with results, reasonably satisfactory to the Administrative Agent
in all material respects and (B) an initial Borrowing Base Certificate
including, inter alia, calculations demonstrating that Excess Availability as of
the Closing Date is not less than $300,000,000, in each case, after giving pro
forma effect to the payment of fees and expenses of the transactions
contemplated by this Agreement to occur on the Closing Date and the initial
Loans made or to be made and Letters of Credit issued or to be issued in
connection with the initial transactions hereunder;

59



--------------------------------------------------------------------------------



 



          (f) the Loan Parties shall have received all governmental, shareholder
and third party approvals necessary in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and each such
approval shall be in full force and effect;
          (g) the Borrowers shall have a cash management system in place that is
reasonably satisfactory to the Administrative Agent;
          (h) the Administrative Agent shall have received (i) all filings and
recordations that are necessary to perfect the security interest of the
Administrative Agent in the Collateral and (ii) evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that upon such filings and
recordations, the Administrative Agent will have a valid perfected first
priority Lien upon all of the Collateral; provided that deposit accounts and
securities accounts that are Collateral shall be subject to the provisions of
Section 6.3;
          (i) the Administrative Agent shall have received and reviewed Lien and
judgment search results for the jurisdiction of organization of each Loan Party
and the jurisdiction of the chief executive office of each Loan Party, which
search results shall be in form and substance satisfactory to the Administrative
Agent;
          (j) the Administrative Agent shall have received evidence of insurance
and loss payee endorsements required hereunder and under the other Loan
Documents, in form and substance reasonably satisfactory to the Administrative
Agent;
          (k) the Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, an opinion letter
of legal counsel to the Loan Parties, with respect to the Loan Parties, which
such opinions shall permit reliance by successors and permitted assigns of each
of the Administrative Agent and the Lenders;
          (l) the Administrative Agent shall have received a certificate, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the chief financial officer of the Company certifying that (i) to the
knowledge of such officer, no action, suit, investigation or proceeding is
pending or threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect any Loan Party or any transaction
contemplated by the Loan Documents, which action, suit, investigation or
proceeding could reasonably be expected to have a Material Adverse Effect and
(ii) immediately after giving effect to this Agreement (including the initial
extensions of credit hereunder), the other Loan Documents, and all the
transactions contemplated therein or thereby to occur on such date, (A) no
Default or Event of Default exists, (B) all representations and warranties
contained herein and in the other Loan Documents are true and correct in all
material respects, (C) the Company and its Subsidiaries taken as a whole are
Solvent;
          (m) the Administrative Agent shall have received an executed Notice of
Account Designation;
          (n) the Administrative Agent shall have received, in form and
substance reasonably satisfactory thereto, financial projections prepared by
management of the Company and its Subsidiaries, which will be quarterly for the
first year after the Closing Date and annually thereafter for the term of this
Agreement (and which will not be inconsistent with information provided to the
Lenders prior to the Closing Date);
          (o) the Administrative Agent shall have received, in form and
substance reasonably satisfactory thereto, copies of unaudited financial
statements of the Company and its Subsidiaries for each

60



--------------------------------------------------------------------------------



 



fiscal monthly period ended since December 31, 2008 (including the fiscal
monthly period ending at least fifteen (15) Business Days prior to the Closing
Date);
          (p) the Administrative Agent shall have received, in form and
substance reasonably satisfactory thereto, statements demonstrating that the
accounts payable of the Company and its Subsidiaries are at a level and in a
condition consistent with historical practices;
          (q) the Administrative Agent shall have received a certificate
provided by the Company that sets forth information required by the Patriot Act
including, without limitation, the identity of each Loan Party, the name and
address of each Loan Party and other information requested by the Administrative
Agent that will allow the Administrative Agent or any Lender, as applicable, to
identify each Loan Party in accordance with the Act, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders;
          (r) the Administrative Agent shall have received a sources and uses
table accompanied by payment instructions;
          (s) all fees and expenses required to be paid hereunder, including
without limitation, (i) under the Fee Letter and (ii) all other fees and
expenses invoiced on or before the Closing Date, shall have been paid in full in
cash or will be paid on the Closing Date; and
          (t) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.
The Administrative Agent shall notify the Administrative Borrower and the
Lenders that the conditions specified in Section 5.1 have been satisfied or
waived and that the Closing Date has occurred, and such notice, absent manifest
error, shall be conclusive and binding.
     Section 5.2 Conditions Precedent to All Loans and Letters of Credit. The
obligation of the Lenders to make the Loans, including the initial Loans, or of
any Issuing Bank to issue any Letter of Credit, including the initial Letters of
Credit, is subject to the further satisfaction of, or waiver of, immediately
prior to or concurrently with the making of each such Loan or the issuance of
such Letter of Credit of each of the following conditions precedent:
          (a) all representations and warranties contained herein and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date); provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
          (b) no Default or Event of Default shall have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto; and
          (c) Excess Availability shall be equal to or greater than the
aggregate amount of requested Loans to be made and requested Letters of Credit
to be issued.

61



--------------------------------------------------------------------------------



 



ARTICLE 6
SECURITY INTEREST AND COLLECTION
     Section 6.1 Grant of Security Interest. To secure payment and performance
of all Obligations, each Loan Party hereby grants to the Administrative Agent,
for itself and the benefit of Secured Parties, a continuing security interest
in, a Lien upon, and a right of set off against, and hereby pledges and makes a
collateral assignment to the Administrative Agent, for itself and the benefit of
Secured Parties, as security, all of each Loan Party’s right, title and interest
in and to the following, whether now owned or hereafter acquired or existing,
and wherever located (together with all other collateral security for the
respective Obligations at any time granted to or held or acquired by the
Administrative Agent or any Secured Party, collectively, the “Collateral”):
          (a) all Accounts;
          (b) all Inventory;
          (c) all deposit accounts and securities accounts located in the United
States;
          (d) all tax refunds, rebates or other similar payments or credits;
          (e) all contracts, contract rights, general intangibles (other than
Intellectual Property), payment intangibles, commercial tort claims, chattel
paper, documents, instruments and supporting obligations, in each case, directly
relating to, or arising from, any of the items described in clauses (a) through
(d) above;
          (f) all books and records and related data processing software, in
each case, directly relating to, or arising from, any of the items described in
clauses (a) through (e) above; and
          (g) all accessions to, substitutions for and all replacements,
products and proceeds of any of the items described in clauses (a) through
(f) above, in any form, including without limitation insurance proceeds, all
claims against third parties for loss or damage to or destruction of or other
involuntary conversion of any kind or nature of any or all of the other
Collateral, letters of credit and letter of credit rights.
     Section 6.2 Perfection of Security Interests.
          (a) Each Loan Party irrevocably and unconditionally authorizes the
Administrative Agent (or its agent) to prepare and file at any time and from
time to time such financing statements, together with any amendments and
continuations with respect thereto, with respect to the Collateral naming the
Administrative Agent or its designee as the secured party and such Loan Party as
debtor, as the Administrative Agent may require, and including any other
information with respect to such Loan Party or otherwise as the Administrative
Agent may determine and as may be required by Article 9 of the UCC to perfect
the security interest granted by such Loan Party to the Administrative Agent
under this Agreement, which authorization shall apply to all financing
statements filed on, prior to or after the Closing Date; provided that, with
respect to Inventory located in a jurisdiction outside of the United States, no
Loan Party shall be required to take any action, and no Lending Party shall take
any action, under the laws of such jurisdiction to perfect the security interest
granted by such Loan Party. Each Loan Party hereby ratifies and approves all
financing statements previously approved by the Administrative

62



--------------------------------------------------------------------------------



 



Borrower naming the Administrative Agent or its designee as secured party and
such Loan Party, as the case may be, as debtor with respect to the Collateral
(and any amendments with respect to such financing statements) filed by or on
behalf of the Administrative Agent prior to the Closing Date and ratifies and
confirms the authorization of the Administrative Agent to file such financing
statements (and amendments, if any). Each Loan Party hereby authorizes the
Administrative Agent to adopt on behalf of such Loan Party any symbol required
for authenticating any electronic filing. In the event that the description of
the Collateral in any financing statement naming the Administrative Agent or its
designee as the secured party and any Loan Party as debtor includes assets and
properties of such Loan Party that do not at any time constitute Collateral,
whether hereunder, under any of the other Loan Documents or otherwise, the
filing of such financing statement shall nonetheless be deemed authorized by
such Loan Party to the extent of the Collateral included in such description and
it shall not render the financing statement ineffective as to any of the
Collateral or otherwise affect the financing statement as it applies to any of
the Collateral; provided upon the request of such Loan Party, the Administrative
Agent shall, or shall cause its designee as the secured party to, promptly file
an amendment to any such financing statement to eliminate such assets and
properties from such description. In no event shall any Loan Party at any time
file, or permit or cause to be filed, any continuation, amendment or termination
with respect to any financing statement naming the Administrative Agent or its
designee as secured party and such Loan Party as debtor.
          (b) In the event that any Loan Party shall be entitled to or shall
receive any chattel paper or instrument that constitutes Collateral, in each
case having an individual value of at least $1,000,000, or, when aggregated
together with the value of all other such chattel paper and instruments not yet
delivered to the Administrative Agent pursuant to this Section, a value of at
least $10,000,000, then upon the receipt thereof by or on behalf of any Loan
Party (including by any agent or representative), such Loan Party shall promptly
deliver, or cause to be delivered, to the Administrative Agent, all such
tangible chattel paper and instruments, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably specify, in each case except as the Administrative
Agent may otherwise agree. At the Administrative Agent’s option, each Loan Party
shall, or the Administrative Agent may at any time on behalf of any Loan Party,
cause the original of any such instrument or chattel paper to be conspicuously
marked in a form and manner acceptable to the Administrative Agent with the
following legend referring to chattel paper or instruments as applicable: “This
[chattel paper][instrument] is subject to the security interest of Wachovia
Bank, National Association, as the Administrative Agent and any sale, transfer,
assignment or encumbrance of this [chattel paper][instrument] violates the
rights of such secured party.”
          (c) In the event that any Loan Party shall at any time hold or acquire
an interest in any electronic chattel paper or any “transferable record” (as
such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) that constitutes
Collateral, in each case having an individual value of at least $1,000,000, or,
when aggregated together with the value of all other such chattel paper and
transferable records not yet subject to the control of the Administrative Agent
pursuant to this Section, a value of at least $5,000,000, such Loan Party shall
promptly notify the Administrative Agent thereof in writing. Promptly upon the
Administrative Agent’s request, such Loan Party shall take, or cause to be
taken, such actions as the Administrative Agent may reasonably request to give
the Administrative Agent control of such electronic chattel paper under
Section 9-105 of the UCC and control of such transferable record under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.
          (d) On or prior to the date that is one hundred twenty (120) days
after the Closing Date, the Administrative Agent shall have received, in form
and substance reasonably satisfactory to the

63



--------------------------------------------------------------------------------



 



Administrative Agent, (i) Deposit Account Control Agreements by and among the
Administrative Agent, each applicable Loan Party and each bank where such Loan
Party has a deposit account (other than any Excluded Account, as defined below)
and (ii) Investment Property Control Agreements by and among the Administrative
Agent, each applicable Loan Party and each securities intermediary that
maintains a securities account of such Loan Party (other than any Excluded
Account), in each case, duly authorized, executed and delivered by the
Administrative Agent, such Loan Party and such bank or securities intermediary,
as applicable; provided that, if a Cash Dominion Period occurs within such
120 day period, the Loan Parties will use their commercially reasonable efforts
to obtain the Deposit Account Control Agreements and Investment Property Control
Agreements required above. Subject to Section 6.3(a), Loan Parties shall not,
directly or indirectly, after the Closing Date open, establish or maintain any
deposit account or securities account (other than an Excluded Account, as
defined below) unless on or before the opening of such deposit account or
securities account, such Loan Party shall deliver to the Administrative Agent a
Deposit Account Control Agreement or Investment Property Control Agreement, as
applicable, with respect to such deposit account or securities account, duly
authorized, executed and delivered by such Loan Party and the bank at which such
deposit account is opened and maintained or the securities intermediary at which
such securities account is maintained, as applicable. The terms of this
subsection (d) shall not apply to any of the following (each an “Excluded
Account”): (A) deposit accounts specifically and exclusively used for, payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Loan Party’s employees, (B) the Store Bank Accounts which, individually
or in the aggregate, do not at any time have more than $5,000,000 on deposit
therein, (C) any deposit account or securities account that is not located
within the United States of America which, individually or in the aggregate,
does not at any time have more than $5,000,000 on deposit therein, (D) any
deposit account or securities account that is located within the United States
of America which, individually or in the aggregate, does not have at any time
have more than $2,000,000 on deposit therein or (E) any disbursement account
that is used solely for the purpose of paying obligations of one or more of the
Loan Parties that have become due and payable.
          (e) In the event that any Loan Party shall be entitled to or shall
receive any right to payment under any letter of credit, banker’s acceptance or
any similar instrument that constitutes Collateral, in each case having an
individual value of at least $1,000,000, or, when aggregated together with the
value of all other such letters of credit, banker’s acceptances and other
similar instruments not yet delivered to the Administrative Agent pursuant to
this Section, a value of at least $5,000,000, whether as beneficiary thereof or
otherwise after the Closing Date, such Loan Party shall promptly notify the
Administrative Agent thereof in writing. Such Loan Party shall promptly, as the
Administrative Agent may specify in writing, either (i) deliver, or cause to be
delivered to the Administrative Agent, with respect to any such letter of
credit, banker’s acceptance or similar instrument, the written agreement of the
issuer and any other nominated person obligated to make any payment in respect
thereof (including any confirming or negotiating bank), in form and substance
reasonably satisfactory to the Administrative Agent, consenting to the
assignment of the proceeds of the letter of credit to the Administrative Agent
by such Loan Party and agreeing to make all payments thereon directly to the
Administrative Agent or as the Administrative Agent may otherwise direct or
(ii) cause the Administrative Agent to become, at the Borrowers’ expense, the
transferee beneficiary of the letter of credit, banker’s acceptance or similar
instrument (as the case may be).
          (f) In the event that any Loan Party shall at any time after the
Closing Date have any commercial tort claims that constitute Collateral
(excluding any commercial tort claim where a Responsible Officer of such Loan
Party has reasonably determined that the amount likely to be recovered in
respect of such claim will not exceed $2,000,000), such Loan Party shall
promptly notify the Administrative Agent thereof in writing, which notice shall
(i) set forth in reasonable detail the basis for and nature of such commercial
tort claim and (ii) include the express grant by such Loan Party to the
Administrative Agent of a security interest in such commercial tort claim (and
the proceeds thereof). In

64



--------------------------------------------------------------------------------



 



the event that such notice does not include such grant of a security interest,
the sending thereof by such Loan Party to the Administrative Agent shall be
deemed to constitute such grant to the Administrative Agent. Upon the sending of
such notice, any commercial tort claim described therein shall constitute part
of the Collateral and shall be deemed included therein.
          (g) Except as set forth in Schedule 8.2, the Loan Parties do not have
any Inventory valued in excess of $200,000 in the custody, control or possession
of a third party as of the Closing Date, except for goods located in the United
States in transit to a location of a Loan Party set forth in Schedule 8.2 in the
ordinary course of business of such Loan Party in the possession of the carrier
transporting such goods.
          (h) Except as otherwise expressly provided in this Agreement or any
other Loan Document, the Loan Parties shall take any other actions reasonably
requested by the Administrative Agent from time to time to cause the attachment,
perfection and first priority of, and the ability of the Administrative Agent to
enforce, the security interest of the Administrative Agent in any and all of the
Collateral (subject only to the Liens permitted under Section 10.2), including,
without limitation, (i) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the UCC and other
applicable law, to the extent, if any, that any Loan Party’s signature thereon
is required therefor, (ii) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of the Administrative Agent to enforce, the security interest of the
Administrative Agent in such Collateral, and (iii) obtaining the consents and
approvals of any Governmental Authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral.
     Section 6.3 Collection of Accounts.
          (a) The Borrowers shall promptly deposit and direct their respective
account debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made, whether by cash, check or other manner, into one
or more deposit accounts subject to a Deposit Account Control Agreement pursuant
to Section 6.2(d) (the “Blocked Accounts”). Each Deposit Account Control
Agreement entered into with respect to a Blocked Account shall provide the
Administrative Agent with the ability, during a Cash Dominion Period, to direct
that all payments to the Blocked Accounts shall be swept daily to the
Administrative Agent Payment Account. Each Loan Party agrees that during a Cash
Dominion Period all payments made to such Blocked Accounts or other funds
received and collected by the Administrative Agent or any Lender, whether in
respect of the Accounts, as proceeds of Inventory or other Collateral or
otherwise shall be treated as payments to the Administrative Agent and the
Lenders in respect of the Obligations and therefore shall constitute the
property of the Administrative Agent and the Lenders to the extent of then
outstanding Obligations.
          (b) Except during a Cash Dominion Period, the Administrative Agent
will not give notice under any Deposit Account Control Agreement terminating the
Borrowers’ right to have access to such deposit accounts or give instructions
with respect thereto. During any Cash Dominion Period, the Borrowers, promptly
upon the request of the Administrative Agent, shall deliver to the
Administrative Agent a schedule of all deposit accounts (other than deposit
accounts described in clauses (A) and (E) of the definition of Excluded
Account), that are maintained by the Loan Parties, which schedule shall include,
with respect to each depository (i) the name and address of such depository,
(ii) the account name and number(s) maintained with such depository and (iii) a
contact person at such depository.

65



--------------------------------------------------------------------------------



 



          (c) For purposes of calculating (i) the amount of the Loans and
Letters of Credit available to the Borrowers and (ii) the amount of interest on
the Obligations, such payments will be applied (conditional upon final
collection) to the Obligations on the Business Day of receipt by the
Administrative Agent of immediately available funds in the Administrative Agent
Payment Account, provided such payments and notice thereof are received not
later than 2:00 p.m. on such day. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fees shall continue to accrue.
          (d) During a Cash Dominion Period, each Loan Party and their
respective employees, agents and Subsidiaries shall, acting as trustee for the
Administrative Agent, receive, as the property of the Administrative Agent, any
monies, checks, notes, drafts or any other payment relating to and/or proceeds
of Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in a Blocked Account, or remit the same or cause the same to be
remitted, in kind, to the Administrative Agent. In no event shall the same be
commingled with any Loan Party’s other funds. The Borrowers agree to reimburse
the Administrative Agent on demand for any amounts owed or paid to any bank or
other financial institution at which a Blocked Account or any other deposit
account or investment account is established or any other bank, financial
institution or other person involved in the transfer of funds to or from the
Blocked Accounts arising out of the Administrative Agent’s payments to or
indemnification of such bank, financial institution or other person. The
obligations of the Borrowers to reimburse the Administrative Agent for such
amounts pursuant to this Section 6.3 shall survive the termination of this
Agreement.
ARTICLE 7
COLLATERAL REPORTING AND COVENANTS
     Section 7.1 Collateral Reporting.
          (a) The Administrative Borrower shall provide the Administrative Agent
with the following documents in a form reasonably satisfactory to the
Administrative Agent: (A) as soon as available after the end of each fiscal
month (but in any event within fifteen (15) Business Days after the end
thereof), a Borrowing Base Certificate and (B) each other report described on
Schedule 7.1 (as such Schedule may be amended, restated, updated, supplemented
or otherwise modified from time to time by the Administrative Agent and the
Borrowers) within the time periods set forth for delivery thereof in such
Schedule.
          (b) If any Loan Party’s records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, such Loan Party hereby irrevocably authorizes such service, contractor,
shipper or agent to deliver such records, reports, and related documents to the
Administrative Agent and to follow the Administrative Agent’s instructions with
respect to further services at any time that an Event of Default has occurred
and is continuing.
          (c) Upon the occurrence and during the continuation of an Event of
Default or if Excess Availability is less than the Threshold Amount, the
Administrative Agent may require more frequent reporting of certain of the
foregoing information set forth in this Section 7.1, such frequency to be
determined in the Administrative Agent’s reasonable discretion.
     Section 7.2 Accounts Covenants.
          (a) The Administrative Borrower shall notify the Administrative Agent
promptly (which notice may include disclosure in a Borrowing Base Certificate if
delivery thereof would constitute prompt notice pursuant to this clause (a)) of:
(i) the assertion of any claims, offsets, defenses or

66



--------------------------------------------------------------------------------



 



counterclaims by any account debtor, or any disputes with account debtors, in
each case, where the amount in controversy is $5,000,000 or more, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to any Loan Party relating to the financial condition of any
account debtor obligated in respect of Accounts having an aggregate value of
$5,000,000 or more and (iii) any event or circumstance which, to the knowledge
of any Responsible Officer of any Loan Party, would cause the Administrative
Agent to consider any then existing Accounts having a value of $5,000,000 or
more as no longer constituting Eligible Accounts. No credit, discount, allowance
or extension or agreement for any of the foregoing shall be granted to any
account debtor, except in the ordinary course of a Loan Party’s business in
accordance with its customary credit practices and policies or as otherwise
disclosed to the Administrative Agent. So long as no Event of Default has
occurred and is continuing, Loan Parties may settle, adjust or compromise any
claim, offset, counterclaim or dispute with any account debtor. At any time that
an Event of Default has occurred and is continuing, the Administrative Agent
shall, at its option, have the exclusive right to settle, adjust or compromise
any claim, offset, counterclaim or dispute with account debtors or grant any
credits, discounts or allowances.
          (b) The Administrative Agent shall have the right at any time or
times, in the name of any applicable Loan Party, in the Administrative Agent’s
name or in the name of a nominee of the Administrative Agent, to verify the
validity, amount or any other matter relating to any Accounts or other
Collateral, by mail, telephone, facsimile transmission or otherwise.
     Section 7.3 Inventory Covenants; Appraisals, Etc. With respect to the
Inventory:
          (a) each Loan Party shall at all times maintain inventory records
reasonably satisfactory to the Administrative Agent, keeping correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory and such Loan Party’s cost therefore and daily (or, solely with
respect to a Loan Party’s records related to raw materials Inventory, at such
intervals as are consistent with such Loan Party’s customary credit practices
and policies with respect thereto as in effect on the Closing Date (which in no
event shall be longer than monthly) and as disclosed to the Administrative Agent
on or prior to the Closing Date) withdrawals therefrom and additions thereto (it
being agreed and acknowledged that the inventory records of the Loan Parties as
in effect on the Closing Date (and as delivered, or otherwise made available, to
the Administrative Agent prior to the Closing Date) are reasonably satisfactory
to the Administrative Agent);
          (b) each Loan Party shall either (i) conduct a physical count of the
Inventory at least once each year (or in accordance with its customary credit
practices and policies with respect thereto) or (ii) conduct regular cycle
counts of Inventory in accordance with its customary credit practices and
policies with respect thereto and, in each case of clauses (i) or (ii) above,
promptly following the Administrative Agent’s request, or in connection with the
next regularly scheduled field examination completed pursuant to Section 7.6,
shall supply the Administrative Agent with a report in form and detail
reasonably satisfactory to the Administrative Agent concerning such physical
count or cycle count, as applicable;
          (c) upon the Administrative Agent’s request (which shall in any event
be at least one (1) time in each twelve (12) consecutive fiscal month period),
the Borrowers shall, at their expense, no more than two (2) times in any twelve
(12) consecutive fiscal month period, deliver or cause to be delivered to the
Administrative Agent written appraisals as to the Inventory in form, scope and
methodology reasonably acceptable to the Administrative Agent and by an
appraiser reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and upon which the Administrative Agent and
the Lenders are expressly permitted to rely; provided that (i) if Excess
Availability is less than the Threshold Amount for any period of ten
(10) consecutive Business Days, the Administrative Agent shall be permitted to
request, and the Borrowers shall be required to bear

67



--------------------------------------------------------------------------------



 



the cost of, three (3) such appraisals in any twelve (12) consecutive fiscal
month period and (ii) upon the occurrence and during the continuation of an
Event of Default, there shall be no limit on the number of appraisals which may
be requested by the Administrative Agent or the Required Lenders, and the
Borrowers shall be required to bear the cost of all such appraisals;
          (d) Loan Parties shall produce, use, store and maintain the Inventory
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity in all material respects with applicable laws
(including the requirements of the Federal Fair Labor Standards Act of 1938, as
amended and all rules, regulations and orders related thereto);
          (e) none of the Inventory or other Collateral constitutes farm
products or the proceeds thereof; and
          (f) each Loan Party assumes all responsibility and liability arising
from or relating to the production, use, sale or other disposition of the
Inventory.
     Section 7.4 Power of Attorney. Each Loan Party hereby irrevocably
designates and appoints the Administrative Agent (and all persons designated by
the Administrative Agent) as such Loan Party’s true and lawful attorney-in-fact,
and authorizes the Administrative Agent, in such Loan Party’s or the
Administrative Agent’s name, to: (a) at any time an Event of Default has
occurred and is continuing (i) demand payment on Accounts or other Collateral,
(ii) enforce payment of Accounts by legal proceedings or otherwise,
(iii) exercise all of such Loan Party’s rights and remedies to collect any
Account or other Collateral, (iv) sell or assign any Account upon such terms,
for such amount and at such time or times as the Administrative Agent reasonably
deems advisable, (v) settle, adjust, compromise, extend or renew an Account,
(vi) discharge and release any Account, (vii) prepare, file and sign such Loan
Party’s name on any proof of claim in bankruptcy or other similar document
against an account debtor or other obligor in respect of any Accounts or other
Collateral, (viii) notify the post office authorities to change the address for
delivery of remittances from account debtors or other obligors in respect of
Accounts or other proceeds of Collateral to an address designated by the
Administrative Agent, and open and dispose of all mail addressed to such Loan
Party and handle and store all mail relating to the Collateral; (ix) endorse
such Loan Party’s name upon any chattel paper, document, instrument, invoice, or
similar document or agreement relating to any Account or any goods pertaining
thereto or any other Collateral, including any warehouse or other receipts, or
bills of lading and other negotiable or non-negotiable documents, (x) clear
Inventory the purchase of which was financed with a Letter of Credit through
U.S. Customs or foreign export control authorities in such Loan Party’s name,
the Administrative Agent’s name or the name of the Administrative Agent’s
designee, and to sign and deliver to customs officials powers of attorney in
such Loan Party’s name for such purpose, and to complete in such Loan Party’s or
the Administrative Agent’s name, any order, sale or transaction, obtain the
necessary documents in connection therewith and collect the proceeds thereof;
(xi) sign such Loan Party’s name on any verification of Accounts and notices
thereof to account debtors or any secondary obligors or other obligors in
respect thereof, and (xii) do all acts and things which are necessary, in the
Administrative Agent’s reasonable determination, to fulfill such Loan Party’s
obligations under this Agreement and the other Loan Documents and (b) at any
time during a Cash Dominion Period to (i) take control in any manner of any item
of payment in respect of Accounts or constituting Collateral or otherwise
received in or for deposit in the Blocked Accounts or otherwise received by the
Administrative Agent or any Lender, (ii) have access to any lockbox or postal
box into which remittances from account debtors or other obligors in respect of
Accounts or other proceeds of Collateral are sent or received, and (iii) endorse
such Loan Party’s name upon any items of payment in respect of Accounts or
constituting Collateral or otherwise received by the Administrative Agent and
any Lender and deposit the same in the Administrative Agent Payment Account for
application to the Obligations. Each Loan Party hereby releases the
Administrative Agent and the Lenders and their respective officers, employees
and designees from any liabilities arising from any act or acts under this

68



--------------------------------------------------------------------------------



 



power of attorney and in furtherance thereof, whether of omission or commission,
except to the extent resulting from the Administrative Agent’s or any Lender’s
own gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
     Section 7.5 Right to Cure. The Administrative Agent may, at its option,
upon notice to the Administrative Borrower, upon the occurrence and during the
continuation of an Event of Default, (a) cure any default by any Loan Party
under any Material Contract with a third party that affects the Collateral, its
value or the ability of the Administrative Agent to collect, sell or otherwise
dispose of the Collateral or the rights and remedies of the Administrative Agent
or any Lender therein or the ability of any Loan Party to perform its
obligations hereunder or under any of the other Loan Documents, (b) pay or bond
on appeal any judgment entered against any Loan Party, to the extent such
judgment is secured by or could reasonably be expected to result in a Lien on
Collateral, (c) discharge taxes, liens, security interests or other encumbrances
at any time levied on or existing with respect to the Collateral and (d) pay any
amount, incur any expense or perform any act which, in the Administrative
Agent’s reasonable judgment, is necessary or appropriate to preserve, protect,
insure or maintain the Collateral and the rights of the Administrative Agent and
the Lenders with respect thereto. The Administrative Agent may add any amounts
so expended to the Obligations and charge any Borrower’s account therefor, such
amounts to be repayable by the Borrowers on demand. The Administrative Agent and
the Lenders shall be under no obligation to effect such cure, payment or bonding
and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Loan Party. Any payment made or other action taken by the
Administrative Agent or any Lender under this Section 7.5 shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.
     Section 7.6 Access to Premises; Field Audits. From time to time as
requested by the Administrative Agent, at the cost and expense of the Borrowers,
(a) the Administrative Agent or its designee shall have complete access to all
of each Loan Party’s premises during normal business hours and after notice to
the Administrative Borrower, or at any time and without notice to the
Administrative Borrower if an Event of Default has occurred and is continuing,
for the purposes of inspecting, verifying and auditing the Collateral and all of
each Loan Party’s books and records, including the Records, and (b) each Loan
Party shall promptly furnish to the Administrative Agent such copies of such
books and records or extracts therefrom as the Administrative Agent may
reasonably request, and the Administrative Agent or the Administrative Agent’s
designee may use during normal business hours such of any Loan Party’s
personnel, equipment, supplies and premises as may be reasonably necessary for
the foregoing and, if an Event of Default has occurred and is continuing, for
the collection of Accounts and realization of other Collateral. In addition to
the foregoing, the Administrative Agent shall be permitted to conduct no more
than two (2) field examinations (it being understood that for the purposes
hereof a single field examination may consist of examinations conducted at
multiple relevant sites and involving each of the relevant Loan Parties and
their assets) during any twelve (12) consecutive fiscal month period (and in any
event, the Administrative Agent shall conduct at least one (1) field examination
in each twelve (12) consecutive fiscal month period), each at the Borrowers’
expense; provided that (i) if Excess Availability is less than the Threshold
Amount for any period of ten (10) consecutive Business Days, the Administrative
Agent shall be permitted to conduct three (3) such field examinations during any
twelve (12) fiscal consecutive month period, each at the Borrowers’ expense and
(ii) upon the occurrence and during the continuation of an Event of Default,
there is no limit on the number of field examinations which may be conducted by
the Administrative Agent, each at the Borrowers’ expense. In addition to the
foregoing, if an Event of Default has occurred and is continuing, the
Administrative Agent will provide the Lenders with reasonable notice of any
scheduled field examination, collateral audit or other due diligence visit to
the Loan Parties’ premises, and one representative of each Lender (or such
Lender’s designee) shall be permitted to accompany the Administrative Agent (or
the Administrative Agent’s designee) on such field examination, collateral audit
or other due diligence visit.

69



--------------------------------------------------------------------------------



 



ARTICLE 8
REPRESENTATIONS AND WARRANTIES
     Each Loan Party, on behalf of itself and each of its Subsidiaries, hereby
represents and warrants to the Administrative Agent, the Lenders and the Issuing
Banks the following (which shall survive the execution and delivery of this
Agreement):
     Section 8.1 Corporate Existence, Power and Authority. Each Loan Party and
each Domestic Subsidiary thereof is a corporation, limited liability company,
limited partnership or other legal entity duly organized and in good standing
under the laws of its jurisdiction of organization and is duly qualified as a
foreign corporation, limited liability company, limited partnership, or other
legal entity and in good standing in all states or other jurisdictions where the
nature and extent of the business transacted by it or the ownership of assets
makes such qualification necessary, except for those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereunder and thereunder (a) are
all within each Loan Party’s corporate, limited liability company, limited
partnership or other comparable powers, (b) have been duly authorized, (c) are
not in contravention of law or the terms of any Loan Party’s certificate of
incorporation, certificate of formation, bylaws, operating agreement, limited
partnership agreement or other organizational documentation, or any indenture,
agreement, undertaking or Material Contract to which any Loan Party is a party
or by which any Loan Party or its property is bound and (d) will not result in
the creation or imposition of, or require or give rise to any obligation to
grant, any Lien upon any property of any Loan Party (other than Liens in favor
of the Administrative Agent). This Agreement and the other Loan Documents to
which any Loan Party is a party constitute legal, valid and binding obligations
of such Loan Party enforceable in accordance with their respective terms;
provided that the enforceability hereof and thereof is subject in each case to
general principles of equity and to bankruptcy, insolvency and similar laws
affecting the enforcement of creditors’ rights generally.
     Section 8.2 Name; State of Organization; Chief Executive Office; Collateral
Locations.
          (a) The exact legal name of each Loan Party as of the Closing Date is
as set forth on the signature page of this Agreement and in Schedule 8.2. No
Loan Party has, during the five (5) year period ending on the date of this
Agreement, been known by or used any other corporate or fictitious name or been
a party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property or assets out of the
ordinary course of business, except as set forth in Schedule 8.2.
          (b) As of the Closing Date, each Loan Party is an organization of the
type and organized in the jurisdiction set forth in Schedule 8.2. Schedule 8.2
accurately sets forth as of the Closing Date the organizational identification
number of each Loan Party or accurately states that such Loan Party has none and
accurately sets forth the federal employer identification number of each Loan
Party.
          (c) As of the Closing Date, the chief executive office and primary
mailing address of each Loan Party and each Loan Party’s Records concerning
Accounts are set forth in Schedule 8.2 and, as of the Closing Date, its only
other locations of Collateral consisting of Inventory with a Value in excess of
$200,000 at any one such location, if any, are set forth in Schedule 8.2.
     Section 8.3 Financial Statements; No Material Adverse Effect. All financial
statements relating to the Loan Parties and their Subsidiaries which have been
or may hereafter be delivered by any Loan Party to the Administrative Agent and
the Lenders have been prepared in accordance with GAAP (except as to any
(a) monthly financial statements and (b) quarterly financial statements, to the
extent

70



--------------------------------------------------------------------------------



 



such quarterly statements are subject to normal quarter-end and year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of the Loan
Parties and their Subsidiaries as at the dates and for the periods set forth
therein. Since December 31, 2008 there has been no act, condition or event
having, or that could reasonably be expected to have, a Material Adverse Effect.
The projections that have been delivered to the Administrative Agent pursuant to
Section 5.1(p) or any projections hereafter delivered to the Administrative
Agent have been prepared in light of the past operations of the businesses of
Loan Parties and are based upon estimates and assumptions stated therein, all of
which Loan Parties have determined to be reasonable and fair in light of then
current conditions and current facts and reflect the good faith and reasonable
estimates of Loan Parties of the future financial performance of the Company and
its Subsidiaries and of the other information projected therein for the periods
set forth therein (it being understood that actual results may differ from those
set forth in such projections).
     Section 8.4 Priority of Liens. The Liens granted to the Administrative
Agent under this Agreement and the other Loan Documents constitute valid and
(except and only to the extent as otherwise permitted under Section 6.2(b)
through (f)) perfected first priority Liens and security interests in and upon
the Collateral, subject only to the Liens permitted under Section 10.2.
     Section 8.5 Tax Returns. Each Loan Party and each Domestic Subsidiary
thereof has filed, or caused to be filed, in a timely manner all Federal and all
material State, county, local and foreign income, excise, property and other
material tax returns which are required to be filed by it. All material
information in such tax returns is complete and accurate in all material
respects. Each Loan Party and each Domestic Subsidiary thereof has paid or
caused to be paid all material taxes due and payable or claimed due and payable
in any assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Loan Party or such Domestic Subsidiary and with respect to
which adequate reserves have been set aside on its books to the extent required
under GAAP or other applicable accounting principles. Adequate provision has
been made for the payment of all accrued and unpaid Federal, State, county,
local, foreign and other material taxes whether or not yet due and payable and
whether or not disputed.
     Section 8.6 Litigation. Except for matters existing on the Closing Date and
set forth in Schedule 8.6, there is no action, suit, proceeding or investigation
pending, or to the knowledge of any of the Loan Parties threatened in writing,
against or affecting any Borrower or any of their respective Domestic
Subsidiaries before any court or arbitrator or any governmental body, agency or
official which could reasonably be expected to have a Material Adverse Effect.
     Section 8.7 Compliance with Applicable Laws.
          (a) The Loan Parties and their Domestic Subsidiaries are in compliance
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority relating to their respective businesses, including,
without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, ERISA, the Code, as amended, and the rules and
regulations thereunder, and all Environmental Laws, except for noncompliance
which could not reasonably be expected to have a Material Adverse Effect.
          (b) The Loan Parties and their Domestic Subsidiaries have obtained all
permits, licenses, approvals, consents, certificates, orders or authorizations
of any Governmental Authority required for the lawful conduct of its business
(the “Permits”), except for those the failure to obtain could not reasonably be
expected to have a Material Adverse Effect. All such Permits are valid and
subsisting and in full force and effect. There are no actions, claims or
proceedings pending or, to the knowledge of

71



--------------------------------------------------------------------------------



 



any Responsible Officer of any Loan Party, threatened that seek the revocation,
cancellation, suspension or modification of any such Permits.
     Section 8.8 Environmental Compliance.
          (a) No Loan Party and no Domestic Subsidiary thereof has generated,
used, stored, treated, transported, manufactured, handled, produced or disposed
of any Hazardous Materials, on or off its premises (whether or not owned by it)
in any manner which at any time violates in any respect any applicable
Environmental Law or Permit, except any violation which could not reasonably be
expected to have a Material Adverse Effect. The operations of each Loan Party
and each Domestic Subsidiary thereof comply with all Environmental Laws and all
Permits, except for noncompliance which could not reasonably be expected to have
a Material Adverse Effect.
          (b) There has been no investigation by any Governmental Authority or
any proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person nor is any pending or, to the
knowledge of any Responsible Officer of any Loan Party, threatened, with respect
to any non compliance with or violation of the requirements of any Environmental
Law by any Loan Party or any Domestic Subsidiary thereof or the release, spill
or discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which, in the case of any of the foregoing, could reasonably be expected
to have a Material Adverse Effect.
     Section 8.9 Employee Benefits.
          (a) Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or State law, except where any noncompliance
could not reasonably be expected to have a Material Adverse Effect. Each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service and to the
knowledge of any Responsible Officer of any Loan Party, nothing has occurred
which would cause the loss of such qualification. Each Borrower and its ERISA
Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
          (b) There are no pending, or to the knowledge of any Responsible
Officer of any Loan Party, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that could reasonably be expected to result in material
liability to any Loan Party.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) based on the latest valuation of each Pension Plan and on the
actuarial methods and assumptions employed for such valuation (determined in
accordance with the assumptions used for funding such Pension Plan pursuant to
Section 412 of the Code), the aggregate current value of accumulated benefit
liabilities of such Pension Plan under Section 4001(a)(16) of ERISA does not
exceed the aggregate current value of the assets of such Pension Plan;
(iii) each Loan Party, and their ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) each Loan Party, and their ERISA Affiliates, have not incurred and
do not reasonably expect to incur, any liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) each Loan Party, and

72



--------------------------------------------------------------------------------



 



their ERISA Affiliates, have not engaged in a transaction that would be subject
to Section 4069 or 4212(c) of ERISA.
     Section 8.10 Bank Accounts. As of the Closing Date, all of the deposit
accounts and securities accounts in the name of or used by any Loan Party
maintained at any bank, other financial institution or securities intermediary,
excluding any such accounts described in clauses (A), (B) and (E) of the
definition of Excluded Accounts, are set forth in Schedule 8.10.
     Section 8.11 Intellectual Property. Each Loan Party owns or licenses or
otherwise has the right to use all of its Material Intellectual Property.
     Section 8.12 Subsidiaries; Affiliates; Capitalization; Solvency.
          (a) As of the Closing Date, the Company has no Subsidiaries except for
those Subsidiaries listed on Schedule 8.12, which accurately sets forth each
such Subsidiary’s complete name, jurisdiction of creation and organization and
beneficial ownership of the Capital Stock thereof.
          (b) As of the Closing Date, all of the issued and outstanding shares
of Capital Stock of each Loan Party and each of their Subsidiaries have been
duly authorized, in the case of corporations, and are fully paid and
non-assessable, and are free and clear of all Liens, except for Liens permitted
under Section 10.2.
          (c) The Company and its Subsidiaries, taken as a whole, are Solvent
and will continue to be Solvent after the creation of the Obligations, the
security interests of the Administrative Agent and the other transactions
contemplated hereunder.
     Section 8.13 Labor Disputes.
          (a) Set forth on Schedule 8.13 is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to each Loan Party and any union, labor organization or other
bargaining agent in respect of the employees of any Loan Party on the Closing
Date.
          (b) There is (i) no significant unfair labor practice complaint
pending against any Loan Party or, to the knowledge of any Responsible Officer
of any Loan Party, threatened against it, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
Closing Date against any Loan Party or, to the knowledge of any Responsible
Officer of any Loan Party, threatened against it, and (ii) no significant
strike, labor dispute, slowdown or stoppage is pending against any Loan Party
or, to the knowledge of any Responsible Officer of any Loan Party, threatened
against any Loan Party, in the case of either of clause (i) or (ii), which could
reasonably be expected to have a Material Adverse Effect.
     Section 8.14 Material Contracts. Schedule 8.14 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Closing Date.
The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Administrative Agent on or before the Closing Date. As
of the Closing Date, no Loan Party is in breach of or in default under any
Material Contract and has not received any notice of the intention of any other
party thereto to terminate any Material Contract.

73



--------------------------------------------------------------------------------



 



     Section 8.15 Title to Property. Each Loan Party has good and marketable
title to or valid leasehold interests in all of the real and personal property
that is necessary to the conduct of such Loan Party’s business, subject to no
Liens other than permitted Liens pursuant to Section 10.2.
     Section 8.16 Payable Practices. No Loan Party has made any material change
in its historical accounts payable practices with respect to the extension of
payment past the due date for such account payable from those in effect
immediately prior to the Closing Date other than such changes deemed prudent by
such Loan Party exercising its reasonable business judgment; provided that such
changes are not made for the primary purpose of temporarily increasing Excess
Availability under this Agreement.
     Section 8.17 Accuracy and Completeness of Information. All information
furnished by or on behalf of any Loan Party in writing to the Administrative
Agent or any Lender in connection with this Agreement or any of the other Loan
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished will be, when taken as a whole, true, accurate
and complete in every material respect on the date as of which such information
is dated or certified and does not omit any material fact necessary in order to
make such information not misleading.
     Section 8.18 Investment Company Act. No Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or is, directly or indirectly, controlled by such a
company.
     Section 8.19 Accounts; Inventory. Each Account included in the Borrowing
Base as an Eligible Account meets all of the requirements of an Eligible Account
set forth in this Agreement. Each item of Inventory included in the Borrowing
Base as Eligible Inventory meets all of the requirements of Eligible Inventory
set forth in this Agreement.
     Section 8.20 Anti-Terrorism Laws. Neither the making of the Loans hereunder
nor the Borrowers’ use of the proceeds thereof will violate the Patriot Act,
OFAC, the Trading with the Enemy Act, as amended, any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), or any enabling legislation in force in the United
States or executive order relating thereto, or is in violation of any Federal
statute or Presidential Executive Order, including without limitation Executive
Order 13224 66 Fed. Reg. 49079 (September 25, 2001) (Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit or Support
Terrorism), in each case, to the extent applicable to any Borrower. None of the
Borrowers, any Subsidiary of any Borrower or any Affiliate of any Borrower:
(a) is a Sanctioned Person, (b) has any of its assets in Sanctioned Entities, or
(c) derives any of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities, in each case, that would
constitute a violation of applicable laws. The proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
     Section 8.21 Senior Indebtedness. The monetary Obligations hereunder rank
at least pari passu in right of payment (to the fullest extent permitted by law)
with all other senior indebtedness of the Borrowers; provided that the prior
secured claims of any other senior indebtedness solely with respect to
particular collateral will not be deemed to result in such Obligations not being
at least pari passu in right of payment to such other senior indebtedness.
     Section 8.22 Survival of Warranties; Cumulative. All representations and
warranties contained in this Agreement or any of the other Loan Documents shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to the Administrative Agent and the Lenders on the date of the
making of a Loan or the issuance of a Letter of Credit (and on the effective

74



--------------------------------------------------------------------------------



 



date of any Facility Increase) and shall be conclusively presumed to have been
relied on by the Administrative Agent and the Lenders regardless of any
investigation made or information possessed by the Administrative Agent or any
Lender. The representations and warranties set forth herein shall be cumulative
and in addition to any other representations or warranties which any Loan Party
shall now or hereafter give, or cause to be given, to the Administrative Agent
or any Lender under any other Loan Documents.
ARTICLE 9
AFFIRMATIVE COVENANTS
     Section 9.1 Maintenance of Existence.
          (a) Except as otherwise permitted pursuant to Section 10.4 or 10.5,
each Loan Party shall, and shall cause each of its Domestic Subsidiaries to, at
all times (i) preserve, renew and keep in full force and effect its legal
existence and, (ii) except those that expire or otherwise terminate in
accordance with their terms, or for which the failure to maintain could not
reasonably be expected to have a Material Adverse Effect, maintain in full force
and effect all registrations, approvals, authorizations, leases, contracts,
consents and Permits necessary to carry on the business as presently or proposed
to be conducted.
          (b) No Loan Party shall, change its name, its type of organization,
its jurisdiction of organization or its legal structure unless each of the
following conditions is satisfied: (A) the Administrative Agent shall have
received prior written notice from the Administrative Borrower of such proposed
change, which notice shall accurately set forth the new name, type of
organization, jurisdiction or structure, as applicable; and (B) not more than
30 days following the effectiveness of such change, the Administrative Agent
shall have received a copy of the amendment to the certificate of incorporation,
certificate of formation or other organizational document of such Loan Party
providing for such change certified by the Secretary of State or other
applicable government official of the jurisdiction of incorporation or
organization of such Loan Party or other similar Governmental Authority.
          (c) No Loan Party shall change its chief executive office or its
primary mailing address or organizational identification number (or if it does
not have one, shall not acquire one) unless the Administrative Agent shall have
received prior written notice from the Administrative Borrower of such proposed
change, which notice shall accurately set forth such change and the
Administrative Agent shall have received such agreements as the Administrative
Agent may reasonably require in connection therewith.
     Section 9.2 Compliance with Laws, Regulations, Etc. Each Loan Party shall,
and shall cause each of its Domestic Subsidiaries to, at all times, comply with
all laws, rules, regulations, licenses, approvals, orders and other Permits
applicable to it and duly observe all requirements of any Governmental
Authority, in each case, except where the failure to so comply or observe could
not reasonably be expected to have a Material Adverse Effect.
     Section 9.3 Payment of Taxes and Claims. Each Loan Party shall, and shall
cause each of its Domestic Subsidiaries to, duly pay and discharge all Federal
taxes and all other material taxes, assessments and other similar governmental
charges upon or against it or its properties or assets, except for taxes,
assessments and governmental charges the validity of which is being contested in
good faith by appropriate proceedings diligently pursued, as the case may be,
and with respect to which adequate reserves have been set aside on its books to
the extent required by GAAP.

75



--------------------------------------------------------------------------------



 



     Section 9.4 Insurance. Each Loan Party shall, and shall cause each of its
Domestic Subsidiaries to, at all times, maintain with financially sound and
reputable insurers insurance against loss or damage and all other insurance of
the kinds and in the amounts customarily insured against or carried by Persons
of established reputation engaged in the same or similar businesses and
similarly situated (including, without limitation, hazard and business
interruption insurance) subject to the Loan Parties’ right to self-insure with
respect to loss or damage to property in an amount customarily self-insured
against by similarly situated Persons. Loan Parties shall furnish certificates,
policies or endorsements to the Administrative Agent as the Administrative Agent
shall reasonably require as proof of such insurance, and, if any Loan Party
fails to do so, the Administrative Agent is authorized, but not required, to
obtain such insurance at the expense of the Borrowers. All policies insuring
loss or damage to Collateral shall provide for at least thirty (30) days prior
written notice to the Administrative Agent of any cancellation or reduction of
coverage and that the Administrative Agent may act as attorney for each Loan
Party in obtaining, and at any time an Event of Default has occurred and is
continuing, adjusting, settling, amending and canceling such insurance. The Loan
Parties shall cause the Administrative Agent to be named as a loss payee on any
policies of property insurance covering the Collateral and an additional insured
on any policies of general liability insurance (but without any liability for
any premiums) and the Loan Parties shall obtain non-contributory lender’s loss
payable endorsements to all insurance policies for property insurance covering
the Collateral in form and substance reasonably satisfactory to the
Administrative Agent. Such lender’s loss payable endorsements shall specify that
the proceeds of such insurance shall be payable to the Administrative Agent as
its interests may appear and further specify that the Administrative Agent and
the Lenders shall be paid regardless of any act or omission by any Loan Party or
any of its Affiliates.
     Section 9.5 Financial Statements and Other Information.
          (a) Each Loan Party shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Loan Party and its Subsidiaries in accordance with GAAP (other than the
books and records of Foreign Subsidiaries that are kept in accordance with local
accounting rules and converted to GAAP monthly). The Company shall furnish or
cause to be furnished to the Administrative Agent, the following:
               (i) promptly upon becoming available and in any event within one
(1) Business Day after the same is required to be filed with the Securities and
Exchange Commission but in no event later than one hundred twenty (120) days
after the end of each fiscal year of the Company, an audited consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year and the related statements of income and loss, statements of cash flow and
statements of shareholders’ equity for such fiscal year and a report containing
management’s discussion and analysis of such financial statements for the fiscal
year then ended, including the accompanying notes thereto, fairly presenting in
all material respects the consolidated financial position and the results of the
operations of the Company and its Subsidiaries as of the end of and for such
fiscal year, in each case, setting forth in comparative form the figures for the
corresponding period or periods of the preceding fiscal year certified by the
chief financial officer, treasurer, or corporate controller of the Company as
fairly presenting, in all material respects, the consolidated financial
condition and results of operations of the Company and its Subsidiaries,
together with the unqualified opinion of KPMG LLP or other independent public
accountants of nationally recognized standing selected by the Administrative
Borrower, that such audited consolidated financial statements have been prepared
in accordance with GAAP, and present fairly in all material respects the results
of operations and financial condition of the Company and its Subsidiaries as of
the end of and for the fiscal year then ended. Each of the foregoing shall be
accompanied by (A) a Compliance Certificate, along with a schedule in form
reasonably satisfactory to the Administrative Agent of the calculation of the
Fixed Charge Coverage Ratio (computed for the consecutive 12-fiscal

76



--------------------------------------------------------------------------------



 



month period then ending) and (B) a representation by the chief financial
officer, controller or treasurer of the Company that no Event of Default has
occurred or is continuing;
               (ii) promptly upon becoming available and in any event within one
(1) Business Day after the same is required to be filed with the Securities and
Exchange Commission but in no event later than sixty (60) days after the end of
each fiscal quarter of the Company, an unaudited consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter and the
related unaudited consolidated statements of income and loss and statements of
cash flow for such fiscal quarter, fairly presenting in all material respects
the consolidated financial position and the results of the operations of the
Company and its Subsidiaries as of the end of and through such fiscal quarter,
in each case setting forth in comparative form the figures for the corresponding
period or periods of the preceding fiscal year, certified by the chief financial
officer, treasurer, or corporate controller of the Company as fairly presenting,
in all material respects, the consolidated financial condition and results of
operations of the Company and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosure, and accompanied by (A) a
Compliance Certificate, along with a schedule in form reasonably satisfactory to
the Administrative Agent of the calculation of the Fixed Charge Coverage Ratio
(computed for the consecutive 12-fiscal month period then ending) and (B) a
representation by the chief financial officer, controller or treasurer of the
Company that no Event of Default has occurred or is continuing;
               (iii) promptly upon becoming available and in any event fifteen
(15) Business Days after the end of each fiscal month of the Company, an
unaudited consolidated balance sheet of the Company and its Subsidiaries for
such fiscal month, and the related unaudited consolidated statements of income
and loss and a summary of cash flow items for such fiscal month in substantially
the same form as delivered to the Administrative Agent prior to the Closing Date
(or such other form as may be mutually agreed to by the Administrative Agent and
the Administrative Borrower), fairly presenting in all material respects the
consolidated financial position and the results of the operations of the Company
and its Subsidiaries as of the end of and through such fiscal month, in each
case setting forth in comparative form the figures for the corresponding period
or periods of the preceding fiscal year, accompanied by (A) a Compliance
Certificate, along with a schedule in form reasonably satisfactory to the
Administrative Agent of the calculation of the Fixed Charge Coverage Ratio
(computed for the consecutive 12-fiscal month period then ending) and (B) a
representation by the chief financial officer, controller or treasurer of the
Company that no Event of Default has occurred or is continuing;
               (iv) promptly upon becoming available, but in no event later than
forty (40) days after the end of each fiscal year (commencing with the fiscal
year of the Borrowers ending December 31, 2009), a projected consolidated
financial budget (including forecasted balance sheets, statements of income and
loss and summary cash flow items) of the Company and its Subsidiaries for such
fiscal year, in a format reasonably acceptable to the Administrative Agent,
together with such supporting information as the Administrative Agent may
reasonably request. Such projected financial budget shall also include projected
borrowings and Letter of Credit usage and shall be prepared on a quarterly
basis. Such projected financial budget shall represent the reasonable estimate
by Loan Parties of the future financial performance of the Company and its
Subsidiaries for the periods set forth therein and shall have been prepared on
the basis of assumptions that the Loan Parties believe are fair and reasonable
as of the date of preparation in light of current and reasonably foreseeable
business conditions (it being understood that actual results may differ from
those set forth in such projected financial budget). The Company shall provide
to the Administrative Agent an update to such projected financial budget, upon
the occurrence and during the continuation of an Event of Default, upon the
request of the Administrative Agent; and
               (v) at each time financial statements are delivered pursuant to
the foregoing clauses (i), (ii), (iii) and (iv), the Company shall also deliver
to the Administrative Agent a reconciliation

77



--------------------------------------------------------------------------------



 



in form and substance reasonably satisfactory to the Administrative Agent that
reflects any reclassification of leases as a result of the adoption of changes
in GAAP outlined by the Financial Accounting Standards Board in its press
release dated March 19, 2009.
          (b) The Loan Parties shall, and shall cause each Domestic Subsidiary
thereof to, promptly notify the Administrative Agent in writing of the details
of (i) any loss, damage, investigation, action, suit, proceeding or claim
(x) relating to Collateral having a value of more than $25,000,000, or (y) which
could reasonably be expected to have a Material Adverse Effect, (ii) any
Material Contract being terminated or amended in any manner materially adverse
to the Company and its Subsidiaries or any new Material Contract entered into
(in which event the Loan Parties shall provide the Administrative Agent with a
copy of such Material Contract, if requested by the Administrative Agent),
(iii) any order, judgment or decree requiring the payment of more than
$25,000,000 and not adequately covered by insurance shall have been entered
against any Loan Party or any of its Domestic Subsidiaries or any of its or
their respective properties or assets, (iv) any notification of a violation of
laws or regulations received by any Responsible Officer of a Loan Party that
could reasonably be expected to have a Material Adverse Effect, (v) any ERISA
Event, (vi) upon any Responsible Officer having knowledge thereof, the
occurrence of any Material Release or Non-Compliance and (vii) upon any
Responsible Officer having knowledge thereof, the occurrence of any Default or
Event of Default.
          (c) Promptly after the sending or filing thereof, the Borrowers shall
send to the Administrative Agent copies of (i) all material reports which the
Company or any of its Subsidiaries sends to its security holders generally,
(ii) all material reports and registration statements which the Company or any
of its Subsidiaries files with the Securities Exchange Commission, any national
or foreign securities exchange or the National Association of Securities
Dealers, Inc. and (iii) all material press releases.
          (d) Each Loan Party shall, and shall cause each Domestic Subsidiary
to, furnish or cause to be furnished to the Administrative Agent such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Loan Parties, as the Administrative Agent may, from time to time,
reasonably request.
          (e) Subject to the requirements of Section 14.9, the Administrative
Agent is hereby authorized to deliver a copy of any financial statement or any
other information relating to the business of Loan Parties to any court or other
Governmental Authority or to any Lender or Participant or prospective Lender or
Participant or any Affiliate of any Lender or Participant. Each Loan Party shall
use its commercially reasonable efforts to cause its auditors to deliver to the
Administrative Agent any communications provided to the audit committee of the
Company relating to material weaknesses (but not inconsequential items) arising
in connection with any annual audit. Any documents, schedules, invoices or other
papers delivered to the Administrative Agent or any Lender may be destroyed or
otherwise disposed of by the Administrative Agent or such Lender one (1) year
after the same are delivered to the Administrative Agent or such Lender, except
as otherwise designated by the Administrative Borrower to the Administrative
Agent or such Lender in writing.
          (f) Information required to be delivered pursuant to
Section 9.5(a)(i), (a)(ii) and (c)(ii) shall be deemed to have been delivered if
such information, or one or more annual, quarterly or other reports containing
such information, shall have been posted on the Company’s website on the
internet (currently http://www.mohawkind.com) or by the Administrative Agent on
an IntraLinks, SyndTrak Online or similar site to which the Lenders have been
granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov; provided that the Company shall
deliver paper copies of such information to the Administrative Agent or any
Lender that reasonably requests such delivery; and provided further that such
information shall only be deemed to

78



--------------------------------------------------------------------------------



 



have been delivered when posted on any such website upon notification by the
Company to the Administrative Agent and the Lenders of such posting.
     Section 9.6 Compliance with ERISA. Each Loan Party shall, and shall cause
each of its ERISA Affiliates to: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal and State law, except to the extent that noncompliance would not result
in a material liability to such Loan Party or such ERISA Affiliate; (b) cause
each Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; (c) not terminate any Pension Plan so as to incur any material
liability to the Pension Benefit Guaranty Corporation; (d) not allow or suffer
to exist any prohibited transaction involving any Plan or any trust created
thereunder which would subject such Loan Party or such ERISA Affiliate to a
material tax or other material liability on prohibited transactions imposed
under Section 4975 of the Code or ERISA; (e) make all required contributions to
any Plan which it is obligated to pay under Section 302 of ERISA, Section 412 of
the Code or the terms of such Plan; (f) not engage in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA; or (g) not allow or suffer to
exist any occurrence of a reportable event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any Plan that is a single employer plan, which termination could
result in any material liability to the Pension Benefit Guaranty Corporation.
     Section 9.7 Intellectual Property. Each Loan Party shall, and shall cause
each of its Domestic Subsidiaries to, maintain all ownership, licensing and
other rights necessary to use all of its Material Intellectual Property.
     Section 9.8 Further Assurances. At the reasonable request of the
Administrative Agent at any time and from time to time, each Loan Party shall,
and shall cause each of its Domestic Subsidiaries to, at its expense, duly
execute and deliver, or cause to be duly executed and delivered, such further
agreements, documents and instruments, and do or cause to be done such further
acts as may be necessary or proper to evidence, perfect, maintain and enforce
the Liens and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Loan Documents.
     Section 9.9 Additional Borrowers and Guarantors; Release.
          (a) Within 30 days (or such later date as may be agreed to by the
Administrative Agent in its sole discretion) of any Person becoming a direct or
indirect Material Subsidiary of the Company, the Administrative Borrower will
provide the Administrative Agent with written notice thereof and shall (i) cause
such Material Subsidiary to execute and deliver to the Administrative Agent a
joinder agreement in substantially the form of Exhibit E hereto, causing such
Material Subsidiary to become a party to this Agreement, as a joint and several
“Borrower” (provided that only a wholly-owned Subsidiary shall be permitted to
be a Borrower), granting a first priority Lien upon its Collateral, subject to
permitted Liens under Section 10.2, (ii) cause such Material Subsidiary that is
added as a Borrower to execute and deliver to the Administrative Agent Notes in
favor of the Lenders, if so requested by the Lenders and (iii) deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing statements, Deposit Account Control Agreements, Investment Property
Control Agreements, Credit Card Processor Agreements, certified resolutions and
other organizational and authorizing documents of such Material Subsidiary and
upon the request of the Administrative Agent favorable opinions of counsel to
such Material Subsidiary (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above), all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided that in lieu of the foregoing, at the option of
the Company, the Company shall cause such Material Subsidiary to execute and
deliver to the Administrative Agent a joinder

79



--------------------------------------------------------------------------------



 



agreement in substantially the form of Exhibit E causing such Material
Subsidiary to become a party to the Guaranty as a joint and several “Guarantor”,
and each of the documents described in clauses (ii) and (iii) above, as
applicable and with the same effect set forth above, all as the Administrative
Agent reasonably shall request. The requirements of this Section shall not apply
to (x) any Foreign Subsidiary or (y) any Subsidiary prohibited from providing a
guarantee by law or contract (after the Borrowers’ use of commercially
reasonable efforts to have such contractual prohibition waived).
          (b) The Administrative Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Borrower as a “Borrower” or a Guarantor
from the Guaranty so long as: (i) such Borrower or Guarantor has ceased to be,
or simultaneously with such release will cease to be, a Subsidiary pursuant to a
transaction permitted by Section 10.4 or 10.5, (ii) in the case of a Guarantor,
such Guarantor has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Material Subsidiary, (iii) no Default or Event of
Default shall have occurred and be continuing or would occur as a result of such
release, and (iv) the Administrative Agent shall have received such written
request at least ten (10) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release,
together, in the case of a release of a Borrower, with such information as shall
be required for the Administrative Agent to adjust the Borrowing Base to reflect
such release.
          (c) The Administrative Borrower may, at any time, cause any Domestic
Subsidiary that is not a Material Subsidiary to become a party to this Agreement
as either a joint and several “Borrower” or a joint and several “Guarantor”;
provided that only a wholly-owned Subsidiary shall be permitted to be a Borrower
and provided further that the Administrative Borrower and such Domestic
Subsidiary shall comply with the applicable requirements set forth in Section
9.9(a) and provided further that, notwithstanding anything to the contrary set
forth in Section 9.9(b), any Borrower or Guarantor that becomes a party to this
Agreement pursuant to this Section 9.9(c) shall only be released if such
Borrower or Guarantor has ceased to be, or simultaneously with such release will
cease to be, a Subsidiary pursuant to a transaction permitted by Section 10.4 or
10.5 or as the Administrative Agent shall otherwise agree in its reasonable
discretion.
     Section 9.10 Use of Proceeds. Loans made or Letters of Credit provided to
or for the benefit of any Borrower pursuant to the provisions hereof shall be
used by such Borrower only for general corporate purposes of such Borrower not
otherwise prohibited by the terms hereof, including to finance Permitted
Acquisitions and the refinancing of the Existing Facility. None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any Margin Stock or for any
other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended.
     Section 9.11 Fixed Charge Coverage Ratio. If at any time Excess
Availability is less than the Financial Covenant Threshold Amount (a “Financial
Covenant Trigger Event”), the Company shall maintain a Fixed Charge Coverage
Ratio of at least 1.10 to 1.00 as of the immediately preceding fiscal month end
for which financial statements are available and as of each subsequent fiscal
month end thereafter; provided that (a) a breach of such covenant when so tested
shall not be cured by a subsequent increase of Excess Availability above the
Financial Covenant Threshold Amount and (b) such requirement to maintain a Fixed
Charge Coverage Ratio of at least 1.10 to 1.00 shall no longer apply for
subsequent periods if Excess Availability on each day during any period of
forty-five (45) consecutive days commencing after the date of such Financial
Covenant Trigger Event is greater than or equal to the Financial Covenant
Threshold Amount, after which time the requirement to comply with the Fixed

80



--------------------------------------------------------------------------------



 



Charge Coverage Ratio for purposes of this Section 9.11 shall not apply unless a
subsequent Financial Covenant Trigger Event occurs.
ARTICLE 10
NEGATIVE COVENANTS
     Section 10.1 Limitations on Indebtedness. No Loan Party shall, nor shall it
permit any Domestic Subsidiary to, incur, create, assume, become or be liable in
any manner with respect to, or permit to exist, any Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness entered into in the ordinary course of business
pursuant to a Hedge Agreement in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks; provided that (i) such
arrangements are not for speculative purposes, and (ii) such Indebtedness shall
be unsecured, except to the extent such Indebtedness constitutes part of the
Obligations arising under or pursuant to Hedge Agreements with a Bank Product
Provider that are secured under the terms hereof;
          (c) Indebtedness existing on the Closing Date and listed on
Schedule 10.1 and any Permitted Refinancing Indebtedness in respect of any such
Indebtedness;
          (d) Indebtedness incurred in connection with Capital Leases and
Indebtedness incurred to finance the construction, purchase or lease of, or
repairs, improvements or additions to, property, plant or equipment of such
Person, together with associated transactions costs (provided that such
Indebtedness is incurred not more than one hundred eighty (180) days after the
later of the acquisition, completion of construction, repair, improvement,
addition or commencement of full operation of such property, plant or
equipment), in an aggregate amount, including any Permitted Refinancing
Indebtedness in respect thereof, not to exceed $100,000,000 at any time
outstanding;
          (e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or Indebtedness assumed in connection with the acquisition of assets,
to the extent that (i) such Indebtedness was not incurred in connection with, or
in contemplation of, such Person becoming a Subsidiary or the acquisition
(whether by purchase, merger or otherwise) of such assets and (ii) no Loan Party
or any Subsidiary thereof (other than such Person or any other Person that such
Person merges with or that acquires the assets of such Person) shall have any
liability or other obligation with respect to such Indebtedness, except as
permitted by Section 10.1(f), and any Permitted Refinancing Indebtedness in
respect thereof;
          (f) guarantees with respect to Indebtedness permitted pursuant to
subsections (a) through (e), (i), (l), (m) and (o) of this Section 10.1 and
guarantees of obligations of Non-Loan Parties to the extent such guarantees are
permitted pursuant to Section 10.3;
          (g) (i) intercompany Indebtedness owed by any Loan Party to another
Loan Party, (ii) intercompany Indebtedness owed by any Non-Loan Party to any
Loan Party in the form of Investments permitted pursuant to Sections 10.3(p) and
(q), (iii) unsecured intercompany Indebtedness owed by any Loan Party to any
Non-Loan Party (provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent) and
(iv) intercompany Indebtedness owed by any Non-Loan Party to another Non-Loan
Party;

81



--------------------------------------------------------------------------------



 



          (h) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;
          (i) Subordinated Indebtedness; provided that in the case of each
incurrence of such Subordinated Indebtedness, (i) no Default or Event of Default
shall have occurred and be continuing or would be caused by the incurrence of
such Subordinated Indebtedness and (ii) such Subordinated Indebtedness does not
mature or require principal payments to be made at any time prior to the date
that is three months after the Maturity Date;
          (j) Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing (including in
respect of letters of credit issued in support of any of the foregoing);
          (k) Indebtedness consisting of promissory notes issued to current or
former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) of
any Loan Party or its Subsidiaries to purchase or redeem Capital Stock or
options of the Company permitted pursuant to Section 10.6(d);
          (l) Indebtedness under the Existing Senior Notes and any Permitted
Refinancing Indebtedness in respect thereof;
          (m) Indebtedness arising from agreements providing for indemnification
or purchase price adjustments, in each case, incurred or assumed in connection
with Permitted Acquisitions or the sale, transfer or other disposition of any
assets permitted by Section 10.4 or 10.5;
          (n) Indebtedness incurred to finance insurance premiums in the
ordinary course of business; and
          (o) additional Indebtedness not otherwise permitted pursuant to this
Section 10.1.
          Section 10.2 Limitations on Liens. No Loan Party shall, nor shall it
permit any Domestic Subsidiary to, create, incur, assume or suffer to exist any
Lien of any nature whatsoever on any of its assets or properties, including the
Collateral, except:
          (a) Liens created pursuant to the Loan Documents;
          (b) Liens in existence on the Closing Date and described on
Schedule 10.2, including Liens incurred in connection with any Permitted
Refinancing Indebtedness pursuant to Section 10.1(c);
          (c) Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace, if any,
related thereto has not expired or (ii) which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
          (d) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, that (i) secure amounts that are not overdue,
or if overdue are being contested in good faith and by appropriate proceedings
if adequate reserves are maintained to the extent required by GAAP, (ii) if the
use of the

82



--------------------------------------------------------------------------------



 



asset subject to such Lien is material to the operation of the business of the
Company or any of its Subsidiaries, such Lien does not impair the use of such
asset by the Company or such Subsidiary and (iii) do not secure Indebtedness;
          (e) Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance and other types of social
security or similar legislation, or to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation unless permitted by
Section 10.2(i)), performance bonds and other obligations of a like nature
incurred in the ordinary course of business, in each case, so long as no
foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof;
          (f) Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;
          (g) Liens on assets other than the Collateral securing Indebtedness
permitted under Section 10.1(d); provided that (i) such Liens and the
Indebtedness secured thereby are incurred not more than one hundred eighty
(180) days after the later of the acquisition, completion of construction,
repair, improvement, addition or commencement of full operation of such
property, plant or equipment, (ii) such Liens do not at any time encumber any
property other than the property constructed, purchased, leased, repaired,
improved or added to by such Indebtedness and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the cost of
acquiring, constructing, repairing or improving such property, plant or
equipment, including, without limitation, any related transaction costs;
          (h) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 11.1(e) or securing appeal or other surety
bonds relating to such judgments; provided that (i) such Liens are being
contested in good faith and by appropriate proceedings diligently pursued,
(ii) adequate reserves or other appropriate provision, if any, as are required
by GAAP have been made therefor and (iii) a stay of enforcement of any such
Liens is in effect;
          (i) Liens on acquired assets other than Collateral securing
Indebtedness permitted under Section 10.1(e); provided that such Liens (i) are
not incurred in connection with, or in anticipation of, a Person becoming a
Subsidiary or the acquisition of the assets subject to such Lien, (ii) are
applicable only to the assets of such Subsidiary or assets acquired (and
proceeds thereof) and (iii) do not attach to any other property or assets of the
Loan Parties or any of their Subsidiaries;
          (j) Liens on assets of Non-Loan Parties; provided that such Liens do
not extend to, or encumber, assets that constitute Collateral or the Capital
Stock of the Loan Parties or any of such Loan Parties’ Domestic Subsidiaries;
          (k) (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction, (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of any Loan Party or any Domestic Subsidiary
thereof and (iii) Liens or rights of setoff against credit balances of any
Borrower with Credit Card Issuers or Credit Card Processors or amounts owing by
such Credit Card Issuers or Credit Card Processors to any Borrower in the
ordinary course of business (but not Liens on or rights of setoff against any
other

83



--------------------------------------------------------------------------------



 



property or assets of any Borrower), pursuant to the Credit Card Agreements to
secure the obligations of a Borrower to the Credit Card Issuers or Credit Card
Processors as a result of fees and chargebacks;
          (l) (i) contractual or statutory Liens of lessors to the extent
relating to the property and assets relating to any lease agreements with such
lessors and (ii) contractual Liens of suppliers (including sellers of goods) or
customers to the extent limited to the property or assets relating to such
contract;
          (m) any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business; provided that the same do not
interfere in any material respect with the business of the Loan Parties and
their Domestic Subsidiaries or detract from the value of the relevant assets of
the Loan Parties and their Domestic Subsidiaries if such assets are material to
the business of the Company and its Subsidiaries;
          (n) Liens on Margin Stock;
          (o) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (p) Liens on assets other than Collateral securing Indebtedness
permitted under Section 10.1(l); and
          (q) Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness in an aggregate principal amount, together with
the principal amount of all outstanding Indebtedness secured by Liens permitted
under Section 10.2(p), not to exceed 10% of Consolidated Total Assets at any
time outstanding.
In connection with any real property owned by any Loan Party that is subject to
a Lien created after the Closing Date and permitted by this Section 10.2, if
requested by the Administrative Agent, the holders of such Lien and underlying
Indebtedness shall have entered into an intercreditor agreement with the
Administrative Agent providing for access and use of such real property and any
license described in Section 11.2(g) during an Event of Default on terms
reasonably satisfactory to the Administrative Agent; provided that such
requirement shall not apply to (i) industrial revenue bonds secured by a Lien on
such real property and (ii) other Indebtedness secured by a Lien on such real
property in an aggregate outstanding principal amount not to exceed $25,000,000
at any time.
     Section 10.3 Limitations on Investments. No Loan Party shall, nor shall it
permit any Domestic Subsidiary to, directly or indirectly, make or agree to
make, any Investment in any other Person, except:
          (a) Investments existing on the Closing Date and described on
Schedule 10.3;
          (b) Investments (i) made after the Closing Date to or in any Loan
Party and (ii) Investments by Non-Loan Parties in other Non-Loan Parties;
          (c) Investments in cash and Cash Equivalents;
          (d) Investments in the form of Capital Expenditures not prohibited by
the terms of this Agreement;

84



--------------------------------------------------------------------------------



 



          (e) deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 10.2;
          (f) Hedge Agreements permitted pursuant to Section 10.1;
          (g) Investments in the form of Permitted Acquisitions;
          (h) Investments in the form of loans and advances to employees in the
ordinary course of business;
          (i) (x) guaranties of the Loan Parties and their Domestic Subsidiaries
permitted pursuant to Section 10.1 and (y) unsecured guaranties of the Loan
Parties and their Domestic Subsidiaries of obligations of Non-Loan Parties in
respect of accounts payable and operating leases;
          (j) stock or obligations issued to any Loan Party by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Loan Party in connection with the insolvency, bankruptcy,
receivership or reorganization of such Person or a composition or readjustment
of the debts of such Person;
          (k) Investments arising out of the receipt by any Loan Party or any
Domestic Subsidiary of non-cash consideration for the sale or other disposition
of assets permitted under Section 10.5;
          (l) Investments represented by guarantees by the Company or any of its
Subsidiaries of operating leases or of other obligations that do not constitute
Indebtedness, in each case, entered into in the ordinary course of business;
          (m) extensions of trade credit in the ordinary course of business and
consistent with customary credit practices and policies;
          (n) Investments in the form of Indebtedness permitted pursuant to
Section 10.1(f);
          (o) Investments of a Person existing at the time such Person becomes a
Subsidiary pursuant to a Permitted Acquisition so long as such Investments were
not made in connection with, or in contemplation of, such Person becoming a
Subsidiary;
          (p) Investments by Loan Parties to or in Non-Loan Parties made by such
Loan Party in connection with the funding of a Permitted Acquisition or an
Acquisition by a Foreign Subsidiary; provided that:
     (i) if the Investment includes the incurrence or assumption of Indebtedness
permitted pursuant to Section 10.1, consists of Capital Stock of the Company or
is funded from the proceeds of any issuance of Capital Stock of the Company (or
a combination thereof), then (A) both 30-Day Excess Availability and Excess
Availability on the date of such Investment shall not be less than $150,000,000
and (B) such Investment shall not be funded, in whole or in part, from the
proceeds of any Loan hereunder; and
     (ii) if the Investment is provided from any source not described in the
preceding clause (i), then immediately before and after making such Investment,
either (A) both 30-Day Excess Availability and Excess Availability on the date
of such Investment (calculated on a pro forma basis to include the borrowing of
any Loans used

85



--------------------------------------------------------------------------------



 



to finance such Investment) shall not be less than $300,000,000 or (B) (1) both
30-Day Excess Availability and Excess Availability on the date of such
Investment (calculated on a pro forma basis to include the borrowing of any
Loans used to finance such Investment) shall not be less than twenty-five
percent (25%) of the Aggregate Commitment and (2) the Company shall have a Fixed
Charge Coverage Ratio equal to or greater than 1.10 to 1.00 (calculated for the
fiscal month most recently ended prior to the making of such Investment for
which financial statements have been delivered pursuant to Section 9.5, on a pro
forma basis after making such Investment);
          (q) Investments by Loan Parties to or in Non-Loan Parties and other
additional Investments not otherwise permitted pursuant to this Section 10.3;
provided that at the time any such Investment is made and immediately after
giving effect thereto (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (ii) if both 30-Day Excess Availability
and Excess Availability on the date of such Investment (calculated on a pro
forma basis to include the borrowing of any Loans used to finance such
Investment) are greater than or equal to $300,000,000, then this clause
(q) shall not limit such Investment, (iii) if either 30-Day Excess Availability
or Excess Availability on the date of such Investment (calculated on a pro forma
basis to include the borrowing of any Loans used to finance such Investment) is
less than $300,000,000, but both are greater than or equal to $150,000,000, then
such Investment shall not cause the aggregate amount of all Investments
outstanding pursuant to this clause (q) to exceed $50,000,000 and (iv) if either
30-Day Excess Availability or Excess Availability on the date of such Investment
(calculated on a pro forma basis to include the borrowing of any Loans used to
finance such Investment) is less than $150,000,000, then such Investment shall
not be permitted pursuant to this clause (q). For the avoidance of doubt, the
restrictions set forth above shall not prohibit or require a reduction of
outstanding Investments that were permitted to be made by this clause (q) at the
time such Investments were made; and
          (r) Investments by Loan Parties to or in Non-Loan Parties made or
received in connection with the transfer of the Capital Stock of Dal-Tile Mexico
S.A. de C.V. and/or Dal-Tile of Canada Inc. to a Non-Loan Party; including,
without limitation, an Investment received by the Company in exchange for its
Capital Stock which Capital Stock is used as consideration for such transfer.
     For purposes of determining the amount of any Investment outstanding for
purposes of this Section 10.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).
     Section 10.4 Limitations on Fundamental Changes. No Loan Party shall, nor
shall it permit any Domestic Subsidiary to, directly or indirectly, merge or
consolidate with or into any other Person or dissolve or liquidate (or suffer
any liquidation or dissolution) except:
          (a) so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (i) any Loan Party or any Non-Loan
Party may merge with and into or consolidate with any Loan Party; provided that
the Loan Party shall be the continuing or surviving Person and (ii) any Non-Loan
Party may merge with and into or consolidate with any other Non-Loan Party;
provided that when a Domestic Subsidiary is merging or consolidating with
another Subsidiary, a Domestic Subsidiary shall be the continuing or surviving
Person;
          (b) so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (i) any Loan Party or any Non-Loan
Party may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution or otherwise) to any Loan Party and (ii) any Non-

86



--------------------------------------------------------------------------------



 



Loan Party may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution or otherwise) to any other Non-Loan Party;
          (c) dispositions permitted by Section 10.5 and Restricted Payments
permitted by Section 10.6;
          (d) any wholly-owned Subsidiary of any Loan Party may merge with or
into the Person such wholly-owned Subsidiary was formed to acquire in connection
with a Permitted Acquisition; provided that (i) a Loan Party shall be the
continuing or surviving entity or (ii) the continuing or surviving entity shall
become a Loan Party if and when required to do so under Section 9.9; and
          (e) any Person may merge into a Loan Party in connection with a
Permitted Acquisition; provided that the Loan Party shall be the continuing or
surviving Person.
     Section 10.5 Limitations on Asset Dispositions. No Loan Party shall, nor
shall it permit any Domestic Subsidiary to, directly or indirectly, sell, issue,
assign, lease, license, transfer, abandon, or otherwise dispose of any Capital
Stock, Indebtedness, or any or all of its assets (whether in one transaction or
a series of transactions) to any other Person except:
          (a) the sale of inventory in the ordinary course of business;
          (b) the sale or other disposition of obsolete, worn-out or surplus
assets or other assets no longer used or usable in the business of the Loan
Parties and their Subsidiaries, and the abandonment, sale or other disposition
of patents, trademarks or other Intellectual Property that are, in the
reasonable judgment of the Company, no longer economically practicable to
maintain or useful in the conduct of the business of the Loan Parties and their
Subsidiaries;
          (c) the disposition of assets pursuant to any transaction permitted
pursuant to Sections 10.1, 10.3, 10.4 and 10.6;
          (d) a Loan Party or any Domestic Subsidiary may write-off, discount,
sell or otherwise dispose of defaulted or past due receivables and similar
obligations in the ordinary course of business and not as part of an accounts
receivable financing transaction;
          (e) to the extent constituting a sale or other disposition of assets,
(i) issuances of Capital Stock in the ordinary course of business and (ii) the
issuance of Capital Stock of the Company or any Subsidiary pursuant to an
employee stock incentive plan or grant or similar equity plan or 401(k) plans of
the Company or any Subsidiary for the benefit of directors, officers, employees
or consultants;
          (f) the disposition of any Hedge Agreement;
          (g) dispositions of Investments in cash and Cash Equivalents;
          (h) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, (i) any Loan Party or any Non-Loan Party
may transfer Capital Stock, Indebtedness or assets to any Loan Party (provided
that, in connection with any such transfer from a Non-Loan Party to a Loan
Party, such Loan Party shall not pay more than an amount equal to the fair
market value of such Capital Stock, Indebtedness or assets as determined at the
time of such transfer), (ii) any Non-Loan Party may transfer Capital Stock,
Indebtedness or assets to any other Non-Loan Party and (iii) any Loan Party may
transfer Capital Stock, Indebtedness or assets (other than Collateral or any
Capital Stock of a Domestic Subsidiary) to any Non-Loan Party (provided that, in
connection with any such

87



--------------------------------------------------------------------------------



 



transfer, such Loan Party shall not receive consideration valued in an amount
less than the fair market value of such Capital Stock, Indebtedness or assets as
determined at the time of such transfer);
          (i) any trade-in of equipment in exchange for other equipment of
reasonably equivalent or greater value in the ordinary course of business;
          (j) licenses and sublicenses of Intellectual Property rights in the
ordinary course of business not interfering, individually or in the aggregate,
in any material respect with the conduct of the business of the Loan Parties and
their Domestic Subsidiaries;
          (k) leases, subleases, licenses or sublicenses of real or personal
property granted by the Loan Parties or any of their Domestic Subsidiaries to
others in the ordinary course of business not interfering in any material
respect with the business of the Loan Parties and their Domestic Subsidiaries;
          (l) transfers or other dispositions of property subject to
condemnation, takings or casualty events;
          (m) dispositions of assets (other than Collateral) pursuant to Sale
and Lease-Back Transactions; and
          (n) additional dispositions of assets (other than Collateral) not
otherwise permitted pursuant to this Section 10.5 in an aggregate amount (based
on the net book value of all such assets) not to exceed 5% of Consolidated Total
Assets in any Fiscal Year; provided that no (i) Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) the
non-cash consideration received in connection therewith shall not exceed 25% of
the total consideration received in connection with such disposition.
Notwithstanding the foregoing, in connection with any disposition (other than a
non-exclusive license) of a Material Trademark, if Excess Availability
(calculated on a pro forma basis to exclude Eligible Inventory (x) disposed of
in connection therewith or (y) which would no longer constitute Eligible
Inventory as a result of the disposition of such Material Trademark) is less
than $300,000,000, then the Administrative Borrower shall notify the
Administrative Agent of such disposition and shall concurrently provide an
updated Borrowing Base Certificate reflecting such disposition.
     Section 10.6 Limitations on Restricted Payments. No Loan Party shall, nor
shall it permit any Domestic Subsidiary to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:
          (a) any Loan Party or any Non-Loan Party may declare and pay dividends
in shares of its own Capital Stock;
          (b) any Subsidiary of any Loan Party may pay dividends to such Loan
Party;
          (c) Non-Loan Parties may make Restricted Payments to Loan Parties and
to other Non-Loan Parties;
          (d) the Company may redeem, retire or otherwise acquire shares of its
Capital Stock or options or other equity or phantom equity in respect of its
Capital Stock from present or former officers, employees, directors or
consultants (or their family members or trusts or other entities for the benefit
of any of the foregoing) or make severance payments to such Persons in
connection with the

88



--------------------------------------------------------------------------------



 



death, disability or termination of employment or consultancy of any such
officer, employee, director or consultant; and
          (e) the Company may declare and pay cash dividends to the holders of
its Capital Stock and the Company and each of its Domestic Subsidiaries may
repurchase, redeem, retire or otherwise acquire for value any of its Capital
Stock; provided that immediately before and after giving effect to the payment
of such dividends or such repurchase, redemption, retirement or acquisition,
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) either:
     (A) both 30-Day Excess Availability and Excess Availability (calculated on
a pro forma basis after giving effect to the payment of such dividends or such
repurchase, redemption, retirement or acquisition) shall not be less than
$300,000,000; or
     (B) (1) both 30-Day Excess Availability and Excess Availability (calculated
on a pro forma basis after giving effect to the payment of such dividends or
such repurchase, redemption, retirement or acquisition) shall not be less than
twenty-five percent (25%) of the Aggregate Commitment and (2) the Company shall
have a Fixed Charge Coverage Ratio equal to or greater than 1.10 to 1.00
(calculated on a pro forma basis after giving effect to the payment of such
dividends or such repurchase, redemption, retirement or acquisition).
     Section 10.7 Transactions with Affiliates. No Loan Party shall, nor shall
it permit any Domestic Subsidiary to, directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of assets, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate of any Loan Party or
any of its Domestic Subsidiaries, other than:
          (a) transactions among Loan Parties and other transactions permitted
by Sections 10.1, 10.3, 10.4, 10.5 (other than clauses (j), (k), (m) and
(n) thereof) and 10.6;
          (b) transactions existing on the Closing Date and described on
Schedule 10.7;
          (c) licenses of Intellectual Property to Non-Loan Parties not
interfering, individually or in the aggregate, in any material respect with the
conduct of the business of the Loan Parties and their Domestic Subsidiaries;
          (d) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by a
Responsible Officer of the applicable Loan Party or any of its Domestic
Subsidiaries;
          (e) employment, service and severance arrangements (including equity
incentive plans and employee benefit plans and arrangements) and employee
discount purchase programs with their respective directors, officers and
employees in the ordinary course of business and discount purchase programs with
their Affiliates in the ordinary course of business;
          (f) charitable contributions made to their Affiliates in the ordinary
course of business;

89



--------------------------------------------------------------------------------



 



          (g) payment of customary compensation, fees and reasonable out of
pocket costs to, and indemnities for the benefit of, directors, officers and
employees of the Loan Parties and their Domestic Subsidiaries in the ordinary
course of business;
          (h) transactions with directors, officers and employees of the Loan
Parties or any of their Subsidiaries not required to be disclosed pursuant to
Item 404(a) of Regulation S-K of the Exchange Act;
          (i) transactions with Non-Loan Parties relating to the sale and
purchase of materials and goods in the ordinary course of business and
consistent with the Loan Parties’ policies and historical practices;
          (j) transactions with Non-Loan Parties relating to licenses and
sublicenses of Intellectual Property rights in the ordinary course of business
not interfering, individually or in the aggregate, in any material respect with
the conduct of the business of the Loan Parties and their Domestic Subsidiaries;
and
          (k) transactions with Non-Loan Parties relating to leases, subleases,
licenses or sublicenses of real or personal property in the ordinary course of
business and not interfering in any material respect with the business of the
Loan Parties and their Domestic Subsidiaries.
     Section 10.8 Limitation on Certain Accounting Changes and Amendments to
Organizational Documents. No Loan Party shall, nor shall it permit any Domestic
Subsidiary to, (a) change its Fiscal Year end (unless it has given the
Administrative Agent at least 30 days prior written notice of such change), or
make any material change in its accounting treatment (other than in connection
with tax accounting) and reporting practices except as required or permitted by
GAAP or applicable laws or (b) amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents) in any manner
which would materially and adversely affect the rights or interests of the
Lenders.
     Section 10.9 Limitation on Payments and Modifications of Indebtedness. No
Loan Party shall, nor shall it permit any Domestic Subsidiary to, directly or
indirectly,
          (a) amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of the
Existing Senior Notes (or any Permitted Refinancing Indebtedness in respect
thereof) or any Subordinated Indebtedness in any respect which would materially
and adversely affect the rights or interests of the Administrative Agent and the
Lenders hereunder; or
          (b) make any payment or prepayment on, or redeem or acquire for value
(including, without limitation, (x) by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due and (y) at the maturity thereof) any Subordinated Indebtedness or the
Existing Senior Notes (or any Permitted Refinancing Indebtedness in respect
thereof), except:
               (i) refinancings, refundings, renewals, extensions or exchange of
any Subordinated Indebtedness permitted under Section 10.1(c) and (i) and by any
subordination agreement applicable thereto;

90



--------------------------------------------------------------------------------



 



               (ii) the payment of scheduled principal installments, if any,
interest, expenses and indemnities in respect of Subordinated Indebtedness
permitted under Section 10.1(c) and (i) (other than any such payments prohibited
by the subordination provisions thereof); and
               (iii) prepayments, repurchases and repayments of the Existing
Senior Notes (or any Permitted Refinancing Indebtedness in respect thereof);
provided that (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) (1) if such prepayments,
repurchases or repayments are made from the proceeds of (x) any Permitted
Refinancing Indebtedness expressly permitted pursuant to Section 10.1(l), (y) an
issuance of Capital Stock by the Company or (z) a disposition of assets (other
than Collateral) expressly permitted pursuant to Section 10.5, then such
prepayments, repurchases or repayments shall be permitted without further
limitation under this clause (iii) or (2) if such prepayments, repurchases or
repayments are made from any source not described in clause (iii)(B)(1) above,
then either:
                    (A) both 30-Day Excess Availability and Excess Availability
on the date of such prepayment, repurchase or repayment (calculated on a pro
forma basis after giving effect to such prepayment, repurchase or repayment)
shall not be less than $300,000,000; or
                    (B) (1) both 30-Day Excess Availability and Excess
Availability on the date of such prepayment, repurchase or repayment (calculated
on a pro forma basis after giving effect to such prepayment, repurchase or
repayment) shall not be less than twenty-five percent (25%) of the Aggregate
Commitment and (2) the Company shall have a Fixed Charge Coverage Ratio equal to
or greater than 1.10 to 1.00 (calculated on a pro forma basis after giving
effect to such prepayment, repurchase or repayment); and
               (iv) prepayments, repurchases and repayments of the Existing
Senior Notes (or any Permitted Refinancing Indebtedness in respect thereof)
required in connection with the sale or other disposition of any assets of the
Company and its Subsidiaries the proceeds of which are not required to be
applied to prepay Loans pursuant to Section 2.5(c)(ii).
     Section 10.10 No Further Negative Pledges; Restrictive Agreements.
          (a) No Loan Party shall, nor shall it permit any Subsidiary to,
directly, or indirectly, create or otherwise cause or suffer to exist any
restriction that prohibits or limits the ability of any Loan Party or any
Subsidiary of such Loan Party to (i) pay dividends or make other distributions
or pay any Indebtedness owed to such Loan Party or any Subsidiary of such Loan
Party or (ii) make loans or advances to such Loan Party or any Subsidiary of
such Loan Party, other than restrictions arising under (A) applicable law,
(B) the Loan Documents, (C) the Existing Senior Notes, (D) any agreement
relating to Indebtedness, (1) with respect to Loan Parties and Domestic
Subsidiaries, which is permitted under Section 10.1(c), 10.1(d) or 10.1(e), and
(2) with respect to any Foreign Subsidiary, which is not prohibited by
Section 10.1, including that certain Euro 130,000,000 Five Year Credit
Agreement, dated as of November 8, 2005, by and among Mohawk International
Holdings S.À.R.L., as borrower, the Company, as guarantor, the lenders from time
to time party thereto and KBC Bank NV, as administrative agent and issuer, and
any refinancings, replacements or renewals thereof and (E) the organizational
documents or any related joint venture or similar agreements binding on or
applicable to any Subsidiary that is not a wholly-owned Subsidiary.
          (b) No Loan Party shall, nor shall it permit any Domestic Subsidiary
to, directly, or indirectly, create or otherwise cause or suffer to exist any
encumbrance or restriction that prohibits or limits the ability of any Loan
Party or any Domestic Subsidiary of such Loan Party to (i) guarantee the
Indebtedness of any Loan Party, (ii) transfer any of its properties or assets to
such Loan Party or any

91



--------------------------------------------------------------------------------



 



Subsidiary of such Loan Party, or (iii) create, incur, assume or suffer to exist
any Lien upon any of the Collateral, whether now owned or hereafter acquired,
other than encumbrances and restrictions arising under (A) applicable law,
(B) the Loan Documents, (C) the Existing Senior Notes, (D) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of such Loan Party or any Subsidiary of such Loan Party, (E) customary
restrictions on dispositions of real property interests found in reciprocal
easement agreements of such Loan Party or any Subsidiary of such Loan Party,
(F) any agreement relating to Indebtedness permitted under Section 10.1(c),
10.1(d) or 10.1(e), (G) customary restrictions contained in an agreement related
to the sale of assets (to the extent such sale is permitted pursuant to
Section 10.5) that limit the encumbrance of such assets pending the consummation
of such sale, (H) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (I) the organizational
documents or any related joint venture or similar agreements binding on or
applicable to any Subsidiary that is not a wholly-owned Subsidiary (but only to
the extent such encumbrance or restriction covers the assets of such Subsidiary
or any Capital Stock in such Subsidiary), and (J) any agreement (1) evidencing
Indebtedness which a Loan Party or Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 10.1 and which Indebtedness is secured
by a Lien permitted to exist under Section 10.2, and (2) which prohibits the
transfer of, and the creation of any other Lien on, the property securing such
Indebtedness (and any replacement property and customary provisions in respect
of proceeds, accessions, and other after-acquired property).
     Section 10.11 Nature of Business. No Loan Party shall, nor shall it permit
any Subsidiary to, engage in any business other than a Permitted Line of
Business.
     Section 10.12 Sale and Lease-Back Transaction. No Loan Party shall, nor
shall it permit any of its Domestic Subsidiaries to, enter into any Sale and
Lease-Back Transaction other than to the extent the disposition of such assets
in connection therewith is permitted by Section 10.5.
ARTICLE 11
EVENTS OF DEFAULT AND REMEDIES
     Section 11.1 Events of Default. The occurrence or existence of any one or
more of the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:
          (a) Payment Default. The Borrowers fail to pay when due (i) any
principal of Loans or any reimbursement obligation in respect of any Letter of
Credit or (ii) (A) any interest on the Loans, any fees payable hereunder or
under the Fee Letter or (B) any other Obligation for which notice of the amount
being due and payable has been given by the Administrative Agent, and such
failure to pay under clause (ii) continues for five (5) or more Business Days.
          (b) Covenant Default. Any Loan Party fails to perform (i) any of the
covenants contained in Sections 6.2(d), 6.3(a), (b) or (d), 7.1(a), 7.6, 9.1(a),
9.5(a) or (b)(v) or (vii) (subject to Section 1.02(m)), 9.9, 9.10 or 9.11, or
Article 10 or (ii) any of the terms, covenants, conditions or provisions
contained in this Agreement (other than as specified in clause (i)) or any of
the other Loan Documents and such failure shall continue for thirty (30) days
after the earlier of receipt by such Loan Party of notice thereof from the
Administrative Agent or after any Responsible Officer of the Administrative
Borrower obtains knowledge thereof.
          (c) Misrepresentation. Any representation, warranty or statement of
fact made by or on behalf of any Loan Party in this Agreement, the other Loan
Documents or any other written agreement, certificate, schedule or confirmatory
assignment delivered in connection with this Agreement

92



--------------------------------------------------------------------------------



 



that (i) is subject to a materiality or Material Adverse Effect qualification
shall be false or misleading when made or deemed made or (ii) is not subject to
a materiality or Material Adverse Effect qualification shall be false or
misleading in any material respect when made or deemed made.
          (d) Guarantor Default. Any Guarantor revokes or terminates or purports
to revoke or terminate or fails to perform any of the terms, covenants,
conditions or provisions of the Guaranty.
          (e) Judgment. Any judgment for the payment of money is rendered
against any Loan Party in an amount that exceeds, individually or in the
aggregate with all unsatisfied judgments against all Loan Parties, $25,000,000
(to the extent not covered by insurance where the insurer has assumed
responsibility in writing for such judgment) and shall remain undischarged or
unvacated for a period in excess of thirty (30) days or execution shall at any
time not be effectively stayed or bonded pending appeal or otherwise, or any
attachment, garnishment or execution having a value in excess of $25,000,000 is
rendered against any Loan Party or any of the Collateral.
          (f) Involuntary Bankruptcy Proceeding. A case or proceeding under the
bankruptcy laws of the United States of America now or hereafter in effect or
under any insolvency, reorganization, receivership, readjustment of debt,
dissolution or liquidation law or statute of any other jurisdiction now or
hereafter in effect (whether at law or in equity) is filed against any Loan
Party or all or any part of its respective properties and such petition or
application is not dismissed within sixty (60) days after the date of its filing
or any Loan Party shall file any answer admitting or not contesting such
petition or application or indicates its consent to, acquiescence in or approval
of, any such action or proceeding or the relief requested is granted sooner.
          (g) Voluntary Bankruptcy Proceeding. A case or proceeding under the
bankruptcy laws of the United States of America now or hereafter in effect or
under any insolvency, reorganization, receivership, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction now or hereafter
in effect (whether at a law or equity) is filed by any Loan Party or for all or
any part of its respective property or any Loan Party makes an assignment for
the benefit of creditors, makes or sends notice of a bulk transfer in connection
with any liquidation of such Loan Party not otherwise permitted by this
Agreement or calls a meeting of its creditors or principal creditors in
connection with a moratorium or adjustment of the Indebtedness due to them.
          (h) Indebtedness Cross-Default. Any Loan Party or any Domestic
Subsidiary thereof shall (i) default in the payment of any Indebtedness (other
than Indebtedness owing to the Administrative Agent and the Lenders hereunder)
the aggregate outstanding amount of which Indebtedness is in excess of
$25,000,000 beyond the period of grace if any, provided in the instrument or
agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than Indebtedness owing to the Administrative Agent and the
Lenders hereunder) the aggregate outstanding amount of which Indebtedness is in
excess of $25,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired), including, without
limitation, any “put” of such Indebtedness to any such Loan Party or Domestic
Subsidiary.
          (i) Failure of Agreements. Any material provision hereof or of any of
the other Loan Documents shall for any reason cease to be valid, binding and
enforceable with respect to any party hereto or thereto (other than the
Administrative Agent, the Lenders, the Issuing Banks and the Swingline

93



--------------------------------------------------------------------------------



 



Lender) in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any provision hereof or
of any of the other Loan Documents has ceased to be or is otherwise not valid,
binding or enforceable in accordance with its terms, or any Lien provided for
herein or in any of the other Loan Documents shall cease to be, or shall be
asserted by any Loan Party to have ceased to be, a valid and perfected first
priority Lien in any material portion of the Collateral purported to be subject
thereto (except as otherwise permitted herein or therein).
          (j) ERISA Event. An ERISA Event shall occur that results in or could
reasonably be expected to result in liability of any Loan Party or any Domestic
Subsidiary thereof in an aggregate amount in excess of $25,000,000.
          (k) Change of Control. Any Change of Control shall occur.
     Section 11.2 Remedies.
          (a) At any time an Event of Default has occurred and is continuing,
the Administrative Agent and the Lenders shall have all rights and remedies
provided in this Agreement, the other Loan Documents, the UCC and other
applicable law, all of which rights and remedies may be exercised without notice
to or consent by any Loan Party, except as such notice or consent is expressly
provided for hereunder or required by applicable law. All rights, remedies and
powers granted to the Administrative Agent and the Lenders hereunder, under any
of the other Loan Documents, the UCC and other applicable law, are cumulative,
not exclusive and enforceable, in the Administrative Agent’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by any Loan Party of
this Agreement or any of the other Loan Documents. Subject to Section 13, the
Administrative Agent may, and at the direction of the Required Lenders shall, at
any time or times, proceed directly against any Loan Party to collect the
Obligations without prior recourse to the Collateral.
          (b) Without limiting the generality of the foregoing, at any time an
Event of Default has occurred and is continuing, the Administrative Agent may,
at its option and shall upon the direction of the Required Lenders, (i) upon
notice to the Administrative Borrower, accelerate the payment of all Obligations
and demand immediate payment thereof to the Administrative Agent for itself and
the benefit of the Lenders (provided that upon the occurrence of any Event of
Default described in Sections 11.1(f) and 11.1(g), all Obligations shall
automatically become immediately due and payable) and/or (ii) terminate the
Commitments whereupon the obligation of each Lender to make any Loan and each
Issuing Bank to issue any Letter of Credit shall immediately terminate (provided
that upon the occurrence of any Event of Default described in Sections 11.1(f)
and 11.1(g), the Commitments and any other obligation of the Administrative
Agent or a Lender hereunder shall automatically terminate).
          (c) Without limiting the foregoing, at any time an Event of Default
has occurred and is continuing, the Administrative Agent may, in its discretion
(i) with or without judicial process or the aid or assistance of others, enter
upon any premises on or in which any of the Collateral may be located and take
possession of the Collateral or complete processing, manufacturing and repair of
all or any portion of the Collateral, (ii) require any Loan Party, at the
Borrowers’ expense, to assemble and make available to the Administrative Agent
any part or all of the Collateral at any place and time designated by the
Administrative Agent, (iii) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (iv) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (v) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including

94



--------------------------------------------------------------------------------



 



entering into contracts with respect thereto, public or private sales at any
exchange, broker’s board, at any office of the Administrative Agent or
elsewhere) at such prices or terms as the Administrative Agent may deem
reasonable, for cash, upon credit or for future delivery, with the
Administrative Agent having the right to purchase the whole or any part of the
Collateral at any such public sale, all of the foregoing being free from any
right or equity of redemption of any Loan Party, which right or equity of
redemption is hereby expressly waived and released by Loan Parties and/or
(vi) terminate this Agreement. If any of the Collateral is sold or leased by the
Administrative Agent upon credit terms or for future delivery, the Obligations
shall not be reduced as a result thereof until payment therefor is finally
collected by the Administrative Agent. If notice of disposition of Collateral is
required by law, ten (10) days prior notice by the Administrative Agent to the
Administrative Borrower designating the time and place of any public sale or the
time after which any private sale or other intended disposition of Collateral is
to be made, shall be deemed to be reasonable notice thereof and Loan Parties
waive any other notice. In the event the Administrative Agent institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, each Loan Party waives the posting of any bond which might
otherwise be required.
          (d) At any time an Event of Default has occurred and is continuing,
upon the Administrative Agent’s or any Issuing Bank’s request, the Borrowers
will either, as the Administrative Agent shall specify, furnish cash collateral
to the applicable Issuing Bank to be used to secure and fund the reimbursement
obligations to such Issuing Bank in connection with any Letter of Credit
Obligations or furnish cash collateral to the Administrative Agent for the
Letter of Credit Obligations. Such cash collateral shall be in the amount equal
to one hundred three percent (103%) of the amount of the Letter of Credit
Obligations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of the Letters of Credit
giving rise to such Letter of Credit Obligations.
          (e) At any time or times that an Event of Default has occurred and is
continuing, the Administrative Agent may, in its discretion, enforce the rights
of any Loan Party against any account debtor, secondary obligor or other obligor
in respect of any of the Accounts. Without limiting the generality of the
foregoing, the Administrative Agent may, in its discretion, at such time or
times (i) notify any or all account debtors, secondary obligors or other
obligors in respect thereof that the Accounts have been assigned to the
Administrative Agent and that the Administrative Agent has a Lien therein and
the Administrative Agent may direct any or all account debtors, secondary
obligors and other obligors to make payment of Accounts directly to the
Administrative Agent, (ii) extend the time of payment of, compromise, settle or
adjust for cash, credit, return of merchandise or otherwise, and upon any terms
or conditions, any and all Accounts or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Accounts or such
other obligations, but without any duty to do so, and the Administrative Agent
and the Lenders shall not be liable for any failure to collect or enforce the
payment thereof nor for the negligence of its agents or attorneys selected with
reasonable care with respect thereto and (iv) take whatever other action the
Administrative Agent may deem necessary or desirable for the protection of its
interests and the interests of the Lenders. At any time that an Event of Default
has occurred and is continuing, at the Administrative Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to the Administrative Agent and
are payable directly and only to the Administrative Agent and the Loan Parties
shall deliver to the Administrative Agent such originals of documents evidencing
the sale and delivery of goods or the performance of services giving rise to any
Accounts as the Administrative Agent may require. In the event any account
debtor returns Inventory when an Event of Default has occurred and is
continuing, the Borrowers shall, upon the Administrative Agent’s request, hold
the returned Inventory in trust for the Administrative Agent, segregate all
returned Inventory from all of its other property, dispose of the returned
Inventory solely according to the

95



--------------------------------------------------------------------------------



 



Administrative Agent’s instructions, and not issue any credits, discounts or
allowances with respect thereto without the Administrative Agent’s prior written
consent.
          (f) To the extent that applicable law imposes duties on the
Administrative Agent or any Lender to exercise remedies in a commercially
reasonable manner (which duties cannot be waived under such law), each Loan
Party acknowledges and agrees that it is not commercially unreasonable for the
Administrative Agent or any Lender (i) to fail to incur expenses reasonably
deemed significant by the Administrative Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on, or any adverse claims
against, Collateral, (iv) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of the Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent or the Lenders against risks of loss, collection or disposition of
Collateral or to provide to the Administrative Agent or the Lenders a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Administrative Agent in the collection or disposition of any of the Collateral.
Each Loan Party acknowledges that the purpose of this Section 11.2(f) is to
provide non-exhaustive indications of what actions or omissions by the
Administrative Agent or any Lender would not be commercially unreasonable in the
exercise by the Administrative Agent or any Lender of remedies against the
Collateral and that other actions or omissions by the Administrative Agent or
any Lender shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section 11.2(f). Without limitation of the
foregoing, nothing contained in this Section 11.2(f) shall be construed to grant
any rights to any Loan Party or to impose any duties on the Administrative Agent
or the Lenders that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 11.2(f).
          (g) For the purpose of enabling the Administrative Agent to exercise
the rights and remedies hereunder, each Loan Party hereby grants to the
Administrative Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable at any time an Event of Default shall have occurred and be
continuing) without payment of royalty or other compensation to any Loan Party,
to use, assign, license or sublicense any of the trademarks, service-marks,
trade names, business names, trade styles, designs, logos and other source of
business identifiers and other Intellectual Property and general intangibles now
owned or hereafter acquired by any Loan Party, wherever the same maybe located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.
          (h) At any time an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply the cash proceeds of Collateral
actually received by the Administrative Agent from any sale, lease, foreclosure
or other disposition of such Collateral to payment of the

96



--------------------------------------------------------------------------------



 



Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due or may hold such proceeds as cash collateral for the
Obligations. The Loan Parties shall remain liable to the Administrative Agent
and the Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses, as provided herein.
          (i) Without limiting the foregoing, (i) at any time a Default or an
Event of Default shall have occurred and be continuing, the Administrative Agent
and the Lenders may, at the Administrative Agent’s option, and upon the
occurrence of an Event of Default at the direction of the Required Lenders, the
Administrative Agent and the Lenders shall, without notice, (A) cease making
Loans or arranging for Letters of Credit or reduce the lending formulas or
amounts of Loans and Letters of Credit available to the Borrowers and/or
(B) terminate any provision of this Agreement providing for any future Loans to
be made by the Administrative Agent and the Lenders or Letters of Credit to be
issued by any Issuing Bank and (ii) the Administrative Agent may, at its option,
establish such Reserves as the Administrative Agent determines, without
limitation or restriction, notwithstanding anything to the contrary contained
herein.
     Section 11.3 Crediting Payments and Proceeds.
          (a) In the event that the Obligations have been accelerated or the
Commitments have been terminated pursuant to Section 11.2, all payments received
by the Administrative Agent or the Lenders upon the Obligations and all net
proceeds from the enforcement of all the Obligations (including proceeds of any
Collateral) shall be applied as follows: first, to pay any fees, indemnities or
expense reimbursements then due to the Administrative Agent, Issuing Banks and
Swingline Lender, each in their capacity as such, from any Borrower or Guarantor
under the terms of the Loan Documents; second, to pay any fees, indemnities, or
expense reimbursements then due to the Lenders from any Borrower or Guarantor
under the terms of the Loan Documents; third, to pay interest due and principal
in respect of Swingline Loans; fourth, to pay interest due in respect of any
Loans (other than Swingline Loans, but including any Special Agent Advances);
fifth, to pay principal in respect of Special Agent Advances (other than Excess
Special Agent Advances) relating to Collateral or the Loan Parties; sixth, to
pay principal in respect of all Loans (other than Excess Special Agent Advances)
and the aggregate amount of all drawings under Letters of Credit for which any
Issuing Bank has not at such time been reimbursed; seventh, to cash
collateralize any Letter of Credit Obligations; eighth, to pay or prepay any
Obligations arising under or pursuant to any Noticed Bank Products, on a pro
rata basis; ninth, to pay principal in respect of Excess Special Agent Advances
relating to Collateral or the Loan Parties; tenth, to pay or prepay any other
Obligations then due arising under any other Bank Products; and last, the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrowers.
          (b) Notwithstanding anything to the contrary contained in any of the
Loan Documents, to the extent any Borrower uses any proceeds of the Loans or
Letters of Credit to acquire rights in or the use of any Collateral or to repay
any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first, to the
Obligations arising from Loans and Letter of Credit Obligations that were not
used for such purposes, and second, to the Obligations arising from Loans and
Letter of Credit Obligations the proceeds of which were used to acquire rights
in or the use of any Collateral in the chronological order in which such
Borrower acquired such rights in or the use of such Collateral.
          (c) For purposes of this Section 11.3, “Paid in full” and “payment in
full” and “prepayment in full” means valid, final and irrevocable payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (including interest accrued
after the commencement of any case under the U.S. Bankruptcy Code or any

97



--------------------------------------------------------------------------------



 



similar domestic or foreign similar statute), default interest, interest on
interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any case under the U.S. States
Bankruptcy Code or any similar statute in any jurisdiction, but excluding
(i) interest to the extent paid in excess of amounts based on the pre-default
rates (but not any other interest) and (ii) fees paid in respect of the waiver
of an Event of Default, in each case as to amounts under clauses (i) and
(ii) above only to the extent that such amounts are disallowed in any case under
the U.S. Bankruptcy Code. Amounts distributed with respect to any Bank Products
shall be the actual amount owing under such Bank Product as calculated by the
applicable Bank Product Provider and reported in writing to the Administrative
Agent. The Administrative Agent shall have no obligation to calculate the amount
to be distributed with respect to any Bank Product, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
applicable Bank Product Provider. In the absence of such notice, the
Administrative Agent may assume the amount to be distributed is the amount of
such Bank Product last reported to it.
     Section 11.4 Proofs of Claim. In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.2 and
14.4) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.2 and 14.3. Nothing contained herein shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
ARTICLE 12
THE ADMINISTRATIVE AGENT
     Section 12.1 Appointment, Powers and Immunities. Each Lender and each
Issuing Bank irrevocably designates, appoints and authorizes Wachovia to act as
the Administrative Agent hereunder and under the other Loan Documents with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement and of the other Loan Documents, together with such other powers

98



--------------------------------------------------------------------------------



 



as are reasonably incidental thereto. The Administrative Agent (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Loan Documents, and shall not by reason of this Agreement or
any other Loan Document be a trustee or fiduciary for any Lender; (b) shall not
be responsible to the Lenders for any recitals, statements, representations or
warranties contained in this Agreement or in any of the other Loan Documents, or
in any certificate or other document referred to or provided for in, or received
by any of them under, this Agreement or any other Loan Document, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or for any failure by any Loan Party or any other
Person to perform any of its obligations hereunder or thereunder; and (c) shall
not be responsible to the Lenders for any action taken or omitted to be taken by
it hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. The Administrative Agent may employ agents, bailees, custodians
and attorneys in fact and shall not be responsible for the negligence or
misconduct of any such persons selected by it in good faith. The Administrative
Agent may deem and treat the payee of any note as the holder thereof for all
purposes hereof unless and until the assignment thereof pursuant to an agreement
(if and to the extent permitted herein) in form and substance satisfactory to
the Administrative Agent shall have been delivered to and acknowledged by the
Administrative Agent.
     Section 12.2 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram or cable)
reasonably believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Administrative Agent. As to any matters not expressly provided for by
this Agreement or any other Loan Document, the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Required Lenders or all
of the Lenders as is required in such circumstance, and such instructions of the
Administrative Agent and any action taken or failure to act pursuant thereto
shall be binding on all the Lenders.
     Section 12.3 Notice of Events of Default.
          (a) The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or an Event of Default or other failure of
a condition precedent to the Loans and Letters of Credit hereunder, unless and
until the Administrative Agent has received written notice from a Lender, or
Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition”. In the event that the Administrative Agent receives such a Notice of
Default or Failure of Condition, the Administrative Agent shall give prompt
notice thereof to the Lenders. The Administrative Agent shall (subject to
Section 13.8) take such action with respect to any such Event of Default or
failure of condition precedent as shall be directed by the Required Lenders to
the extent provided for herein; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of the Lenders. Without limiting the foregoing, and notwithstanding the
existence or occurrence and continuance of an Event of Default or any other
failure to satisfy any of the conditions precedent set forth in Section 4 of
this Agreement to the contrary, unless and until otherwise directed by the
Required Lenders, the Administrative Agent may, but shall have no obligation to,
continue to make Loans and each Issuing Bank may, but shall have no obligation
to, issue or cause to be issued any Letter of Credit for the

99



--------------------------------------------------------------------------------



 



ratable account and risk of the Lenders from time to time if the Administrative
Agent believes making such Loans or issuing or causing to be issued such Letter
of Credit is in the best interests of the Lenders.
          (b) Except with the prior written consent of the Administrative Agent,
no Lender or Issuing Bank may assert or exercise any enforcement right or remedy
(other than the filing of a proof of claim) in respect of the Loans, Letter of
Credit Obligations or other Obligations, as against any Loan Party or any of the
Collateral or other property of any Loan Party.
     Section 12.4 Wachovia in its Individual Capacity. With respect to its
Commitment and the Loans made and Letters of Credit issued or caused to be
issued by it (and any successor acting as the Administrative Agent), so long as
Wachovia shall be a Lender hereunder, it shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include Wachovia in its individual
capacity as Lender hereunder. Wachovia (and any successor acting as the
Administrative Agent) and its Affiliates may (without having to account therefor
to any Lender) lend money to, make investments in and generally engage in any
kind of business with the Borrowers (and any of its Subsidiaries or Affiliates)
as if it were not acting as the Administrative Agent, and Wachovia and its
Affiliates may accept fees and other consideration from any Loan Party and any
of its Subsidiaries and Affiliates for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.
     Section 12.5 Indemnification. The Lenders agree to indemnify the
Administrative Agent, the Swingline Lender and each Issuing Bank, each acting in
its capacity as such (to the extent not reimbursed by the Borrowers hereunder
and without limiting any obligations of the Borrowers hereunder) ratably, in
accordance with their Pro Rata Shares, for any and all claims of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against such
Persons (including by any Lender) arising out of or by reason of any
investigation in or in any way relating to or arising out of this Agreement or
any other Loan Document or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including
the costs and expenses that such Person is obligated to pay hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction. The foregoing indemnity shall survive the
payment of the Obligations and the termination of this Agreement.
     Section 12.6 Non-Reliance on the Administrative Agent and Other Lenders.
Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of Loan
Parties and has made its own decision to enter into this Agreement and that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by any Loan Party of any term or
provision of this Agreement or any of the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of any Loan Party. The Administrative Agent will use
commercially reasonable best efforts to provide the Lenders with any information
received by the Administrative Agent from any Loan Party which is required to be
provided to the Lenders or deemed to be requested by the Lenders hereunder and
with a copy of any Notice of Default or Failure of Condition received by the
Administrative Agent from any Borrower or any Lender; provided that the
Administrative Agent shall not be liable to any Lender for any failure to do so,
except to the extent that such failure is attributable to the Administrative
Agent’s own

100



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent or deemed requested by the Lenders hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any other credit or other information concerning the affairs,
financial condition or business of any Loan Party that may come into the
possession of the Administrative Agent.
     Section 12.7 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder and under the other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 12.6 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
     Section 12.8 Concerning the Collateral and the Related Loan Documents. Each
Lender authorizes and directs the Administrative Agent to enter into this
Agreement and the other Loan Documents. Each Lender agrees that any action taken
by the Administrative Agent or Required Lenders in accordance with the terms of
this Agreement or the other Loan Documents and the exercise by the
Administrative Agent or Required Lenders of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
     Section 12.9 Field Audit, Examination Reports and other Information;
Disclaimer by the Lenders. By signing this Agreement, each Lender:
          (a) is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after it becomes available, a copy of each field audit or
examination report and report with respect to the Borrowing Base prepared or
received by the Administrative Agent (each field audit or examination report and
report with respect to the Borrowing Base being referred to herein as a
“Report”), appraisals with respect to the Collateral and financial statements
with respect to the Company and its Subsidiaries received by the Administrative
Agent;
          (b) expressly agrees and acknowledges that the Administrative Agent
(i) does not make any representation or warranty as to the accuracy of any
Report, appraisal or financial statement or (ii) shall not be liable for any
information contained in any Report, appraisal or financial statement;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent or any other
party performing any audit or examination will inspect only specific information
regarding Loan Parties and will rely significantly upon Loan Parties’ books and
records, as well as on representations of Loan Parties’ personnel; and
          (d) agrees to keep all Reports confidential and strictly for its
internal use in accordance with the terms of Section 14.9, and not to distribute
or use any Report in any other manner.
     Section 12.10 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its discretion to release any security interest in,
mortgage or Lien upon, any of the Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations and delivery
of cash collateral to the extent required under Section 14.12 below, or (ii)
constituting property being sold or disposed of if the Administrative Borrower
or any Loan Party certifies to the Administrative Agent that the sale or
disposition is made in compliance with Section 10.5 (and the Administrative
Agent may rely

101



--------------------------------------------------------------------------------



 



conclusively on any such certificate, without further inquiry), or
(iii) constituting property in which any Loan Party did not own an interest at
the time the security interest, mortgage or Lien was granted or at any time
thereafter, or (iv) if required or permitted under the terms of any of the other
Loan Documents, or (v) subject to Section 14.2, if approved, authorized or
ratified in writing by the Required Lenders. Upon request by the Administrative
Agent at any time, the Lenders will promptly confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.10. In no event shall the consent or
approval of any Issuing Bank or any Bank Product provided (in its capacity as
such) to any release of Collateral be required.
          (b) The Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the security interest, mortgage or Liens granted to the
Administrative Agent upon any Collateral to the extent set forth above; provided
that (i) the Administrative Agent shall not be required to execute any such
document on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or Lien upon (or obligations of any Loan Party in respect of) the Collateral
retained by such Loan Party.
          (c) The Administrative Agent shall have no obligation whatsoever to
any Lender, any Issuing Bank or any other Person to investigate, confirm or
assure that the Collateral exists or is owned by any Loan Party or is cared for,
protected or insured or has been encumbered, or that any particular items of
Collateral meet the eligibility criteria applicable in respect of the Loans or
Letters of Credit hereunder, or whether any particular reserves are appropriate,
or that the Liens and security interests granted to the Administrative Agent
pursuant hereto or any of the Loan Documents or otherwise have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Administrative Agent in this Agreement or in any of the other Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, the Administrative Agent may act in any manner it
may deem appropriate, in its discretion, given the Administrative Agent’s own
interest in the Collateral as a Lender and that the Administrative Agent shall
have no duty or liability whatsoever to any other Lender or any other Issuing
Bank.
          (d) Each Lender represents to the Administrative Agent and each other
Lender that it in good faith is not, directly or indirectly (by negative pledge
or otherwise), relying upon any Margin Stock as collateral in the extension or
maintenance of the credit provided for in this Agreement.
     Section 12.11 Agency for Perfection. Each Lender and each Issuing Bank
hereby appoints the Administrative Agent as agent and bailee for the purpose of
perfecting the security interests in and Liens upon that portion of the
Collateral which, in accordance with Article 9 of the UCC can be perfected only
by possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and the
Administrative Agent and each Lender and each Issuing Bank hereby acknowledges
that it holds possession of any such Collateral for the benefit of the Secured
Parties. Should any Lender or any Issuing Bank obtain possession of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions.

102



--------------------------------------------------------------------------------



 



     Section 12.12 Successor to the Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Company. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders.
If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Company, a successor agent from among
the Lenders. So long as no Event of Default shall have occurred and be
continuing, any successor agent appointed under this Section shall be subject to
the approval of the Company (such approval not to be unreasonably withheld).
Upon the acceptance by the Lender so selected of its appointment as successor
agent hereunder, such successor agent shall succeed to all of the rights, powers
and duties of the retiring Administrative Agent and the term “Administrative
Agent” as used herein and in the other Loan Documents shall mean such successor
agent and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article 12 shall inure to its benefit as to any actions taken or omitted by
it while it was the Administrative Agent under this Agreement. If no successor
agent has accepted appointment as the Administrative Agent by the date which is
thirty (30) days after the date of a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nonetheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above (except that in the case
of any Collateral held by the existing Administrative Agent on behalf of the
Secured Parties under the Loan Documents, the retiring Administrative Agent
shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed). In addition to the foregoing, the Required
Lenders may remove the Administrative Agent if the Administrative Agent shall
become the subject of a bankruptcy or insolvency proceeding, and the Required
Lenders may appoint a successor agent as provided for above (which successor
agent shall be subject to the approval of the Company as set forth above).
     Section 12.13 Other Agent Designations. The Administrative Agent may at any
time and from time to time determine that a Lender may, in addition, be a
“Syndication Agent”, “Documentation Agent” or similar designation hereunder and
enter into an agreement with such Lender to have it so identified for purposes
of this Agreement. Any such designation shall be effective upon written notice
by the Administrative Agent to the Administrative Borrower of any such
designation. Any Lender that is so designated as a Syndication Agent,
Documentation Agent or such similar designation by the Administrative Agent
shall have no right, power, obligation, liability, responsibility or duty under
this Agreement or any of the other Loan Documents other than those applicable to
all Lenders as such. Without limiting the foregoing, the Lenders so identified
shall not have or be deemed to have any fiduciary relationship with any Lender
and no Lender shall be deemed to have relied, nor shall any Lender rely, on a
Lender so identified as a Syndication Agent, Documentation Agent or such similar
designation in deciding to enter into this Agreement or in taking or not taking
action hereunder.
ARTICLE 13
GUARANTY
     Section 13.1 The Guaranty. In order to induce the Lenders to enter into
this Agreement and to extend credit hereunder or any Lender (or its Affiliates)
to provide any Bank Products and in recognition of the direct benefits to be
received by the Guarantors from the extensions of credit hereunder and the
provision of Bank Products, each Guarantor hereby unconditionally and
irrevocably, jointly and severally, guarantees as primary obligor and not merely
as surety, the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all of the Obligations. Each Guarantor
agrees that this Guaranty is a continuing, unconditional guaranty of payment and
performance and not of collection, and that its obligations under this Guaranty
shall be primary, absolute and unconditional. If any or all of

103



--------------------------------------------------------------------------------



 



the Obligations becomes due and payable hereunder or in connection with any Bank
Product, each Guarantor unconditionally promises to pay such Obligations to the
Administrative Agent, the Lenders, the Issuing Banks or their respective order,
on demand, together with any and all reasonable expenses that may be incurred by
the Administrative Agent or the Lenders in collecting any of the Obligations.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state).
     Section 13.2 Bankruptcy. Additionally, each of the Guarantors
unconditionally and irrevocably guarantees, jointly and severally, the payment
of any and all Obligations whether or not due or payable by any Borrower upon
the occurrence of any of the events specified in Sections 11.1(f) and 11.1(g),
and unconditionally promises to pay such Obligations to the Administrative Agent
for the account of itself and the Lenders, or order, on demand, in lawful money
of the United States. Each of the Guarantors further agrees that to the extent
that any Loan Party shall make a payment or a transfer of an interest in any
property to the Administrative Agent or any Lender, which payment or transfer or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to a Loan
Party, the estate of a Loan Party, a trustee, receiver, interim receiver,
monitor or any other party under any bankruptcy law, state, federal, provincial
or foreign law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.
     Section 13.3 Nature of Liability. The liability of each Guarantor hereunder
is exclusive and independent of any security for or other guaranty of the
Obligations whether executed by any such Guarantor, any other guarantor or by
any other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by a Borrower or by
any other party, (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution or termination of, or increase, decrease or change in
personnel by, a Loan Party, or (e) any payment made to the Administrative Agent
or the Lenders on the Obligations that the Administrative Agent or such Lenders
repay a Loan Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.
     Section 13.4 Independent Obligation. The obligations of each Guarantor
hereunder are independent of the obligations of any other Loan Party in respect
of the Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Loan Party and whether or not any other Loan Party is joined in any such
action or actions.
     Section 13.5 Authorization. Each of the Guarantors authorizes the
Administrative Agent and each Lender without notice or demand (except as shall
be required by applicable statute and cannot be waived), and without affecting
or impairing its liability hereunder, from time to time to (a) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Obligations or any part thereof
in accordance with this Agreement or the agreements governing Bank Products,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Obligations and exchange, enforce, waive and release any such
security, (c) apply such security and direct

104



--------------------------------------------------------------------------------



 



the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers or obligors.
     Section 13.6 Reliance. It is not necessary for the Administrative Agent or
the Lenders to inquire into the capacity or powers of any Borrower or other
obligor of the Obligations or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
     Section 13.7 Waiver.
          (a) Each of the Guarantors waives any right (except as shall be
required by applicable law and cannot be waived) to require the Administrative
Agent or any Lender to (i) proceed against any Borrower, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from any
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the Administrative Agent’s or any Lender’s power whatsoever. Each of
the Guarantors waives any defense based on or arising out of any defense of any
Borrower, any other guarantor or any other party other than payment in full of
the Obligations (other than contingent indemnity obligations), including without
limitation any defense based on or arising out of the disability of any
Borrower, any other guarantor or any other party, or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower other than payment in full of the Obligations.
The Administrative Agent may, at its election, foreclose on or otherwise enforce
its rights under any security held by the Administrative Agent by one or more
judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against any Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full and the
Commitments have been terminated. Each of the Guarantors waives any defense
arising out of any such election by the Administrative Agent or any of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
any Borrower or any other party or any security.
          (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Borrower’s or other obligor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.
          (c) Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation that it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) to the claims of the Lenders against any Borrower or any other
guarantor or other obligor of the Obligations owing to the Administrative Agent
and the Lenders (collectively, the “Other Parties”) and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Other Party that it may at any time otherwise have as a result of this
Guaranty until such time as the Obligations shall have been paid in full and the
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent or the Lenders now have or may hereafter have against any Other Party, any
endorser or any other guarantor of all or any part of the Obligations of any
Borrower and any benefit of, and any right to participate in, any security or
collateral

105



--------------------------------------------------------------------------------



 



given to or for the benefit of the Administrative Agent and the Lenders to
secure payment of the Obligations until such time as the Obligations (other than
contingent indemnity obligations) shall have been paid in full and the
Commitments have been terminated.
     Section 13.8 Limitation on Enforcement. The Lenders agree that this
Guaranty may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders and that no Lender shall have any
right individually to seek to enforce or to enforce this Guaranty, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent for the benefit of itself and the Lenders under the terms
of this Agreement. The Lenders further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the
Guarantors.
     Section 13.9 Confirmation of Payment. The Administrative Agent and the
Lenders will, upon request after payment of the Obligations that are the subject
of this Guaranty and termination of the Commitments relating thereto, confirm to
the Borrowers, Guarantors or any other Person that such Obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 14.2.
ARTICLE 14
MISCELLANEOUS
     Section 14.1 Notices.
          (a) All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient); if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing. Notices delivered through electronic
communications shall be effective to the extent set forth in Section 14.1(b)
below. All notices, requests and demands upon the parties are to be given to the
following addresses (or to such other address as any party may designate by
notice in accordance with this Section 14.1):

     
If to any Loan Party:
  Mohawk Industries, Inc.
160 South Industrial Boulevard
Calhoun, Georgia 30701
Attn: Chief Financial Officer
Telephone No.: (706) 624-2695
Telecopy No.: (706) 624-2483
 
   
with a copy to:
  Mohawk Industries, Inc.
160 South Industrial Boulevard
Calhoun, Georgia 30703-7002
Attn: James T. Lucke, Esq.
Telephone No.: (706) 624-2660
Telecopy No.: (706) 624-2483

106



--------------------------------------------------------------------------------



 



     
If to the Administrative Agent, Swingline Lender or Wachovia, as Issuing Bank:
  Wachovia Bank, National Association
171 17th Street NW
MAC: G0128-031
Atlanta, GA 30363
Attn: Dan Denton, Portfolio Management
Telephone No.: (404) 214-1696
Telecopy No.: (404) 214-7299

          (b) Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent or as otherwise determined by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article 2 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
Unless the Administrative Agent otherwise requires, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communications is available and
identifying the website address therefor.
     Section 14.2 Amendments and Waivers.
          (a) Neither this Agreement nor any other Loan Document nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by the Required
Lenders or at the Administrative Agent’s option, by the Administrative Agent
with the authorization or consent of the Required Lenders, and as to amendments
to any of the Loan Documents (other than with respect to any provision of
Article 12), by each Loan Party and such amendment, waiver, discharge or
termination shall be effective and binding as to the Administrative Agent, all
the Lenders and all the Issuing Banks only in the specific instance and for the
specific purpose for which given; except, that, no such amendment, waiver,
discharge or termination shall:
               (i) reduce the interest rate or any fees or extend the time of
payment of principal, interest or any fees or reduce the principal amount of any
Loan or Letter of Credit Obligations, in each case without the consent of each
Lender directly affected thereby (it being understood and agreed that any change
to the definition of Average Excess Availability or Excess Availability or in
each case in the component definitions thereof shall not constitute a reduction
in the rate of interest); provided that only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrowers to pay interest at
the Default Rate during the continuance of an Event of Default,
               (ii) increase the Commitment of any Lender over the amount
thereof then in effect or provided hereunder (or reinstate any commitment
terminated pursuant to Section 11.2), in each case without the consent of such
Lender,
               (iii) release all or substantially all of the value of the
Collateral or release any material Loan Party from its obligations under the
Loan Documents (except as expressly required

107



--------------------------------------------------------------------------------



 



hereunder or under any of the other Loan Documents or applicable law and except
as permitted under Section 9.9 or 12.10), without the consent of the
Administrative Agent and all of the Lenders,
               (iv) reduce any percentage specified in the definitions of
Required Lenders or Supermajority Lenders, in either case, without the consent
of the Administrative Agent and all of the Lenders,
               (v) consent to the assignment or transfer by any Loan Party of
any of their rights and obligations under this Agreement (except as permitted
pursuant to Section 10.4), without the consent of the Administrative Agent and
all of the Lenders,
               (vi) amend, modify or waive any terms of this Section 14.2, the
definition of Pro Rata Shares or, except as otherwise permitted by Section 4.11,
the application of payments in Section 3.4 or 11.3, without the consent of the
Administrative Agent and all of the Lenders, and
               (vii) increase the advance rates constituting part of the
Borrowing Base (or amend or modify any of the defined terms used therein that
would have the direct effect of increasing the Borrowing Base or Excess
Availability) or increase the Letter of Credit Limit, without the consent of the
Supermajority Lenders.
     Notwithstanding the foregoing subsection (a):
          (A) this Agreement may be amended to increase the interest rate or any
fees hereunder solely with the consent of the Administrative Agent and the
Borrowers;
          (B) this Agreement and the other Loan Documents may be amended to
reflect definitional, technical and conforming modifications to the extent
necessary to effectuate any Facility Increase pursuant to Section 2.7 with the
prior written consent of the Administrative Agent, the Loan Parties and each
Lender or Eligible Assignee participating in such Facility Increase pursuant to
documentation satisfactory to the Administrative Agent and the Loan Parties
without the consent of any other Lender or Issuing Bank;
          (C) modifications to the Loan Documents may be made to the extent
necessary to grant a security interest in additional collateral to the
Administrative Agent for the benefit of the Secured Parties with the prior
written consent of the Administrative Agent and the Loan Parties pursuant to
documentation satisfactory to the Administrative Agent and the Loan Parties
without the consent of any Lender or Issuing Bank; and
          (D) if the Administrative Agent and the Administrative Borrower shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Administrative Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document.
          (b) The Administrative Agent, the Lenders, the Swingline Lender and
the Issuing Banks shall not, by any act, delay, omission or otherwise be deemed
to have expressly or impliedly waived any of its or their rights, powers and/or
remedies unless such waiver shall be in writing and signed as provided herein.
Any such waiver shall be enforceable only to the extent specifically set forth
therein.

108



--------------------------------------------------------------------------------



 



A waiver by the Administrative Agent, any Lender or any Issuing Bank of any
right, power and/or remedy on any one occasion shall not be construed as a bar
to, or waiver of, any such right, power and/or remedy which the Administrative
Agent, any Lender or any Issuing Bank would otherwise have on any future
occasion, whether similar in kind or otherwise.
          (c) Notwithstanding anything to the contrary contained in
Section 14.2(a) above, in connection with any amendment, waiver, discharge or
termination, in the event that any Lender whose consent thereto is required
shall fail to consent or fail to consent in a timely manner (such Lender being
referred to herein as a “Non-Consenting Lender”), but the consent of the
Required Lenders to such amendment, waiver, discharge or termination is
obtained, then the Administrative Borrower may, at its sole expense and effort,
replace such Non-Consenting Lender within one hundred twenty (120) days
thereafter by requiring such Non-Consenting Lender to sell, assign and transfer
to an Eligible Assignee, without recourse, the Commitment of such Non-Consenting
Lender and all rights and interests of such Non-Consenting Lender pursuant
thereto; provided that such Eligible Assignee consents to such amendment,
waiver, discharge or termination. The Administrative Borrower shall provide the
Administrative Agent and the Non-Consenting Lender with prior written notice of
its intent to exercise its right under this Section 14.2(c), which notice shall
specify the date on which such purchase and sale shall occur. Such purchase and
sale shall be made in accordance with, and subject to, the provisions of
Section 14.11 (including, without limitation, payment to the Administrative
Agent by the Administrative Borrower of the assignment fee specified in
Section 14.11) and pursuant to the terms of an Assignment and Assumption
(whether or not executed by the Non-Consenting Lender), except that on the date
of such purchase and sale, such Eligible Assignee specified by the
Administrative Borrower, shall pay to the Non-Consenting Lender (except as the
Eligible Assignee and such Non-Consenting Lender may otherwise agree) the amount
equal to: (i) the principal balance of the Loans held by the Non-Consenting
Lender outstanding as of the close of business on the Business Day immediately
preceding the effective date of such purchase and sale, plus (ii) amounts
accrued and unpaid in respect of interest and fees payable to the Non-Consenting
Lender to the effective date of the purchase (but in no event shall the
Non-Consenting Lender be deemed entitled to any early termination fee). The
Administrative Agent is hereby irrevocably appointed as attorney-in-fact to
execute any such Assignment and Assumption if the Non-Consenting Lender fails to
execute same.
          (d) The consent of the Administrative Agent shall be required for any
amendment, waiver or consent affecting the rights or duties of the
Administrative Agent hereunder or under any of the other Loan Documents, in
addition to the consent of the Lenders otherwise required by this Section 14.2
and the exercise by the Administrative Agent of any of its rights hereunder with
respect to Reserves or Eligible Accounts or Eligible Inventory shall not be
deemed an amendment to the advance rates provided for in this Section 14.2. The
consent of each Issuing Bank shall be required for any amendment, waiver or
consent affecting the rights or duties of such Issuing Bank hereunder or under
any of the other Loan Documents, in addition to the consent of the Lenders
otherwise required by this Section 14.2, provided that the consent of such
Issuing Bank shall not be required for any other amendments, waivers or
consents. The consent of Swingline Lender shall be required for any amendment,
waiver or consent affecting the rights or duties of the Swingline Lender
hereunder or under any of the other Loan Documents, in addition to the consent
of the Lenders otherwise required by this Section 14.2. Notwithstanding anything
to the contrary contained in Section 14.2(a) above, the Administrative Agent may
consent to any change in the type of organization, jurisdiction of organization
or other legal structure of any Loan Party or any of its Subsidiaries not
prohibited by the terms of this Agreement and amend the terms hereof or of any
of the other Loan Documents as may be necessary or desirable to reflect any such
change, in each case without the approval of any Lender.
          (e) The consent of the Administrative Agent and a Bank Product
Provider that is providing Bank Products and has outstanding any such Bank
Products at such time that are secured

109



--------------------------------------------------------------------------------



 



hereunder shall be required for any amendment to the priority of payment of
Obligations arising under or pursuant to any such Hedge Agreements of a Loan
Party or other Bank Products as set forth in Section 11.3.
     Section 14.3 Costs and Expenses. Subject to any and all limitations and
restrictions on the obligation of the Loan Parties to pay fees, costs and
expenses contained elsewhere in this Agreement or any other Loan Document, the
Loan Parties, jointly and severally, shall pay (a) to the Administrative Agent
and its Affiliates on demand all reasonable out-of-pocket costs, expenses
(including all reasonable fees, charges and disbursements of counsel for the
Administrative Agent), filing fees and taxes paid or payable in connection with
the preparation, negotiation, execution, delivery, recording, syndication, and
administration of this Agreement, the other Loan Documents and all other
documents related hereto or thereto, including any amendments, supplements or
consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, (b) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (c) to the Administrative Agent all reasonable out-of-pocket
costs and expenses (including the fees, charges and disbursements of any counsel
for the Administrative Agent), filing fees and taxes paid or payable in
connection with the collection, liquidation, enforcement and defense of the
Obligations and the Administrative Agent’s rights in the Collateral, including,
without limitation: (i) all costs and expenses of filing or recording (including
UCC financing statement filing taxes and fees, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable); (ii) costs and
expenses and fees for insurance premiums, inspections, appraisal fees and search
fees, costs and expenses of Patriot Act compliance, costs and expenses of
remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the Blocked Accounts, together with the
Administrative Agent’s customary charges and fees with respect thereto;
(iii) costs and expenses of preserving and protecting the Collateral; (iv) costs
and expenses paid or actually incurred in connection with obtaining payment of
the Obligations, enforcing the Liens of the Administrative Agent, selling or
otherwise realizing upon the Collateral, and otherwise enforcing the provisions
of this Agreement and the other Loan Documents or defending any claims made or
threatened against the Administrative Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters) and (v) all reasonable out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by the
Administrative Agent during the course of periodic field examinations of the
Collateral and such Loan Party’s operations, plus a per diem charge at the
Administrative Agent’s then standard rate for the Administrative Agent’s
examiners in the field and office (which rate as of the Closing Date is $1,000
per person per day) and (d) all reasonable out-of-pocket costs and expenses of
the Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank) actually incurred in connection with the enforcement
or protection of its rights (i) in connection with this Agreement and the other
Loan Documents, including its rights under this Section or (ii) in connection
with the Loans made or the Letters of Credit issued hereunder, including all
reasonable out-of-pocket expenses actually incurred during any workout,
restructuring or negotiations in respect of any Loans or Letters of Credit.
     Section 14.4 Indemnification. Each Loan Party shall, jointly and severally,
indemnify and hold the Administrative Agent, each Lender, each Issuing Bank and
each Joint Lead Arranger, and their respective officers, directors, agents,
employees, partners, advisors and counsel and their respective affiliates (each
such person being an “Indemnitee”), harmless from and against any and all
losses, claims, damages, liabilities, costs or expenses (including reasonable
fees, disbursements, settlement costs and other charges of counsel) imposed on,
incurred by or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Loan Documents, or any undertaking
or proceeding related to any of the transactions contemplated

110



--------------------------------------------------------------------------------



 



hereby or thereby or any act, omission, event or transaction related or
attendant thereto, including amounts paid in settlement, court costs, and the
fees and expenses of counsel except that Loan Parties shall not have any
obligation under this Section 14.4 to indemnify an Indemnitee to the extent that
such losses, claims, damages, liabilities, costs or expenses (a) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence or willful misconduct of such Indemnitee
or (ii) the material breach in bad faith of such Indemnitee’s obligations under
this Agreement or any other Loan Document in any claim brought by the Company or
any Subsidiary or Affiliate thereof against such Indemnitee or (b) do not result
from an act or omission by the Company or any of its Subsidiaries or Affiliates
and that result from any investigation, litigation or proceeding brought by an
Indemnitee against any other Indemnitee (excluding any investigation, litigation
or proceeding by an Indemnitee against the Administrative Agent or any of its
affiliates, directors, officers, employees, partners, representatives, advisors
or agents or any of their respective heirs, successors or assigns). To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 14.4 may be unenforceable because it violates any law or public
policy, each Loan Party shall pay the maximum portion which it is permitted to
pay under applicable law to the Indemnitees in satisfaction of indemnified
matters under this Section 14.4. To the extent permitted by applicable law, no
Loan Party or Indemnitee shall assert, and each Loan Party and each of the
Administrative Agent, each Lender and each Issuing Bank, on its own behalf and
on behalf of its affiliated Indemnitees hereby waives, any claim against any
Indemnitee or Loan Party, as applicable, on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any of the other Loan Documents or any undertaking or transaction contemplated
hereby. No Indemnitee referred to above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or any of the other Loan
Documents or the transaction contemplated hereby or thereby. All amounts due
under this Section 14.4 shall be payable upon demand. The foregoing indemnity
shall survive the payment of the Obligations and the termination of this
Agreement.
     Section 14.5 Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.
          (a) The validity, interpretation and enforcement of this Agreement and
the other Loan Documents (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.
          (b) The Loan Parties, the Administrative Agent, the Lenders and the
Issuing Banks irrevocably consent and submit to the non-exclusive jurisdiction
of the courts of the State of New York and the United States District Court for
the Southern District of New York, whichever the Administrative Agent may elect,
and waive any objection based on venue or forum non conveniens with respect to
any action instituted therein arising under this Agreement or any of the other
Loan Documents or in any way connected with or related to the dealings of the
parties hereto in respect of this Agreement or any of the other Loan Documents
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising, and whether in contract, tort, equity or otherwise, and
agree that any dispute with respect to any such matters may be heard in the
courts described above (except that the Administrative Agent and the Lenders
shall have the right to bring any action or proceeding against any Loan Party or
its or their property in the courts of any other jurisdiction which the
Administrative Agent deems necessary or appropriate in order to realize on the
Collateral or to otherwise enforce its rights against any Loan Party or its or
their property).

111



--------------------------------------------------------------------------------



 



          (c) Each Loan Party hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mail, or, at the
Administrative Agent’s option, by service upon any Loan Party (or the
Administrative Borrower on behalf of such Loan Party) in any other manner
provided under the rules of any such courts.
          (d) THE LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE
ISSUING BANKS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED TO THE DEALINGS OF
THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. THE LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE
ISSUING BANKS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT ANY LOAN PARTY, THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
          (e) The Administrative Agent, the Lenders and the Issuing Banks shall
not have any liability to any Loan Party (whether in tort, contract, equity or
otherwise) for losses suffered by such Loan Party in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Agreement, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on the Administrative Agent, such Lender and such Issuing
Bank, that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct. In any such litigation, the Administrative
Agent, the Lenders and the Issuing Banks shall be entitled to the benefit of the
rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement. Each Loan
Party: (i) certifies that neither the Administrative Agent, any Lender, any
Issuing Bank nor any representative, the Administrative Agent or attorney acting
for or on behalf of the Administrative Agent, any Lender or any Issuing Bank has
represented, expressly or otherwise, that the Administrative Agent, the Lenders
and the Issuing Banks would not, in the event of litigation, seek to enforce any
of the waivers provided for in this Agreement or any of the other Loan Documents
and (ii) acknowledges that in entering into this Agreement and the other Loan
Documents, the Administrative Agent, the Lenders and the Issuing Banks are
relying upon, among other things, the waivers and certifications set forth in
this Section 14.5 and elsewhere herein and therein.
     Section 14.6 Waiver of Notices. To the extent permitted under applicable
law, each Loan Party hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonor with respect to any and all instruments
and chattel paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on any
Loan Party which the Administrative Agent or any Lender may elect to give shall
entitle such Loan Party to any other or further notice or demand in the same,
similar or other circumstances.

112



--------------------------------------------------------------------------------



 



     Section 14.7 Waiver of Counterclaims. Each Loan Party waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
then compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
     Section 14.8 Partial Invalidity. If any provision of this Agreement is held
to be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     Section 14.9 Confidentiality.
          (a) Each Lending Party agrees to keep confidential any Information (as
hereinafter defined); provided that nothing herein shall prevent any Lending
Party from disclosing such Information (i) to any other Lending Party or any
Affiliate of any Lending Party, or any officer, director, employee, agent,
auditor, attorney or advisor of any Lending Party or Affiliate of any Lending
Party (it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential), (ii) to any other Person if it is
reasonably necessary for the administration of the Credit Facility provided
hereunder, so long as such Person has agreed to keep such Information
confidential in accordance with provisions substantially similar to those
contained in this Section 14.9, (iii) as required by any law, rule, or
regulation, (iv) upon the order of any court or administrative agency, (v) upon
the request or demand of any regulatory agency or authority, (vi) that is or
becomes available to the public or that is or becomes available to any Lending
Party (or any Affiliate of any Lending Party) other than as a result of a
disclosure by any Lending Party prohibited by this Agreement, (vii) in
connection with any litigation to which such Lending Party or any of its
Affiliates may be a party, (viii) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Loan Document,
(ix) subject to provisions substantially similar to those contained in this
Section 14.9, to any actual Participant or Eligible Assignee or any Person
proposed to become a Participant or Eligible Assignee and (x) to Gold Sheets and
other similar bank trade publications (such information to consist of deal terms
and other information customarily found in such publications). The Company
hereby authorizes the Administrative Agent to use its name and logo and the
amount of the Credit Facility provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of the
Administrative Agent. As used herein, the term “Information” means all written
and electronic information concerning the Company or any of its Subsidiaries
that is furnished (whether before or after the date hereof) in connection with
this Agreement, any other Loan Document or the transactions contemplated hereby
and thereby, by, or on behalf of the Company or any such Subsidiary by any of
its respective affiliates, directors, officers, employees, advisors or
authorized agents (collectively, “Representatives”) to any Lender Party,
including, but not limited to, all information, data or documents about any Loan
Party’s finances, organization, operations, research and development,
manufacturing, technology, sales, pricing, costs, cost structure, strategies,
contracts, marketing, management, processes and procedures, products or other
business information, as well as any other information related to this
Agreement, any other Loan Document or the transactions contemplated hereby and
thereby, and all analyses, notes, compilations, or other documents prepared by
any Lender Party which contain, reflect or are derived from any such
information.
          (b) In no event shall this Section 14.9 or any other provision of this
Agreement, any of the other Loan Documents or applicable law be deemed to
require the Administrative Agent, any Lender or any Issuing Bank to return any
materials furnished by a Loan Party to the Administrative Agent, a Lender or an
Issuing Bank or prevent the Administrative Agent, a Lender or an Issuing Bank
from responding to routine informational requests in accordance with the Code of
Ethics for the Exchange

113



--------------------------------------------------------------------------------



 



of Credit Information promulgated by The Robert Morris Associates or other
applicable industry standards relating to the exchange of credit information.
The obligations of the Administrative Agent, the Lenders and the Issuing Banks
under this Section 14.9 shall supersede and replace the obligations of the
Administrative Agent, the Lenders and the Issuing Banks under any
confidentiality letter signed prior to the Closing Date or any other
arrangements concerning the confidentiality of information provided by any Loan
Party to the Administrative Agent or any Lender.
          (c) Each of the Lenders and the Issuing Banks acknowledges that
(i) Information may include material non-public information concerning an Loan
Party or Subsidiary thereof; (ii) it has developed compliance procedures
regarding the use of material non-public information; and (iii) it will handle
such material non-public information in accordance with applicable law,
including federal and state securities laws.
     Section 14.10 Successors. This Agreement, the other Loan Documents and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by the Administrative Agent, the Lenders, the
Issuing Banks, Loan Parties and their respective successors and assigns, except
that a Borrower may not assign its rights under this Agreement, the other Loan
Documents and any other document referred to herein or therein without the prior
written consent of the Administrative Agent and the Lenders. Any such purported
assignment without such express prior written consent shall be void. No Lender
may assign its rights and obligations under this Agreement except as provided in
Section 14.11 below. The terms and provisions of this Agreement and the other
Loan Documents are for the purpose of defining the relative rights and
obligations of Loan Parties, the Administrative Agent, the Lenders and the
Issuing Banks with respect to the transactions contemplated hereby and there
shall be no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Loan Documents.
     Section 14.11 Assignments; Participations.
          (a) Each Lender may assign all or, if less than all, a portion equal
to at least $5,000,000 in the aggregate for the assigning Lender, of such rights
and obligations under this Agreement to one or more Eligible Assignees (but not
including for this purpose any assignments in the form of a participation), each
of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Assumption; provided that:
               (i) the consent of the Administrative Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required for any
assignment unless (A) an Event of Default has occurred and is continuing or
(B) the assignment is to a Lender or an Affiliate of a Lender; provided that the
Administrative Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof;
               (ii) the consent of the Administrative Agent (such consent not to
be unreasonably withheld, conditioned or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;
               (iii) the consent of each Issuing Bank and the Swingline Lender
(such consents not to be unreasonably withheld, conditioned or delayed) shall be
required if such assignment is to a Person that is not a Lender or an Affiliate
of a Lender;
               (iv) such transfer or assignment will not be effective until
recorded by the Administrative Agent on the Register; and

114



--------------------------------------------------------------------------------



 



               (v) the Administrative Agent shall have received for its sole
account payment of a processing fee from the assigning Lender or the assignee in
the amount of $3,500.
          (b) The Administrative Agent shall maintain a register of the names
and addresses of the Lenders, their Commitments and the principal amount of
their Loans (the “Register”). The Administrative Agent shall also maintain a
copy of each Assignment and Assumption delivered to and accepted by it and shall
modify the Register to give effect to each Assignment and Assumption. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Loan Parties, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Administrative Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
          (c) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party hereto and to the other Loan Documents and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Assumption, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Obligations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
and be released from its obligations under this Agreement, except for those
indemnification rights which specifically survive termination of this Agreement.
          (d) By execution and delivery of an Assignment and Assumption, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Assumption, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Loan Documents or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Loan Documents
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of the Obligations; (iii) such assignee confirms that it
has received a copy of this Agreement and the other Loan Documents, together
with such other documents and information it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption,
(iv) such assignee will, independently and without reliance upon the assigning
Lender, the Administrative Agent and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents, (v) such assignee appoints and authorizes the Administrative Agent to
take such action agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Loan Documents are required to be performed by
it as a Lender. The Administrative Agent and the Lenders may furnish any
information concerning any Loan Party in the possession of the Administrative
Agent or any Lender from time to time to assignees and Participants.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than a natural person, the Company or any of the Company’s
Subsidiaries or Affiliates) (each, a “Participant”) all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of its Commitments and the
Loans owing to it and its participation in the Letter of Credit Obligations,
without the consent of the Administrative Agent

115



--------------------------------------------------------------------------------



 



or the other Lenders); provided that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Loan Parties, the other Lenders and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents, and (iii) the Participant shall not have any rights under this
Agreement or any of the other Loan Documents (the Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by any Loan Party hereunder shall be determined as if
such Lender had not sold such participation.
          (f) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank or other central
bank in support of borrowings made by such Lenders from such Federal Reserve
Bank or other central bank; provided that no such pledge shall release such
Lender from any of its obligations hereunder or substitute any such pledgee for
such Lender as a party hereto.
          (g) Any Lender that is an Issuing Bank or the Swingline Lender may at
any time assign all of its Commitments pursuant to, and subject to the terms of,
this Section 14.11. If such Issuing Bank or Swingline Lender ceases to be a
Lender, it may, at its option, resign as Issuing Bank or Swingline Lender. In
addition, any Additional Issuing Bank may, at any time give notice of its
resignation to the Administrative Agent and the Company. Upon the resignation of
any Issuing Bank or Swingline Lender, such Issuing Bank’s or Swingline Lender’s
obligations to issue Letters of Credit or make Swingline Loans shall terminate
but it shall retain all of the rights and obligations of an Issuing Bank or
Swingline Lender hereunder with respect to Letters of Credit or Swingline Loans
outstanding as of the effective date of its resignation and all Letter of Credit
Obligations or Swingline Loans with respect thereto (including the right to
require the Lenders to make Loans or fund risk participations in outstanding
Letter of Credit Obligations or Swingline Loans), shall continue.
     Section 14.12 Term.
          (a) This Agreement and the other Loan Documents shall become effective
as of the date set forth on the first page hereof and shall continue in full
force and effect for a term ending on the Maturity Date, unless sooner
terminated pursuant to the terms hereof. In addition, the Borrowers may
terminate this Agreement at any time upon five (5) Business Days prior written
notice to the Administrative Agent (which notice shall be irrevocable). Upon the
Maturity Date or any other effective date of termination of the Loan Documents,
the Borrowers shall pay to the Administrative Agent all outstanding and unpaid
Obligations and shall furnish cash collateral to the Administrative Agent (or at
the Administrative Agent’s option, a letter of credit issued for the account of
the Borrowers and at the Borrowers’ expense, in form and substance reasonably
satisfactory to the Administrative Agent, by an issuer reasonably acceptable to
the Administrative Agent and payable to the Administrative Agent as beneficiary)
in such amounts as the Administrative Agent determines are reasonably necessary
to secure the Administrative Agent, the Lenders and the Issuing Banks from loss,
cost, damage or expense, including attorneys’ fees and expenses, in connection
with any contingent Obligations, including issued and outstanding Letter of
Credit Obligations and checks or other payments provisionally credited to the
Obligations and/or as to which the Administrative Agent or any Lender has not
yet received full and final payment and any continuing obligations of the
Administrative Agent or any Lender pursuant to any Deposit Account Control
Agreement and for any of the Obligations arising under or in connection with any
Bank Products in such amounts as the Bank Product Provider providing such Bank
Products may require (unless such Obligations arising under or in connection
with any Bank Products are paid in full in cash and terminated in a manner
satisfactory to such Bank Product Provider), in each case as the

116



--------------------------------------------------------------------------------



 



Administrative Agent, such Lender or such Bank Product Provider shall specify in
writing in reasonable detail with adequate supporting information. The amount of
such cash collateral (or letter of credit, as the Administrative Agent may
determine) as to any Letter of Credit Obligations shall be in the amount equal
to one hundred three percent (103%) of the amount of the Letter of Credit
Obligations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of the Letters of Credit
giving rise to such Letter of Credit Obligations. Such payments in respect of
the Obligations and cash collateral shall be remitted by wire transfer in
Federal funds to the Administrative Agent Payment Account or such other bank
account of the Administrative Agent, as the Administrative Agent may, in its
discretion, designate in writing to the Administrative Borrower for such
purpose. Interest and fees shall be due until and including the next Business
Day, if the amounts so paid by the Borrowers to the Administrative Agent Payment
Account or other bank account designated by the Administrative Agent are
received in such bank account later than 2:00 p.m.
          (b) No termination of the Commitments, this Agreement or any of the
other Loan Documents shall relieve or discharge any Loan Party of its respective
duties, obligations and covenants under this Agreement or any of the other Loan
Documents until all Obligations (other than contingent obligations in respect of
indemnification) have been fully and finally discharged and paid, and the
Administrative Agent’s continuing Lien upon the Collateral and the rights and
remedies of the Administrative Agent and the Lenders hereunder, under the other
Loan Documents and applicable law, shall remain in effect until all such
Obligations (other than contingent obligations in respect of indemnification)
have been fully and finally discharged and paid. Accordingly, each Loan Party
waives any rights it may have under the UCC to demand the filing of termination
statements with respect to the Collateral and the Administrative Agent shall not
be required to send such termination statements to Loan Parties, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations (other than
contingent obligations in respect of indemnification) paid and satisfied in full
in immediately available funds; provided that the Administrative Agent shall
release such security interests and take such further actions as authorized
pursuant to Section 12.10.
     Section 14.13 Entire Agreement. This Agreement, the other Loan Documents,
any supplements hereto or thereto, and any instruments or documents delivered or
to be delivered in connection herewith or therewith represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written. In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.
     Section 14.14 USA Patriot Act. Each Lender subject to the USA PATRIOT Act
(Title III of Pub.L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”)) hereby notifies Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each person or corporation who opens an account and/or enters into a
business relationship with it, which information includes the name and address
of Loan Parties and other information that will allow such Lender to identify
such person in accordance with the Patriot Act and any other applicable law.
Loan Parties are hereby advised that any Loans or Letters of Credit hereunder
are subject to satisfactory results of such verification.
     Section 14.15 Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent or the applicable Issuing Bank, as the case may be, could purchase the
first currency with such other currency on the Business Day preceding the date
on which final judgment is

117



--------------------------------------------------------------------------------



 



given. The obligation of each Borrower in respect of any such sum due from it to
the Administrative Agent, any Issuing Bank or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent, such Issuing Bank or such Lender, as the
case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent, any Issuing
Bank or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent, such Issuing Bank or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent,
any Issuing Bank or any Lender in such currency, the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, agrees to return the amount of
any excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).
     Section 14.16 Counterparts, Etc. This Agreement or any of the other Loan
Documents may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Loan Documents by telefacsimile or other electronic method of transmission
shall have the same force and effect as the delivery of an original executed
counterpart of this Agreement or any of such other Loan Documents. Any party
delivering an executed counterpart of any such agreement by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

118



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Administrative Agent, the Lenders and the Loan
Parties have caused these presents to be duly executed as of the day and year
first above written.

            BORROWERS:

MOHAWK INDUSTRIES, INC.
      By:   /s/ Frank H. Boykin         Name:   Frank H. Boykin        Title:  
Vice President-Finance and Chief Financial Officer        ALADDIN MANUFACTURING
CORPORATION
      By:   /s/ Frank H. Boykin         Name:   Frank H. Boykin        Title:  
Vice President-Finance and Assistant Secretary        MOHAWK FACTORING, INC.
      By:   /s/ John J. Koach         Name:   John J. Koach        Title:  
Secretary and Assistant Treasurer        DAL-TILE CORPORATION
DAL-TILE DISTRIBUTION, INC.
MOHAWK CARPET DISTRIBUTION, INC.
UNILIN FLOORING NC, LLC
      By:   /s/ Frank H. Boykin         Name:   Frank H. Boykin        Title:  
President and Chief Executive Officer        WAYN-TEX LLC
      By:   /s/ Scott R. Veldman         Name:   Scott R. Veldman       
Title:   Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

DAL-TILE, LLC
DAL-TILE GROUP INC.
MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC
MOHAWK ESV, INC.
MOHAWK SERVICING, LLC
      By:   /s/ Frank H. Boykin         Name:   Frank H. Boykin        Title:  
President and Chief Executive Officer        DAL-TILE INTERNATIONAL INC.
DAL-TILE SERVICES, INC.
MOHAWK CARPET, LLC
      By:   /s/ Frank H. Boykin         Name:   Frank H. Boykin        Title:  
Vice President-Finance and Assistant Secretary        DAL-TILE SHARED SERVICES,
INC.
MOHAWK RESOURCES, LLC
      By:   /s/ Frank H. Boykin         Name:   Frank H. Boykin        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, Issuing Bank and Swingline
Lender
      By:   /s/ Joye C. Lynn         Name:   Joye C. Lynn        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Joye C. Lynn         Name:   Joye C. Lynn        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
as a Syndication Agent and as a Lender
      By:   /s/ T.C. Wilde         Name:   T.C. Wilde        Title:   V.P.   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK,
as a Syndication Agent and as a Lender
      By:   /s/ Stephen D. Metts         Name:   Stephen D. Metts       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as a Syndication Agent and as a Lender
      By:   /s/ Andrew A. Doherty         Name:   Andrew A. Doherty       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            REGIONS BANK, as a Lender
      By:   /s/ Micheal A. Mezza         Name:   Michael A. Mezza       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            Deutsche Bank Trust Company Americas,
as a Lender
      By:   /s/ Marguerite Sutton         Name:   Marguerite Sutton       
Title:   Director              By:   /s/ Erin Morrissey         Name:   Erin
Morrissey        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            Barclays Bank, PLC,
as a Lender
      By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            ING Belgium SA/NV
as a Lender
      By:   /s/ Johan J. Markey         Name:   Johan J. Markey        Title:  
Director              By:   /s/ Walter MOENS         Name:   Walter MOENS       
Title:   Head of GLP Structured Finance     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
LOAN AND SECURITY AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION
     This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) dated as
of [                    ] is made between [                    ] (the
“Assignor”) and [                    ] (the “Assignee”).
WITNESSETH:
     WHEREAS, Wachovia Bank, National Association, in its capacity as
administrative agent pursuant to the Loan Agreement (as hereinafter defined)
acting for and on behalf of the financial institutions which are parties thereto
as lenders (in such capacity, the “Administrative Agent”), and the financial
institutions which are parties to the Loan Agreement as lenders (individually,
each a “Lender” and collectively, “Lenders”) have entered into financing
arrangements pursuant to which the Administrative Agent and the Lenders have
agreed to make loans and advances and provide other financial accommodations to
Mohawk Industries, Inc., a Delaware corporation (the “Company”, and together
with any of its Subsidiaries that are or may become parties thereto as
Borrowers, each individually a “Borrower” and collectively, the “Borrowers”), on
the terms and conditions set forth in the Loan and Security Agreement, dated as
of September 2, 2009, by and among Borrowers, certain of their Subsidiaries
designated as guarantors thereto (each individually a “Guarantor” and
collectively, the “Guarantors”), the Administrative Agent and the Lenders (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”), and the other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Loan Documents”);
     WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$[                    ] (the “Commitment”);
     WHEREAS, Assignor wishes to assign to Assignee [part of the][all] rights
and obligations of Assignor under the Loan Agreement in respect of its
Commitment in an amount equal to $[                    ] (the “Assigned
Commitment Amount”) on the terms and subject to the conditions set forth herein
and Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows (capitalized terms not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Loan Agreement):
     1. Assignment and Assumption.
          (a) Subject to the terms and conditions of this Assignment and
Assumption, Assignor hereby sells, transfers and assigns to Assignee, and
Assignee hereby purchases, assumes and undertakes from Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Assumption), an interest in (i) the Commitment and each of the
Committed Loans of Assignor and (ii) all related rights, benefits, obligations,
liabilities and indemnities of the Assignor under and in connection with the
Loan Agreement and the other Loan Documents, so that after giving effect

A-1



--------------------------------------------------------------------------------



 



thereto, the Commitment of Assignee shall be as set forth below and the Pro Rata
Share of Assignee shall be [                    ] ([   ]%) percent.
          (b) With effect on and after the Effective Date (as defined in
Section 5 hereof), Assignee shall be a party to the Loan Agreement and succeed
to all of the rights and be obligated to perform all of the obligations of a
Lender under the Loan Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Commitment Amount. Assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of Assignor shall, as of the
Effective Date, be reduced by an amount equal to the Assigned Commitment Amount
and Assignor shall relinquish its rights and be released from its obligations
under the Loan Agreement to the extent such obligations have been assumed by
Assignee; provided, that, Assignor shall not relinquish its rights under
Sections 2.3, 3.4(a), 3.5, 12.5 and 14.4 of the Loan Agreement to the extent
such rights relate to the time prior to the Effective Date.
          (c) After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignee’s Commitment will be
$[                    ].
          (d) After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignor’s Commitment will be
$[                    ] (as such amount may be further reduced by any other
assignments by Assignor on or after the date hereof).
     2. Payments.
          (a) As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to
$[                    ], representing Assignee’s Pro Rata Share of the principal
amount of all Committed Loans.
          (b) Assignee shall pay to the Administrative Agent the processing fee
in the amount specified in Section 14.11(a)(v) of the Loan Agreement.
     3. Reallocation of Payments. Any interest, fees and other payments accrued
to the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letters of Credit shall be for the account of Assignor. Any
interest, fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of Assignee.
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees and other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and pay to the other
party any such amounts which it may receive promptly upon receipt.
     4. Independent Credit Decision. Assignee acknowledges that it has received
a copy of the Loan Agreement and the Schedules and Exhibits thereto, together
with copies of the most recent financial statements of the Company and its
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Assumption and agrees that it will, independently and
without reliance upon Assignor, the Administrative Agent or any Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Loan Agreement.

A-2



--------------------------------------------------------------------------------



 



     5. Effective Date; Notices.
          (a) As between Assignor and Assignee, the effective date for this
Assignment and Assumption shall be [                    ] (the “Effective
Date”); provided, that, the following conditions precedent have been satisfied
on or before the Effective Date:
               (i) this Assignment and Assumption shall be executed and
delivered by Assignor and Assignee;
               (ii) if required, the consent of the Administrative Agent and the
Administrative Borrower as required for an effective assignment of the Assigned
Commitment Amount by Assignor to Assignee shall have been duly obtained and
shall be in full force and effect as of the Effective Date;
               (iii) written notice of such assignment, together with payment
instructions, addresses and related information with respect to Assignee, shall
have been given to Administrative Borrower and the Administrative Agent;
               (iv) Assignee shall pay to Assignor all amounts due to Assignor
under this Assignment and Assumption; and
               (v) the processing fee referred to in Section 2(b) hereof shall
have been paid to the Administrative Agent.
          (b) Promptly following the execution of this Assignment and
Assumption, Assignor shall deliver to Administrative Borrower and the
Administrative Agent for acknowledgment by the Administrative Agent, a Notice of
Assignment in the form attached hereto as Schedule I.
     [6. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT] Administrative Agent.
          (a) Assignee hereby appoints and authorizes Assignor in its capacity
as the Administrative Agent to take such action as agent on its behalf to
exercise such powers under the Loan Agreement as are delegated to the
Administrative Agent by the Lenders pursuant to the terms of the Loan Agreement.
          (b) Assignee shall assume no duties or obligations held by Assignor in
its capacity as the Administrative Agent under the Loan Agreement.]
     7. Withholding Tax. Assignee (a) represents and warrants to Assignor, the
Administrative Agent and Borrowers that under applicable law and treaties no tax
will be required to be withheld by Assignee, the Administrative Agent or
Borrowers with respect to any payments to be made to Assignee hereunder or under
any of the Loan Documents, (b) agrees to furnish (if it is organized under the
laws of any jurisdiction other than the United States or any State thereof) to
the Administrative Agent and Borrowers prior to the time that the Administrative
Agent or Borrowers are required to make any payment of principal, interest or
fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new such forms upon the expiration of any previously
delivered form or comparable statements in accordance with applicable U.S. law
and regulations and amendments thereto, duly executed and completed by Assignee,
and (c) agrees to comply with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

A-3



--------------------------------------------------------------------------------



 



     8. Representations and Warranties.
          (a) Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Assumption and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Assumption and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Assumption, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Assumption has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.
          (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of its respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.
          (c) Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Assumption and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Assumption, and to fulfill its obligations hereunder,
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Assumption, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; (iii) this Assignment and Assumption has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights to general equitable principles; and (iv) it is an
Eligible Assignee.
     9. Further Assurances. Assignor and Assignee each hereby agree to execute
and deliver such other instruments, and take such other action, as either party
may reasonably request in connection with the transactions contemplated by this
Assignment and Assumption, including the delivery of any notices or other
documents or instruments to Borrowers or the Administrative Agent, which may be
required in connection with the assignment and assumption contemplated hereby.
     10. Miscellaneous.
          (a) Any amendment or waiver of any provision of this Assignment and
Assumption shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in

A-4



--------------------------------------------------------------------------------



 



exercising any right, power or privilege hereunder shall operate as a waiver
thereof and any waiver of any breach of the provisions of this Assignment and
Assumption shall be without prejudice to any rights with respect to any other
for further breach thereof.
          (b) All payments made hereunder shall be made without any set-off or
counterclaim.
          (c) Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Assumption.
          (d) This Assignment and Assumption may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
          (e) THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW
OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK. Assignor and Assignee
each irrevocably submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court for the Southern District
of New York, whichever the Administrative Agent may elect, and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Loan
Documents or in any way connected with or related to the dealings of the parties
hereto in respect of this Agreement or any of the other Loan Documents or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters may be heard in the courts
described above (except that the Administrative Agent and the Lenders shall have
the right to bring any action or proceeding against any Loan Party or its or
their property in the courts of any other jurisdiction which the Administrative
Agent deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against any Loan Party or its or their property).
          (f) ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ASSUMPTION, THE LOAN AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Assumption to be executed and delivered by their duly authorized officers as of
the date first above written.

            ASSIGNOR:

[                    ]
      By:           Name:           Title:      

A-6



--------------------------------------------------------------------------------



 



         

            ASSIGNEE:

[                    ]
      By:           Name:           Title:      

A-7



--------------------------------------------------------------------------------



 



         

SCHEDULE I
NOTICE OF ASSIGNMENT AND ASSUMPTION
Date: [                    ]
Wachovia Bank, National Association
171 17th Street NW, 100 Building
Atlanta, Georgia 30636
Attention: Portfolio Manager
Telephone No. (404) 214-3533
Telecopy No. (404) 214-9299
Re: Mohawk Industries, Inc., et al.
Ladies and Gentlemen:
     Wachovia Bank, National Association, in its capacity as administrative
agent pursuant to the Loan Agreement (as hereinafter defined) acting for and on
behalf of the financial institutions which are parties thereto as lenders (in
such capacity, the “Administrative Agent”), and the financial institutions which
are parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”) have entered into financing arrangements pursuant to
which the Administrative Agent and the Lenders have agreed to make loans and
advances and provide other financial accommodations to Mohawk Industries, Inc.,
a Delaware corporation (the “Company”, and together with any of its Subsidiaries
that are or may become parties thereto as borrowers, each individually a
“Borrower” and collectively, the “Borrowers”), on the terms and conditions as
set forth in the Loan and Security Agreement, dated as of September 2, 2009, by
and among Borrowers, certain of their Subsidiaries designated as guarantors
thereto (each individually a “Guarantor” and collectively, the “Guarantors”),
the Administrative Agent and the Lenders (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Loan Documents”). Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.
     1. We hereby give you notice of, and request your consent to, the
assignment by [                    ] (the “Assignor”) to [                    ]
(the “Assignee”) such that after giving effect to the assignment Assignee shall
have an interest equal to [                    ] ([   ]%) percent of the total
Commitments pursuant to the Assignment and Assumption Agreement attached hereto
(the “Assignment and Assumption”). We understand that the Assignor’s Commitment
shall be reduced by $[                    ], as the same may be further reduced
by other assignments on or after the date hereof.
     2. Assignee agrees that, upon receiving the consent of the Administrative
Agent and, if applicable, the Administrative Borrower, to such assignment,
Assignee will be bound by the terms of the Loan Agreement as fully and to the
same extent as if the Assignee were the Lender originally holding such interest
under the Loan Agreement.

A-8



--------------------------------------------------------------------------------



 



     3. The following administrative details apply to Assignee:

             
(A)
  Notice address:        
 
           
 
  Assignee name:    
 
    
 
  Address:    
 
    
 
  Attention:    
 
    
 
  Telephone:    
 
    
 
  Telecopier:    
 
    
 
           
(B)
  Payment instructions:        
 
           
 
  Account No.:    
 
    
 
  At:    
 
    
 
  Reference:    
 
    
 
  Attention:    
 
    

     4. You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Assumption.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

A-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of
Assignment and Assumption to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

            Very truly yours,

ASSIGNOR:

[                    ]
      By:           Name:           Title:      

A-10



--------------------------------------------------------------------------------



 



         

            ASSIGNEE:

[                    ]
      By:           Name:           Title:      

A-11



--------------------------------------------------------------------------------



 



[ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO:

          ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:   ]    

A-12



--------------------------------------------------------------------------------



 



[ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO:

          ADMINISTRATIVE BORROWER:

MOHAWK INDUSTRIES, INC.,
as Administrative Borrower
      By:           Name:           Title:   ]    

A-13



--------------------------------------------------------------------------------



 



         

EXHIBIT B
to
LOAN AND SECURITY AGREEMENT
FORM OF BORROWING BASE CERTIFICATE
[see attached]

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
to
LOAN AND SECURITY AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
Date: [                    ]

To:   Wachovia Bank, National Association
171 17th Street NW, 100 Building
Atlanta, Georgia 30636
Attention: Portfolio Manager
Telephone No. (404) 214-3533
Telecopy No. (404) 214-9299

Ladies and Gentlemen:
     I, solely in my capacity as an officer of the Company (as defined below)
and not in my individual capacity, hereby certify to you pursuant to Section 9.5
of the Loan Agreement (as defined below) as follows:
     1. I am the duly elected Chief Financial Officer of Mohawk Industries,
Inc., a Delaware corporation (the “Company”). Capitalized terms used herein
without definition shall have the meanings given to such terms in the Loan and
Security Agreement (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”), dated as of September 2, 2009, among the Company, certain
Subsidiaries of the Company, as borrowers (together with the Company, each
individually a “Borrower” and collectively, the “Borrowers”), certain
Subsidiaries of the Borrowers as guarantors (each individually a “Guarantor” and
collectively, the “Guarantors”), the financial institutions party thereto as
lenders (the “Lenders”) and Wachovia Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
     2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding fiscal [month][quarter][year].
     3. The review described in Section 2 above did not disclose the existence
during or at the end of such fiscal [month][quarter][year], and I have no
knowledge of the existence and continuance on the date hereof, of any condition
or event that constitutes a Default or an Event of Default, except as set forth
on Schedule I attached hereto. Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Borrower or Guarantor has taken, is taking, or proposes to take with respect
to such condition or event.
     4. The Fixed Charge Coverage Ratio for the Company as of the end of the
consecutive 12-fiscal month period most recently ended is [   ] to 1.00, as more
particularly described by the calculations set forth on Schedule II attached
hereto. Such Fixed Charge Coverage Ratio demonstrates that the Borrowers and
Guarantors are [or would be] in compliance with the covenant set forth in
Section 9.11 of the Loan Agreement for such consecutive 12-fiscal month period
(which requires the Company to maintain a Fixed Charge Coverage Ratio of at
least 1.10 to 1.00 at any time Excess Availability is less

C-1



--------------------------------------------------------------------------------



 



than the Financial Covenant Threshold Amount)[, whether or not such compliance
is required under the terms thereof].
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

C-2



--------------------------------------------------------------------------------



 



     The foregoing certifications are made and delivered as of the date first
above written.

            MOHAWK INDUSTRIES, INC.
      By:           Name:   Frank H. Boykin        Title:   Chief Financial
Officer   

C-3



--------------------------------------------------------------------------------



 



         

SCHEDULE I
DEFAULTS AND EVENTS OF DEFAULT

C-4



--------------------------------------------------------------------------------



 



SCHEDULE II
FIXED CHARGE COVERAGE RATIO
(each item listed below is calculated for consecutive 12-month period most
recently ended)

     
1.          Consolidated EBITDA: determined on a consolidated basis for the
Company and its Subsidiaries in accordance with GAAP, (a) Consolidated Net
Income for such period plus (b) without duplication, the sum of the following to
the extent deducted in calculating Consolidated Net Income: (i) Consolidated
Interest Expense for such period, (ii) income tax expense (including, without
limitation, any federal, state, local and foreign income and similar taxes) of
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization of the Company and its Subsidiaries for such period, (iv) those
certain cash restructuring charges for the twelve-month period ending August 1,
2009 as set forth on Schedule 1.1(b), (v) any extraordinary charges or any
non-cash charges (including non-recurring charges) for such period (excluding
non-cash charges that are expected to become cash charges in a future period or
that are reserves for future cash charges), (vi) non-cash losses for such period
from the proposed or actual disposition of material assets, (vii) non-cash
goodwill and intangible asset write-downs and restructuring charges for such
period (provided that any cash payment made with respect to any such goodwill
and intangible asset write-down or restructuring charges shall be subtracted in
computing Consolidated EBITDA during the period during which such cash payment
is made), (viii) non cash charges resulting from the vesting or exercise of
stock options or stock appreciation rights granted to management of the Company
or any Subsidiary for such period, and (ix) non-cash charges to the extent
solely attributable to unrealized losses under Financial Accounting Standards
Board Statement No. 133, Accounting for Derivative Instruments and Hedging
Activities (“SFAS 133”) for such period (provided that any cash payment made
with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made (it
being understood that the provision of cash collateral shall not constitute a
“payment” for these purposes)), minus (c) without duplication, the sum of the
following to the extent included in calculating Consolidated Net Income:
(i) non-cash, extraordinary or non-recurring gains for such period,
(ii) non-cash gains for such period from the proposed or actual disposition of
material assets, and (iii) non-cash gains to the extent solely attributable to
unrealized gains under SFAS 133 (provided that any cash received with respect to
any such non-cash gain shall be added in computing Consolidated EBITDA during
the period in which such cash is received)
  $                    
 
   
2.          Cash interest income
  $                    
 
   
3.          Unfinanced Capital Expenditures
  $                    

C-5



--------------------------------------------------------------------------------



 



     
4.          Consolidated Cash Taxes
  $                    
 
   
5.          Restricted Payments made pursuant to Section 10.6(e) of the Loan
Agreement
  $                    
 
   
6.          Numerator: Item 1 plus Item 2 minus Item 3 minus Item 4 minus Item 5
  $                    
 
   
7.          Denominator: Fixed Charges (Consolidated Interest Expense paid in
cash plus Consolidated Indebtedness Payments made)
  $                    
 
   
8.          Item 6 divided by Item 7
    _____: 1.0

***In lieu of the table provided above, the Administrative Agent and the Company
may agree to use an alternative format for this Schedule II; provided that such
format accurately calculates the applicable Fixed Charge Coverage Ratio, as set
forth in the Loan Agreement.***

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D
to
LOAN AND SECURITY AGREEMENT
FORM OF INFORMATION CERTIFICATE
[see attached]

D-1



--------------------------------------------------------------------------------



 



INFORMATION CERTIFICATE
OF
MOHAWK INDUSTRIES, INC.
                    , 2009
Wachovia Bank, National Association, as Agent
Reference is made to that certain Commitment Letter dated June 12, 2009
(including the annexes attached thereto, the “Commitment Letter”) from Wachovia
Bank, National Association (“Wachovia Bank”) and the other “Commitment Parties”
named therein to Mohawk Industries, Inc. (the “Company”). Capitalized terms not
otherwise defined herein but defined in the Commitment Letter or the Term Sheet
(as defined in the Commitment Letter) have the respective meanings given them in
the Commitment Letter or the Term Sheet, as applicable.
In connection with certain financing provided or to be provided or arranged for
as contemplated by the Commitment Letter, the Company represents and warrants as
follows to Administrative Agent and Lenders as of the date hereof:

1.   The full and exact name of each Borrower and each material domestic
subsidiary of the Borrowers (each a “Loan Party” and collectively, the “Loan
Parties”) as set forth in its certificate of incorporation (or its certificate
of formation or other organizational document filed with the applicable state
governmental authority, as the case may be) is as follows:   2.   No Loan Party
receives payments under any trade name in the operation of its business (e.g.
billing, advertising, etc.; note: do not include names which are product names
only) except as follows:   3.   Each Loan Party is a registered organization of
the following type (for example, corporation, limited partnership, limited
liability company, etc.):

              Date of   Jurisdiction of Loan Party   Organization   Organization
         

4.   The organizational identification number of each Loan Party issued by its
jurisdiction of organization is as set forth below (or if none is issued by the
jurisdiction of organization indicate “none”):

      Loan Party   ID No.      

D-2



--------------------------------------------------------------------------------



 



5.   The Federal Employer Identification Number of each Loan Party is as
follows:

      Loan Party   FEIN      

6.   Each Loan Party is duly qualified and authorized to transact business as a
foreign organization in the following states and is in good standing in such
states:

      Loan Party   Jurisdiction      

7.   Since the date five (5) years prior to the date hereof, the name of each
Loan Party as set forth in its organizational documentation as filed of record
with the applicable state authority has been changed as follows:

          Loan Party   Date of Change   Prior Name          

8.   Since the date of five (5) years prior to the date hereof, each Loan Party
has made or entered into the following mergers or acquisitions:

          Loan Party   Merger/Acquisition   Date          

D-3



--------------------------------------------------------------------------------



 



9.   The chief executive office and mailing address of each Loan Party is
located at the address indicated for such Loan Party on Schedule 8.2 hereto.  
10.   The books and records of each Loan Party pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated for
such Loan Party on Schedule 8.2 hereto.   11.   Each Loan Party maintains
inventory valued in excess of $200,000 only at the addresses (indicate whether
locations are owned, leased or operated by third parties and if leased or
operated by third parties, their name and address) indicated for such Loan Party
on Schedule 8.2 hereto.   12.   There is no provision in the certificate of
incorporation, certificate of formation, articles of organization, by-laws or
operating agreement of any Loan Party (as applicable) or the other
organizational documents of such Loan Party, or in the laws of the State of its
organization, expressly requiring any vote or consent of it shareholders,
members or other holders of the equity interests therein to borrow or to
authorize the mortgage or pledge of or creation of a security interest in any
assets of such Loan Party or any subsidiary. Such power is vested exclusively in
its Board of Directors (or in the case of a limited partnership, the general
partner that is the signatory hereto, or in the case of a limited liability
company, the manager that is the signatory hereto).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

D-4



--------------------------------------------------------------------------------



 



     Agent and Lenders shall be entitled to rely upon the foregoing in all
respects and each of the undersigned is duly authorized to execute and deliver
this Information Certificate on behalf of the Loan Party for which he or she is
signing.

            Very truly yours,

MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:      

D-5



--------------------------------------------------------------------------------



 



SCHEDULE 8.2
to
INFORMATION CERTIFICATE
Locations

A.   Loan Party:                     

  1.   Chief Executive Office:     2.   Location of Books and Records:     3.  
Locations of Inventory:

                  Name/Address of Lessor or Address   Owned/Leased/Third Party*
  Third Party, as Applicable          

 

*   Indicate in this column next to applicable address whether the location is
owned by each Loan Party, leased by each Loan Party or owned and operated by a
third party (e.g., warehouse, processor, consignee, etc.)

D-6



--------------------------------------------------------------------------------



 



EXHIBIT E
to
LOAN AND SECURITY AGREEMENT
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (the “Agreement”), dated as of
[                    ], is by and between [                    ], a
[                    ] (the “[Applicant Borrower][Joining_Guarantor]”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent
(the “Administrative Agent”) under that certain Loan and Security Agreement (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”; capitalized terms
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Loan Agreement), dated as of September 2, 2009, among Mohawk Industries,
Inc., a Delaware corporation (the “Company”), certain Subsidiaries of the
Company, as borrowers (together with the Company, each individually a “Borrower”
and collectively, the “Borrowers”), certain Subsidiaries of the Borrowers as
guarantors (each individually a “Guarantor” and collectively, the “Guarantors”),
the financial institutions party thereto as lenders (the “Lenders”) and the
Administrative Agent.
     [The Applicant Borrower has indicated its desire to become a Borrower under
the Loan Agreement.]
     [The Joining Guarantor is required to become a Guarantor pursuant to the
terms of the Loan Agreement.]
     Accordingly, the [Applicant Borrower][Joining Guarantor] hereby agrees as
follows:
     1. The [Applicant Borrower][Joining Guarantor] hereby acknowledges, agrees
and confirms that, by its execution of this Agreement, the [Applicant
Borrower][Joining Guarantor] will be deemed to be a party to the Loan Agreement
and a “[Borrower][Guarantor]” for all purposes of the Loan Agreement and the
other Loan Documents, and shall have all of the obligations of a
[Borrower][Guarantor] thereunder as if it has executed the Loan Agreement and
the other Loan Documents, as applicable. The [Applicant Borrower][Joining
Guarantor] hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Loan Agreement and
in the Loan Documents, including without limitation (i) all of the
representations and warranties of the Loan Parties set forth in Section 8 of the
Loan Agreement, as supplemented from time to time in accordance with the term
thereof, and (ii) all of the affirmative and negative covenants set forth in
Sections 9 and 10 of the Loan Agreement.
     2. The [Applicant Borrower][Joining Guarantor] acknowledges and confirms
that it has received a copy of the Loan Agreement and the schedules and exhibits
thereto. The schedules to the Loan Agreement are amended to provide the
information shown on the attached Schedule I.
     3. The [Applicant Borrower][Joining Guarantor] confirms that all of the
Obligations under the Loan Agreement, upon the [Applicant Borrower][Joining
Guarantor] becoming a [Borrower][Guarantor] will and shall continue to be, in
full force and effect and that immediately upon the [Applicant Borrower][Joining
Guarantor] becoming a [Borrower][Guarantor], the term “Obligations” as used in
the Loan Agreement shall include all applicable Obligations of such [Applicant
Borrower][Joining Guarantor] under the Loan Agreement and under each other Loan
Document.
     4. The [Applicant Borrower][Joining Guarantor] hereby agrees that upon
becoming a [Borrower][Guarantor] it will assume all Obligations of a
[Borrower][Guarantor] as set forth in the

E-1



--------------------------------------------------------------------------------



 



Loan Agreement.
     6. The [Applicant Borrower][Joining Guarantor] agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts and things
as the Administrative Agent may reasonably request in order to effectuate the
purposes of this Agreement.
     7. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.
     8. THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER RULE OF LAW
THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE
LAWS OF THE STATE OF NEW YORK. The [Applicant Borrower][Joining Guarantor] each
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the United States District Court for the Southern District of
New York, whichever the Administrative Agent may elect, waives any objection
based on venue or forum non conveniens with respect to any action instituted
therein arising under this Agreement or any of the other Loan Documents or in
any way connected with or related to the dealings of the parties hereto in
respect of this Agreement or any of the other Loan Documents or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agrees that any
dispute with respect to any such matters may be heard in the courts described
above (except that the Administrative Agent and the Lenders shall have the right
to bring any action or proceeding against any Loan Party or its or their
property in the courts of any other jurisdiction which the Administrative Agent
deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against any Loan Party or its or their property).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

E-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the [Applicant Borrower][Joining Guarantor] has caused
this Agreement to be duly executed by its authorized officers, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first written above.

            [APPLICANT BORROWER][JOINING GUARANTOR]
      By:           Name:           Title:      

E-3



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:        

E-4



--------------------------------------------------------------------------------



 



SCHEDULE I
SCHEDULES TO LOAN AGREEMENT

E-5



--------------------------------------------------------------------------------



 



EXHIBIT F
to
LOAN AND SECURITY AGREEMENT
FORM OF NOTICE OF BORROWING
Date: [                    ]
Wachovia Bank, National Association
171 17th Street NW, 100 Building
Atlanta, Georgia 30636
Attention: Portfolio Manager
Telephone No. (404) 214-3533
Telecopy No. (404) 214-9299
Ladies and Gentlemen:
     The undersigned, Mohawk Industries, Inc., a Delaware corporation (the
“Company”), on behalf of itself and the other Borrowers party to the Loan and
Security Agreement (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”; capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Loan Agreement), dated as of September 2, 2009,
among the Company, certain Subsidiaries of the Company, as borrowers (together
with the Company, each individually a “Borrower” and collectively, the
“Borrowers”), certain Subsidiaries of the Borrowers as guarantors (each
individually a “Guarantor” and collectively, the “Guarantors”), the financial
institutions party thereto as lenders (the “Lenders”) and Wachovia Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), hereby gives you notice, irrevocably, pursuant to
Section 2.4 of the Loan Agreement that the Company hereby requests, on behalf of
the Borrowers, borrowings under the Loan Agreement, and in that connection sets
forth below the information relating to such borrowings (the “Proposed
Borrowings”) as required by Section 2.4 of the Loan Agreement:

         
1.
  Date of Loan:  
 
 
      (Complete with a date no earlier than (i) the same Business Day as of the
date of this Notice of Prepayment with respect to any Swingline Loan or Base
Rate Loan and (ii) three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to any Eurodollar Rate Loan)
 
       
2.
  Principal Amount:   $
 
      (Complete with an amount in accordance with Section 2.4(a) of the Credit
Agreement)
 
       
3.
  Type of Loan:   o    Revolving Loan
 
      o    Swingline Loan
 
       
4.
  Rate of Loan:   o    Base Rate (Revolving Loans only)
 
      o    Eurodollar Rate (Revolving Loans only)
 
      o    LIBOR Market Index Rate (Swingline Loans only)

F-1



--------------------------------------------------------------------------------



 



         
5.
  Interest Period1:   o    One (1) month
 
      o    Two (2) months
 
      o    Three (3) months
 
      o    Six (6) months

     The Company hereby certifies, on behalf of the Borrowers, that the
following statements are true on the date hereof, and will be true on the date
of the Proposed Borrowing:
     (a) all representations and warranties contained in the Loan Agreement and
in the other Loan Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of the making of each such Loan set forth above and after
giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date); provided that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates);
     (b) no Default or Event of Default exists or has occurred and is continuing
on and as of the date of the making of the Loans set forth above and after
giving effect thereto; and
     (c) Excess Availability is equal to or greater than the aggregate amount of
requested Loans set forth above and after giving effect thereto.
     If notice of this Proposed Borrowing has been given previously by
telephone, then this notice should be considered a written confirmation of such
telephone notice as may be required by Section 2.4 of the Loan Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

1   Only needed for Eurodollar Rate Loans.

F-2



--------------------------------------------------------------------------------



 



            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:      

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
to
LOAN AND SECURITY AGREEMENT
FORM OF NOTICE OF ACCOUNT DESIGNATION
Dated as of:                     
Wachovia Bank, National Association,
as Administrative Agent
NC0680
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Ladies and Gentlemen:
     This Notice of Account Designation is delivered to you pursuant to
Section 2.4(b) of the Loan and Security Agreement (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”; capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Loan Agreement), dated as of
September 2, 2009, among the Company, certain Subsidiaries of the Company, as
borrowers (together with the Company, each individually a “Borrower” and
collectively, the “Borrowers”), certain Subsidiaries of the Borrowers as
guarantors (each individually a “Guarantor” and collectively, the “Guarantors”),
the financial institutions party thereto as lenders (the “Lenders”) and Wachovia
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
     1. The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):
                                                            
ABA Routing Number:                     
Account Number:                     
     2. This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

G-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:      

G-2



--------------------------------------------------------------------------------



 



         

EXHIBIT H
to
LOAN AND SECURITY AGREEMENT
FORM OF NOTICE OF PREPAYMENT
Dated as of:                     
Wachovia Bank, National Association,
as Administrative Agent
NC0680
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Ladies and Gentlemen:
     This Notice of Prepayment is delivered to you pursuant to Section 2.5(b) of
the Loan and Security Agreement (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”; capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Loan Agreement), dated as of September 2, 2009,
among the Company, certain Subsidiaries of the Company, as borrowers (together
with the Company, each individually a “Borrower” and collectively, the
“Borrowers”), certain Subsidiaries of the Borrowers as guarantors (each
individually a “Guarantor” and collectively, the “Guarantors”), the financial
institutions party thereto as lenders (the “Lenders”) and Wachovia Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
     The Administrative Borrower hereby provides notice to the Administrative
Agent that it shall repay the following:

         
1.
  Date of Prepayment:  
 
 
      (Complete with a date no earlier than (i) the same Business Day as of the
date of this Notice of Prepayment with respect to any Swingline Loan or Base
Rate Loan and (ii) three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to any Eurodollar Rate Loan)
 
       
2.
  Principal Amount:   $
 
      (Complete with an amount in accordance with Section 2.5(b) of the Credit
Agreement)
 
       
3.
  Type of Loan:   o    Revolving Loan
 
      o    Swingline Loan
 
       
4.
  Rate of Loan:   o    Base Rate (Revolving Loans only)
 
      o    Eurodollar Rate (Revolving Loans only)
 
      o    LIBOR Market Index Rate (Swingline Loans only)

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

H-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment
as of the day and year first written above.

            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:        

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
to
LOAN AND SECURITY AGREEMENT
FORM OF NOTICE OF CONVERSION
Date: [__________]

To:    Wachovia Bank, National Association
171 17th Street NW, 100 Building
Atlanta, Georgia 30636
Attention: Portfolio Manager
Telephone No. (404) 214-3533
Telecopy No. (404) 214-9299

Ladies and Gentlemen:
     The undersigned, Mohawk Industries, Inc., a Delaware corporation (the
“Company”), on behalf of itself and the other Borrowers party to the Loan and
Security Agreement (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”; capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement), dated as of
September 2, 2009, among the Company, certain Subsidiaries of the Company, as
borrowers (together with the Company, each individually a “Borrower” and
collectively, the “Borrowers”), certain Subsidiaries of the Borrowers as
guarantors (each individually a “Guarantor” and collectively, the “Guarantors”),
the financial institutions party thereto as lenders (the “Lenders”) and Wachovia
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), hereby gives you notice, irrevocably,
pursuant to Section 3.1 of the Loan Agreement that the Borrowers hereby request
conversions and/or continuations under the Loan Agreement, and in that
connection set forth below the information relating to such conversions and/or
continuations (the “Conversions/Continuations”) as required by Section 3.1 of
the Loan Agreement:

         
1. Type of Loans to be converted/continued:
  ¨     Base Rate
 
  ¨     Eurodollar Rate
 
       
2. Last day of Interest Period1:
  ___________________
 
       
3. Effective date of conversion/continuation:
  ___________________
 
   
4. Principal Amount2:
  $__________________
 
   
 
       
5. Interest Period3:
  ¨     One (1) month
 
  ¨     Two (2) months
 
  ¨     Three (3) months
 
  ¨     Six (6) months

 

1   Only needed for Eurodollar Rate Loans.   2   Principal amount must equal
$2,000,000 or any whole multiple of $500,000 in excess thereof.   3   Only
needed for Eurodollar Rate Loans.

I-1



--------------------------------------------------------------------------------



 



     The Company, on behalf of the Borrowers, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the Conversion/Continuation:
     (a) all representations and warranties contained in the Loan Agreement and
in the other Loan Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of the making of each such Loan set forth above and after
giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date); provided that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates);
     (b) no Default or Event of Default exists or has occurred and is continuing
on and as of the date of the making of the Loans set forth above and after
giving effect thereto; and
     (c) the Conversions/Continuations satisfy all limitations set forth in the
Loan Agreement (including, without limitation, availability under each the
Borrowing Base).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

I-2



--------------------------------------------------------------------------------



 



            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:      

I-3



--------------------------------------------------------------------------------



 



         

EXHIBIT J
to
LOAN AND SECURITY AGREEMENT
FORM OF NOTE

      $____________   ____________, 200___

     FOR VALUE RECEIVED, each of the undersigned, MOHAWK INDUSTRIES, INC., a
Delaware corporation, MOHAWK FACTORING, INC., a Delaware corporation, ALADDIN
MANUFACTURING CORPORATION, a Delaware corporation, MOHAWK CARPET DISTRIBUTION,
INC., a Delaware corporation, WAYN-TEX LLC, a Delaware limited liability
company, DAL-TILE CORPORATION, a Pennsylvania corporation, DAL-TILE
DISTRIBUTION, INC., a Delaware corporation and UNILIN FLOORING NC, LLC, a North
Carolina limited liability company (each a “Borrower” and collectively, the
“Borrowers”), jointly and severally, promises to pay to the order of
____________ (the “Lender”), at the place and times provided in the Loan
Agreement referred to below, the principal sum of ____________ DOLLARS
($_______________) or, if less, the unpaid principal amount of all Revolving
Loans made by the Lender from time to time pursuant to that certain Loan and
Security Agreement, dated as of September 2, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”) by
and among the Borrowers, the Lenders who are or may become a party thereto, as
Lenders, and Wachovia Bank, National Association, as the Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Loan Agreement.
     The unpaid principal amount of this Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Loan
Agreement and shall bear interest as provided in Section 3.1 of the Loan
Agreement. All payments of principal and interest on this Note shall be payable
in lawful currency of the United States of America in immediately available
funds to the account designated in the Loan Agreement.
     This Note is entitled to the benefits of, and evidences Obligations
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Note and for a statement of the terms and conditions on
which each Borrower is permitted and required to make prepayments and repayments
of principal of the Obligations evidenced by this Note and on which such
Obligations may be declared to be immediately due and payable.
     THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD
CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE
STATE OF NEW YORK.
     The Indebtedness evidenced by this Note is senior in right of payment to
all Subordinated Indebtedness referred to in the Loan Agreement.
     Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Loan Agreement) notice
of any kind with respect to this Note.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

J-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Note under seal as
of the day and year first above written.

            MOHAWK INDUSTRIES, INC.
      By:           Name:   Frank H. Boykin        Title:   Vice
President-Finance and Chief Financial Officer        ALADDIN MANUFACTURING
CORPORATION
      By:           Name:   Frank H. Boykin        Title:   Vice
President-Finance and Assistant Secretary        MOHAWK FACTORING, INC.
      By:           Name:   John J. Koach        Title:   Secretary and
Assistant Treasurer        DAL-TILE CORPORATION
DAL-TILE DISTRIBUTION, INC.
MOHAWK CARPET DISTRIBUTION, INC.
UNILIN FLOORING NC, LLC
      By:           Name:   Frank H. Boykin        Title:   President and Chief
Executive Officer        WAYN-TEX LLC
      By:           Name:   Scott R. Veldman        Title:   Vice President and
Treasurer     

J-2



--------------------------------------------------------------------------------



 



EXHIBIT K
to
LOAN AND SECURITY AGREEMENT
FORM OF ACQUISITION COMPLIANCE CERTIFICATE
Date: [__________]1

To:     Wachovia Bank, National Association
171 17th Street NW, 100 Building
Atlanta, Georgia 30636
Attention: Portfolio Manager
Telephone No. (404) 214-3533
Telecopy No. (404) 214-9299

Ladies and Gentlemen:
     I, solely in my capacity as a Responsible Officer (as defined below) of the
Company (as defined below) and not in my individual capacity, hereby certify to
you pursuant to the Loan Agreement (as defined below) as follows:
     1. I am the duly elected [____________] of Mohawk Industries, Inc., a
Delaware corporation (the “Company”). Capitalized terms used herein without
definition shall have the meanings given to such terms in the Loan and Security
Agreement (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
dated as of September 2, 2009, among the Company, certain Subsidiaries of the
Company, as borrowers (together with the Company, each individually a “Borrower”
and collectively, the “Borrowers”), certain Subsidiaries of the Borrowers as
guarantors (each individually a “Guarantor” and collectively, the “Guarantors”),
the financial institutions party thereto as lenders (the “Lenders”) and Wachovia
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
     2. [____________], a Loan Party (the “Acquiring Company”), intends to
acquire (the “Acquisition”) [all of the Capital Stock][substantially all of the
assets][substantially all of a business/division] of [_________], a [_________]
(the “[Target][Seller]”) for a Permitted Acquisition Consideration amount equal
to $[_________]. In connection with the Acquisition, I have reviewed (a) the
financial statements of the Company and its Subsidiaries dated as of
[__________] and for the fiscal quarter period then ended and such statements
present fairly the financial position of the Company and its Subsidiaries as of
the dates indicated and the results of their operations and cash flows for the
period indicated in conformity with GAAP applied on a consistent basis and
(b) the financial statements of the [Target][Seller] dated as of [_________] and
for the fiscal quarter period then ended and, to the best of my knowledge, such
statements present fairly the financial position of the [Target][Seller] as of
the dates indicated and the results of their operations and cash flows for the
period indicated in conformity with GAAP applied on a consistent basis.
 

1   For any Acquisition with Permitted Acquisition Consideration greater than
$50,000,000, this certificate shall be delivered to Administrative Agent at
least (a) ten (10) Business Days prior to the consummation of such Acquisition
(or such shorter period as may be agreed to by the Administrative Agent in its
sole discretion) if, immediately before and after giving effect to such
Acquisition, Pro Forma Excess Availability would be less than $300,000,000 or
(b) five (5) Business Days prior to the consummation of such Acquisition (or
such shorter period as may be agreed to by the Administrative Agent in its sole
discretion) if, immediately before and after giving effect to such Acquisition,
Pro Forma Excess Availability would be greater than $300,000,000.

K-1



--------------------------------------------------------------------------------



 



     3. Based upon the review described in Section 2 above, I hereby certify
that:
     (a) the business, assets or division acquired are for use, or the Person
acquired is engaged, in a Permitted Line of Business;
     (b) [the Acquisition involves a merger or other combination involving [a
Borrower, and such Borrower is the surviving entity][a Guarantor, and either
such Guarantor is the surviving entity or the surviving entity shall become a
Loan Party if and when required to do so under Section 9.9];]2
     (c) immediately before and after giving effect to such Acquisition, no
Default or Event of Default exists;
     (d) the Permitted Acquisition Consideration is comprised of (select one of
the following):

  o     the incurrence or assumption of Indebtedness permitted pursuant to
Section 10.1 of the Loan Agreement, the Capital Stock of the Company or the
proceeds of any issuance of Capital Stock of the Company (or a combination
thereof) and (i) both 30-Day Pro Forma Excess Availability and Pro Forma Excess
Availability on the date of such Acquisition are not less than $150,000,000 and
(ii) the Permitted Acquisition Consideration is not funded, in whole or in part,
from the proceeds of any Loan under the Loan Agreement; or     o    any source
not described in the preceding clause, and immediately before and after giving
effect to the Acquisition (select one of the following):

  o    both 30-Day Pro Forma Excess Availability and Pro Forma Excess
Availability on the date of such Acquisition are not less than $300,000,000; or
    o    both 30-Day Pro Forma Excess Availability and Pro Forma Excess
Availability on the date of such Acquisition are not less than twenty-five
percent (25%) of the Aggregate Commitment and the Company has a Fixed Charge
Coverage Ratio equal to or greater than 1.10 to 1.00 (calculated for the fiscal
month most recently ended prior to the consummation of such Acquisition for
which financial statements have been delivered pursuant to Section 9.5 of the
Loan Agreement, on a pro forma basis after giving effect to such Acquisition);
[and]

     (e) the Acquisition is non-hostile and has been approved, as necessary, by
the target’s board of directors, shareholders or other requisite Persons[.][;
and]
     (f) [attached hereto as Schedule I is an acquisition summary with respect
to the [Target][assets and/or business or division of the Seller] (including
financial statements for the most recent twelve month period for which they are
available and as otherwise available, or such other form of financial statements
reasonably acceptable to the Administrative Agent) and the Company’s calculation
of pro forma Consolidated EBITDA
 

2   To be included if the Acquisition involves a merger or other combination
involving a Loan Party.

K-2



--------------------------------------------------------------------------------



 



relating thereto calculated in a manner reasonably satisfactory to the
Administrative Agent.]3
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

3   To be included if, immediately before and after giving effect to such
Acquisition, Pro Forma Excess Availability would be less than $300,000,000.

K-3



--------------------------------------------------------------------------------



 



     The foregoing certifications are made and delivered as of the date first
above written.

            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:        

K-4



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
LENDERS AND COMMITMENTS

                  Lender   Commitment Amount   Commitment Percentage
Wachovia Bank, National Association
  $ 100,000,000       16.666666667 %
JPMorgan Chase Bank, N.A.
  $ 100,000,000       16.666666667 %
SunTrust Bank
  $ 100,000,000       16.666666667 %
Bank of America, N.A.
  $ 100,000,000       16.666666667 %
Regions Bank
  $ 50,000,000       8.333333333 %
Deutsche Bank Trust Company Americas
  $ 50,000,000       8.333333333 %
Barclays Bank PLC
  $ 50,000,000       8.333333333 %
ING Belgium SA/NV
  $ 50,000,000       8.333333333 %
Total:
  $ 600,000,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
CONSOLIDATED EBITDA ADJUSTMENTS

     
December, 2008
$ 16,405,000 March, 2009 $ 122,816,000 June, 2009 $ 10,028,000 July, 2009 $
6,159,000

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(c)
EXISTING LETTERS OF CREDIT

                                              ISSUING                          
L/C NUMBER   BANK     ISSUED     EXPIRES     BENEFICIARY     AMOUNT  
 
                                       
FOREIGN VENDORS
                                       
01814653
  Regions     11/10/04       11/10/09     Vendor   $ 219,918.00 *
SM230614
  Wachovia     03/26/08       01/31/10     Vendor   $ 2,000,000.00  
SM229128
  Wachovia     12/10/07       12/31/09     Vendor   $ 250,000.00  
SM232852
  Wachovia     09/26/08       12/31/09     Vendor   $ 120,000.00  
SM235217
  Wachovia     07/14/09       08/15/10     Vendor   $ 1,000,000.00  
 
                                     
 
                          TOTAL   $ 3,589,918.00  
 
                                       
ENVIRONMENTAL
                                       
P276539 / D-235523
  JPMorgan     02/12/98       02/12/10     TNRCC   $ 497,000.00  
P213553 / D-235388
  JPMorgan     05/31/01       12/23/09     COMMONWEALTH OF KENTUCKY   $
10,000.00  
SM233892W
  Wachovia     02/10/09       02/10/10     STATE OF TENNESSEE   $ 319,900.17  
 
                                     
 
                          TOTAL   $ 826,900.17  
 
                                       
UTILITIES
                                       
S401155
  Wachovia     04/15/03       04/15/10     City of Calhoun   $ 415,000.00  
 
                                     
 
                          TOTAL   $ 415,000.00  
 
                                       
INSURANCE PROGRAM
                               
SM415073C
  First Union     10/23/03       10/01/09     Vendor   $ 43,000,000.00  
SM408494C
  First Union     12/31/03       12/31/09     Vendor   $ 25,000.00  
SM233574W
  Wachovia     12/31/08       01/14/10     Vendor   $ 14,130,000.00  
 
                                     
 
                          TOTAL   $ 57,155,000.00  
 
                                       
IRB Letters of Credit
                                       
S116152
  First Union     07/05/03       07/05/10     Regions Bank   $ 6,657,340.00  
S116153
  First Union     06/05/03       06/06/10     Regions Bank   $ 3,181,348.78  
870-086228
  Wachovia     07/05/03       07/05/10     Regions Bank   $ 1,039,453.00  
870-089659
  Wachovia     10/05/03       10/05/10     Regions Bank   $ 1,039,453.00  
870-090142
  Wachovia     11/05/03       11/05/10     Regions Bank   $ 1,039,453.00  
870-111632
  Wachovia     08/05/03       08/02/10     Regions Bank   $ 3,222,302.00  
870-007339
  Wachovia     01/13/01       01/13/10     Bank of New York   $ 6,745,753.42  
S130879
  First Union     01/28/01       01/28/10     First Union   $ 30,616,438.36  
 
                                     
 
                                  $ 53,541,541.56  
 
                                       
COMMERCIAL TRADE LETTERS OF CREDIT
                     

1.1(c)-1



--------------------------------------------------------------------------------



 



                                              ISSUING                          
L/C NUMBER   BANK     ISSUED     EXPIRES     BENEFICIARY     AMOUNT  
LM732128
  Wachovia     08/28/09       11/30/09     Vendor   $ 47,799.68  
LM731879
  Wachovia     05/14/09       05/31/10     Vendor   $ 646,606.10  
LM731297
  Wachovia     09/10/08       10/31/09     Vendor   $ 308,411.04  
LM731923
  Wachovia     06/02/09       10/31/09     Vendor   $ 235,960.68 **
 
                                     
 
                          TOTAL   $ 1,238,777.50  
 
                                       
 
                                     
 
                          TOTAL Letters of Credit   $ 116,767,137.23  
 
                                     

 

*   Denominated in GB Pounds: £135,000   **   Denominated in Euro: €188,000

1.1(c)-2



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
OTHER COLLATERAL REPORTS

•   Unless denoted, reports should be provided by each business unit.   •   All
reports (including any substitute or pro forma reports) shall be provided in
form and substance satisfactory to the Administrative Agent consistent with
those previously delivered to the Administrative Agent.

Additional Report(s) due within 15 business days after each fiscal quarter-end:

1.   Accrued Encycle reserve analysis for Flooring business unit only (solely to
the extent that an account or reserve exists for such product, or to the extent
claims are made against such product)

Additional Report(s) due within 15 business days after each fiscal month-end or
such date agreed to by the Administrative Agent:

1.   Consolidating general ledger trial balance   2.   Accounts receivable
roll-forward   3.   Summary accounts receivable aged trial balance by customer
in due date form   4.   Top four accounts receivable concentration   5.  
Accounts receivable due date aging detailed by invoice for top 20 Flooring and
Home business unit customers   6.   Accounts receivable due date aging detailed
by invoice for all business units except for Flooring and Home business units  
7.   Accounts receivable reconciliation from roll-forward to agings to general
ledger to financial statement   8.   Inventory by category and location with
associated monthly rent, if applicable   9.   Inventory slow moving and
obsolescence analysis   10.   Inventory reconciliation from perpetual to general
ledger to financial statement   11.   Perpetual inventory reports on a product
category basis for all business units other than Flooring, which will provide an
inventory trend report by product type   12.   Summary accounts payable invoice
date agings by customer   13.   Accrued rebates, co-op advertising, and overbill
by customer   14.   Open claims and returns by customer matched against open
accounts receivable   15.   Accounts receivable aging by terms for customers
with extended terms (net 62 – 122 days), if applicable





--------------------------------------------------------------------------------



 



SCHEDULE 8.2
NAME; STATE OF ORGANIZATION; CHIEF EXECUTIVE OFFICE;
COLLATERAL LOCATIONS

                                                          Chief         Former  
Org Type /           Federal   Executive     Loan Party   Names/Mergers  
Jurisdiction   Org ID No.   ID No.   Office
1.
  Mohawk Industries, Inc.   Acquired Unilin Holding NV (10/30/05)

Acquired assets of Unifin, Inc. 12/30/05   Delaware corporation     2182224    
XX-XXXXXXX   160 South Industrial Blvd., Calhoun, GA 30701
 
                           
2.
  Mohawk Factoring, Inc.   None.   Delaware corporation     2814276    
XX-XXXXXXX   300 Delaware Ave., Suite 1273, Wilmington, DE 19801
 
                           
3.
  Mohawk Resources,
LLC   Prior name: Mohawk Resources, Inc. (1/1/09)   Delaware LLC     3291896    
XX-XXXXXXX   160 South Industrial Blvd., Calhoun, GA 30701
 
                           
4.
  Mohawk Servicing,
LLC   Prior name: Mohawk Servicing, Inc. (1/1/09)   Delaware LLC     2814275    
XX-XXXXXXX   160 South Industrial Blvd., Calhoun, GA 30701
 
                           
5.
  Aladdin
Manufacturing
Corporation   Mergers/Acq.: Aladdin Texas LLC (12/31/08)

Wayn-Tex, Inc. (1/31/05)

Acquired assets of Roanoke, AL facility from Propex (2/2006)   Delaware
corporation     2009920     XX-XXXXXXX   160 South Industrial Blvd., Calhoun, GA
30701

8.2-1



--------------------------------------------------------------------------------



 



                                                          Chief         Former  
Org Type /           Federal   Executive     Loan Party   Names/Mergers  
Jurisdiction   Org ID No.   ID No.   Office
6.
  Mohawk Carpet Distribution, Inc.   Prior name: Mohawk Mills, Inc. (1/1/09)

Mergers/Acq.:   Delaware corporation     2502648     XX-XXXXXXX   160 South
Industrial Blvd., Calhoun, GA 30701
 
      Aladdin Texas LLC (12/31/04);

Aladdin of Texas Holding, LLC (12/31/08);

Mohawk Brands, Inc. (1/1/09):

                   
 
      Mohawk Carpet Distribution, L.P. (1/1/09)                    
 
                           
7.
  Wayn-Tex LLC   Prior name: Wayn-Tex, Inc. (12/31/05)   Delaware LLC    
2302289     XX-XXXXXXX   160 South Industrial Blvd., Calhoun, GA 30701
 
                           
8.
  Dal-Tile Corporation   Acquired all interests of Dal-Tile Shared Services,
Inc. (1/1/09) in intercompany reorganization   Pennsylvania
corporation     2607239     XX-XXXXXXX   7834 CF Hawn
Freeway, Dallas, TX
75217

8.2-2



--------------------------------------------------------------------------------



 



                                                          Chief         Former  
Org Type /           Federal   Executive     Loan Party   Names/Mergers  
Jurisdiction   Org ID No.   ID No.   Office
9.
  Dal-Tile Distribution, Inc.   Prior name: Dal-Tile SSC East, Inc. (1/1/09)

Mergers/Acq.: Alpha Granite & Marble Co. (6/4/04);

Dal-Tile I LLC (12/31/04);

DTG Tile Inc. (12/31/04);

DTL Tile Inc. (12/31/04);

Keys Granite, Inc. (7/05);

Marble Point, Inc. and MP Transportation, LLC (assets -5/08);

Dal-Tile SSC West, Inc. (1/1/09)   Delaware corporation     3871291    
XX-XXXXXXX   7834 CF Hawn
Freeway, Dallas, TX
75217

8.2-3



--------------------------------------------------------------------------------



 



                                                          Chief         Former  
Org Type /           Federal   Executive     Loan Party   Names/Mergers  
Jurisdiction   Org ID No.   ID No.   Office
10.
  Unilin Flooring NC,
LLC   Mergers/Acq.: Unilin Décor NC, LLC (5/4/04);

Quick-Step NC, LLC (5/1/05);

Quick Step Flooring, Inc. (5/4/05);

Unilin Holding, Inc. (12/31/08);

Columbia Wood Flooring (assets — 8/07);

Syarikat Malaysia Wood Industries Sdn Bhd (8/07);

Universal Woodfloor (Europe) AB (8/07)   North Carolina LLC     0734521    
XX-XXXXXXX   7834 CF Hawn
Freeway, Dallas, TX
75217
 
                           
11.
  Mohawk Carpet, LLC   Prior name: Mohawk
Carpet Corporation
(1/1/09)   Delaware LLC     2513056     XX-XXXXXXX   160 South Industrial Blvd.,
Calhoun, GA 30701
 
                           
12.
  Dal-Tile International Inc.   Mergers/Acq.: Alpha Granite & Marble Inc.
(6/4/04)   Delaware corporation     3457743     XX-XXXXXXX   7834 CF Hawn
Freeway, Dallas, TX
75217
 
                           
13.
  Mohawk Carpet Transportation of Georgia, LLC   None.   Delaware LLC    
3604613     XX-XXXXXXX   160 South Industrial Blvd., Calhoun, GA 30701

8.2-4



--------------------------------------------------------------------------------



 



                                                          Chief         Former  
Org Type /           Federal   Executive     Loan Party   Names/Mergers  
Jurisdiction   Org ID No.   ID No.   Office
14.
  Mohawk ESV, Inc.   None.   Delaware corporation     3871290     XX-XXXXXXX  
160 South Industrial Blvd., Calhoun, GA 30701
 
                           
15.
  Dal-Tile Group Inc.   None.   Delaware corporation     2213609     XX-XXXXXXX
  7834 CF Hawn
Freeway, Dallas, TX
75217
 
                           
16.
  Dal-Elit, LLC   Prior name:
Dal-Elit, LP   Texas LLC     0801067058     XX-XXXXXXX   7834 CF Hawn
Freeway, Dallas, TX
75217
 
                           
17.
  Dal-Tile Services, Inc.   None.   Delaware corporation     3871297    
XX-XXXXXXX   7834 CF Hawn
Freeway, Dallas, TX
75217
 
                           
18.
  Dal-Tile Shared Services, Inc.   Mergers/Acq.: DTL Tile, LLC (1/28/05);

DTG Tile, LLC (1/28/05);   Delaware corporation     4625837     XX-XXXXXXX  
7834 CF Hawn
Freeway, Dallas, TX
75217

8.2-5



--------------------------------------------------------------------------------



 



Schedule 8.2 (Continued):
Locations of Collateral with Value in excess of $200,000:

          Address   City   State
1026 Lafayette Hwy
  Roanoke   AL
1470 County Rd. 21 S.
  Fayette   AL
288 Oxmoor Ct. Suite C
  Birmingham   AL
30500 Hwy 59
  Loxley   AL
75 Via De Tonti Ln. Suite A
  Springdale   AR
9460 Maumelle Blvd.
  Little Rock   AR
1439-B South 40th Ave
  Phoenix   AZ
15550 N. 84th St. Suite 101
  Scottsdale   AZ
2950-1 E. Broadway Rd.
  Phoenix   AZ
3511 E. Broadway Rd.
  Phoenix   AZ
4775 S, Coach Dr.
  Tucson   AZ
1115-A Research Dr.
  Redlands   CA
1132 Durtyea Avenue
  Irvine   CA
1235 Fee Dr.
  Sacramento   CA
135 Via Trevizio
  Corona   CA
1600 S. Page Ct.
  Anaheim   CA
16400 Trojan Way
  La Mirada   CA
1713 Stewart St.
  Santa Monica   CA
183 Arthur Rd
  Martinez   CA
1963-65 Davis St.
  San Leandro   CA
2091 E. Howell Ave.
  Anaheim   CA
2303 Merced St.
  San Leandro   CA
2461 N. Argyle Ave.
  Fresno   CA
25 Pelican Way
  San Rafael   CA
2549 Zanker Rd.
  San Jose   CA
258 Sutton Rd.
  Santa Rosa   CA
270 N. Marshall Ave.
  El Cajon   CA
277 Utah Ave.
  San Francisco   CA
295 N. Willow Ave.
  City of Industry   CA
3008 Cherokee Rd.
  Stockton   CA
31353 Huntwood Ave
  Hayward   CA
3625 E. Jurupa
  Ontario   CA
41973 Remington Ave.
  Temecula   CA
485 Victor Way Suite 7
  Salinas   CA
590 Martin Dr.
  Santa Clara   CA
711 Rancho Conejo blvd.
  Newbury Park   CA
7484 Raytheon Rd.
  San Diego   CA
7484 Raytheon Rd. Ste B
  San Diego   CA

8.2-6



--------------------------------------------------------------------------------



 



          Address   City   State
77-583 El Duna Court Rd. Suite A
  Palm Desert   CA
7865 Ostrow St.
  San Diego   CA
7902 Sepulveda Blvd.
  Van Nuys   CA
963 Seaboard Ct
  Upland   CA
9687 Transportation Way
  Fontana   CA
9888 Horn Rd.
  Sacramento   CA
11117 184 St.
  Edmonton   CD
2770 Bentall St.
  Vancouver   CD
3201 Ogden Rd. SE
  Calgary   CD
40 Graniteridge Rd. Unit 1
  Concord, Ontario,
Canada   CD
14600 E. 35th Pl.
  Aurora   CO
3593 Windsor Drive
  Denver   CO
735 S. Huron
  Denver   CO
852 S. Jason Suite 8
  Denver   CO
121 Brainard Td. Blvd A
  Hartford   CT
180 Church St.
  Torrington   CT
5 Clinton Pl
  West Haven   CT
1147 Gateway Blvd.
  Boynton Beach   FL
1707 Old Ikeechobee Rd.
  West Palm Beach   FL
1800 Cypress Lake Dr. Suite 500
  Orlando   FL
3306 Park Central Blvd. N.
  Fort Lauderdale   FL
3375 SW 24th Street
  Pembroke Park   FL
3905 Center Loop Suite 400
  Orlando   FL
4311 Shader Rd. Suite 400
  Orlando   FL
6322 Pelican Circle
  Riverview   FL
7576 Kings Pointe Parkway
  Orlando   FL
8121 25th Court E.
  Sarasota   FL
8121 25th Court E.
  Sarasota   FL
8508 Benjamin Rd. Suite A
  Tampa   FL
8788 N.W. 27th St.
  Miami   FL
8800 N.W. 13 Terrace
  Miami   FL
9446 Philips Hwy. Suite 10
  Jacksonville   FL
101 Guthrie Way
  Atlanta   GA
106 John Bankson Dr
  Summerville   GA
1149 Duvall Rd
  Chatsworth   GA
120 Barnett Dr
  Milledgeville   GA
121 Goodwill Drive
  Dalton   GA
1440 Duvall Rd
  Chatsworth   GA
1441 Ellsworth Industrial NW
  Atlanta   GA

8.2-7



--------------------------------------------------------------------------------



 



          Address   City   State
1630 Satellite Blvd., NW Suite 570
  Atlanta   GA
1811 S. Hamilton St.
  Dalton   GA
200 Highland Rd (Treadwell)
  Chatsworth   GA
200 Industrial Blvd
  Cartersville   GA
2001 Antioch Rd
  Dalton   GA
207 Phelps Rd
  Dalton   GA
2100 S. Hamilton St
  Dalton   GA
235 Industrial Blvd
  Chatsworth   GA
243 Huffaker Rd
  Rome   GA
248 S.Industrial Blvd #5
  Calhoun   GA
3021 Olympic Industrial Dr. Suite 100
  Smyrna   GA
400 Clarence King Pkwy
  Calhoun   GA
406 Virgil Drive
  Dalton   GA
436 Lavender Drive-Dyehouse
  Rome   GA
443 Nathenial Dr
  Dublin   GA
447 Union Grove Rd
  Calhoun   GA
506 11th Ave.
  Dalton   GA
5081 Highway 114
  Lyerly   GA
531 Duvall Rd
  Chatsworth   GA
7782 Magnolia Ind
  Tifton   GA
949 Industrial Blvd
  Chatsworth   GA
99 Highland Rd
  Chatsworth   GA
Highway 411 N
  Eton   GA
Hwy 225
  Chatsworth   GA
Lyerly St
  Summerville   GA
McFarland Rd
  Dalton   GA
1200 North Nimitz Highway
  Honolulu   HI
2869 Mokumoa St
  Honolulu   HI
1809 Guthrie Ave
  Des Moines   IA
4245 109th St.
  Urbandale   IA
11589 W. Executive Dr.
  Boise   ID
150 E Crossroads Pkw
  Bolingbrook   IL
1601 Pratt Blvd.
  Chicago   IL
1601 Pratt Blvd.
  Chicago   IL
265 Marquette Dr.
  Bolingbrook   IL
7600 S. Grant St. Suite 1
  Burr Ridge   IL
5425 w. 74th St.Bldg 141
  Indianapolis   IN
9715 Kincaid Dr. Suite 2000
  Indianapolis   IN
10831 W 78th St.
  Shawnee   KS
15300 W. 101st Terrace
  Lenexa   KS

8.2-8



--------------------------------------------------------------------------------



 



          Address   City   State
15380 W. 101st Terrace
  Lenexa   KS
2010 S. Edwards St.
  Wichita   KS
5001 Gilmore Industrial Ct.
  Louisville   KY
675 Melanie Ln.
  Lewisport   KY
11093 airline Hwy.
  Baton Rouge   LA
11965 Lakeland Park Blvd
  Baton Rouge   LA
700 Elmwood Pkwy. Suite B
  New Orleans   LA
15 Walpole Park South
  Walpole   MA
80 b. Commerce Way
  Woburn   MA
801 Technology Center Dr.
  Stoughton   MA
1470 Progress Way
  Eldersburg   MD
1910 Park 100 Drive
  Glen Burnie   MD
4600 Wedgewood blvd. Suite R
  Frederick   MD
812-A Oregon Ave.
  Linthicum   MD
9220 Gaither Rd.
  Gaithersburg   MD
9950 Business Pkwy.
  Lanham   MD
1037 Forest Ave. Rear
  Portland   ME
Apartado 1269
  Monterrey   Mex
24640 Drake Rd.
  Farmington Hills   MI
28435 A. Automation Blvd
  Wixom   MI
3480 Broadmoor Ave. SE
  Kentwood   MI
2359 Waters Drive
  Mendota Heights   MN
2920 N.W. Blvd. Suite 100
  Minneapolis   MN
2059 Westport Center Dr.
  St. Louis   MO
4285 Rider Trail N. Suite 100
  Earth City   MO
108 E. State St.
  Ridgeland   MS
2701 Gabel Rd.
  Billings   MT
100 Main St.
  McAdenville   NC
15-B National Ave.
  Fletcher   NC
2007 Dickenson Ave
  Greenville   NC
214-A E. JJ Dr.
  Greensboro   NC
311 Staton Blvd
  Greenville   NC
335 Summitt Road
  Eden   NC
400 Innovation Ave. Ste 100
  Morrisville   NC
405 Forsyth Hall Dr.
  Charlotte   NC
5901-K Long Creek Park Dr
  Charlotte   NC
712 Henry St
  Eden   NC
9301 Globe Center Dr
  Morrisville   NC
Fieldcrest Road
  Laurel Hill   NC
12008 Portal Rd. suite 104
  La Vista   NE

8.2-9



--------------------------------------------------------------------------------



 



          Address   City   State
56-B Kendall Pond Rd.
  Manchester   NH
1000 Airport Rd. Bldg. 1 Suite 102
  Lakewood   NJ
1250 Valley Brook Ave.
  Lyndhurst   NJ
1250 Valley Brook Ave.
  New York   NJ
2030 Springdale Rd. Unit 100
  Cherry Hill   NJ
206 Rt. 46 E.
  Fairfield   NJ
5 Corporate Dr.
  Cranbury   NJ
698 US Hwy 46
  Teterboro   NJ
9 Whittendale Dr
  Moorestown   NJ
5601 Venice Avenue N.E.
  Albuquerque   NM
1490 Linda Way Suite E
  Sparks   NV
3744 W. Sunset Rd., Suite D
  Las Vegas   NV
3755 W. Sunset Rd, Suite G
  Las Vegas   NV
103 S. Clark St.
  Olean   NY
15 Charlotte Ave.
  Hicksville   NY
2918 Walden Ave. Suite 200
  Buffalo   NY
31 Oakland Ave.
  Harrison   NY
3450 Winton Pl. Space 15
  Rochester   NY
4 Dwight Park Dr
  Syracuse   NY
58-40 55th Dr.
  Maspeth   NY
6 Access Rd.
  Albany   NY
600 Franklin
  Mount Vernon   NY
92 19th St.
  Brooklyn   NY
12850 Darice Parkway Suite B
  Strongsville   OH
143 Commerce Blvd
  Johnstown   OH
23632 Mercantile Rd.
  Cleveland   OH
4650 Lake Forest Dr. Suite 540
  Blue Ask   OH
4650 Lake Forest Dr. Suite 540
  Cincinnati   OH
6450 LaSalle Dr
  Lockbourne   OH
730 Dearborn Park Ln.
  Columbus   OH
900 Resource Dr.
  Cleveland   OH
12340 E. 52nd St.
  Tulsa   OK
3121 Melcat Dr Suite B
  Oklahoma City   OK
3121 Melcat Dr. Suite A
  Oklahoma City   OK
3801 Dal-Tile Rd
  Muskogee   OK
1471 Railroad Blvd. Unit 1
  Eugene   OR
3240 N.W. 29th Avenue
  Portland   OR
104 Parkway View Dr.
  Pittsburgh   PA
2019 Washington Ave.
  Philadelphia   PA
211 N. Fourth St.
  Gettysburg   PA

8.2-10



--------------------------------------------------------------------------------



 



          Address   City   State
350 Dunks Ferry Rd.
  Bensalem   PA
4750 Westport Dr. Suite 100
  Harrisburg   PA
790 Vista Park Drive
  Pittsburg   PA
904 Marcon Blvd.
  Allentown   PA
Whitemarsh Industrial Campus, 5105 Campus Dr.
  Plymouth Meeting   PA
Marginal Baldorioty de Castro, LMM Int’l Airport, Besthree Bldg. — Suite
  Carolina   PR
75 Jefferson Blvd.
  Providence   RI
174 Lott Ct.
  West Columbia   SC
2066/2094 Marlborough Rd
  Bennettsville   SC
2118 Marlborough Rd
  Bennettsville   SC
300 Landrum Mills Rd
  Landrum   SC
4716 Hwy. 17 Bypass S.
  Myrtle Beach   SC
Hwy 81
  Calhoun Falls   SC
2520 Bransford Ave.
  Nashville   TN
5678 Distributon Dr.
  Memphis   TN
623 Old Hickory Blvd
  Old Hickory   TN
1005 Placid Avenue
  Plano   TX
10399 Silver Springs Rd.
  Conroe   TX
11185 Pellicano
  El Paso   TX
1119 Arion Pkwy.
  San Antonio   TX
1119 Arion Pkwy.
  San Antonio   TX
11711 Fuqua St.
  Houston   TX
11850 Hempstead Hwy. Suite 170
  Houston   TX
11850 Hempstead Hwy. Suite 180
  Houston   TX
12001 Railroad Dr.
  El Paso   TX
1201 N. Jackson Suite 100
  McAllen   TX
1625 Crescent cir. Suite 300
  Carrollton   TX
199 Planter Rd
  Sunnyvale   TX
199 Planters Rd.
  Sunnyvale   TX
209 S. Johnson
  Amarillo   TX
2250 LBJ Frwy. Suite 300
  Dallas   TX
2500 E. Mayfield Rd. Suite 300
  Arlington   TX
2515 Brockton Dr. Suite 101
  Austin   TX
3100 Industrial Dr
  Commerce   TX
325 Spring Hill Dr.
  Houston   TX
3600 Brittmoore Rd
  Houston   TX
3795 W. Cardinal Dr. Suite 100
  Beaumont   TX
4150-B I-30
  Mesquite   TX
4602 Perrin Creek Bldg 12
  San Antonio   TX

8.2-11



--------------------------------------------------------------------------------



 



          Address   City   State
6323 Airport Frwy. Suite A
  Fort Worth   TX
720 Industrial Suite 100
  Grapevine   TX
7834 C. F. Hawn Frwy.
  Dallas   TX
980 Bethel Rd
  Coppell   TX
1358 S 400 E. Unit 1
  St. George   UT
250 W. Gregson Ave.
  Salt Lake City   UT
3037 s. 300 W.
  Salt Lake City   UT
3505 W. California Ave
  Salt Lake City   UT
10404 LakeRidge Pkwy
  Ashland   VA
11850 Livingston Rd. Suite 100
  Manassas   VA
14790 Flint Lee Rd. Suite 200
  Chantilly   VA
1660 Venture Blvd
  Bedford   VA
22713 Commerce Center Ct. Suite 100
  Dulles   VA
2519 Britton’s Hill Rd.
  Richmond   VA
351 Floyd Pike
  Hillsville   VA
404 Anderson St
  Glasgow   VA
5733 Bayside Rd. Suite 102
  Virginia Beach   VA
6760 Gravel Ave.
  Alexandria   VA
901 S. Delphine Ave
  Waynesboro   VA
223 Downie Rd
  Chehalis   WA
23210 71st Place S
  Kent   WA
2525 W. Casino Rd. Suite 8A
  Everett   WA
3808 North Sullivan Rd
  Spokane   WA
4000 E. Broadway
  Spokane   WA
4215-A 95th St. SW
  Lakewood   WA
540 S. Front St.
  Seattle   WA
6020 6th Avenue S.
  Seattle   WA
12555 W. Silver Spring Dr.
  Milwaukee   WI
976 Glory Rd.
  Green Bay   WI
N24 W 23750 Watertown Rd
  Waukesha   WI

8.2-12



--------------------------------------------------------------------------------



 



SCHEDULE 8.6
LITIGATION
     In Shirley Williams et al. v. Mohawk Industries, Inc., four plaintiffs
filed a putative class action lawsuit in January 2004 in the United States
District Court for the Northern District of Georgia (Rome Division), alleging
that they are former and current employees of the Company and that the actions
and conduct of the Company, including the employment of persons who are not
authorized to work in the United States, have damaged them and the other members
of the putative class by suppressing the wages of the Company’s hourly employees
in Georgia. The plaintiffs seek a variety of relief, including (a) treble
damages; (b) return of any allegedly unlawful profits; and (c) attorney’s fees
and costs of litigation. In February 2004, the Company filed a Motion to Dismiss
the Complaint, which was denied by the District Court in April 2004. Following
appellate review of this decision, the case was returned to the District Court
for further proceedings. On December 18, 2007, the plaintiffs filed a motion for
class certification. On March 3, 2008, the District Court denied the plaintiffs
motion for class certification. The plaintiffs then appealed the decision to the
United States Court of Appeals for the 11th Circuit on March 17, 2008. On May
28, 2009, the Court of Appeals issued an order reversing the District Court’s
decision and remanding the case back to the District Court for further
proceedings on the class certification issue. Discovery has been stayed at the
District Court since the appeal. In August, 2009 the Company filed a petition
for certiorari with the United States Supreme Court. The Company will continue
to vigorously defend itself against this action. The Company believes that
adequate provisions for resolution of all contingencies, claims and pending
litigation have been made for probable losses and that the ultimate outcome of
this action will not have a material adverse effect on its financial condition
but could have a material adverse effect on its results of operations in a given
quarter or year.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.10
DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

                      BANK ACCOUNTS:                     Unilin Flooring NC, LLC
              Domicile   Control
Agmt:  
Unilin Flooring NC, LLC
  Bank of America   XXXXXX   A/R   TX   Yes
Unilin Flooring NC, LLC
  Bank of America       A/R   NC   +  
DalTile
                     
DalTile Distribution, Inc
  Bank of America   XXXXXX   Stores   TX   Yes
DalTile Corp
  Bank of America   XXXXXX   Concentration   TX   Yes*
DalTile Corp
  Bank of America   XXXXXX   Stores   TX   Yes*
DalTile Corp
  Bank of America   XXXXXX   Stores   CA   Yes*
Mohawk Factoring, Inc
  Bank of America   XXXXXX   Stores and A/R   TX   Yes*
DalTile Corp
  Bank of America   XXXXXX   Stores   NY   Yes*
Mohawk Factoring, Inc
  JPM Chase   XXXXXX   A/R   IL   Yes
DalTile Corp
  Wachovia   XXXXXX   Stores   NC   Yes
DalTile Corp
  Wells Fargo   XXXXXX   Stores   CA   Yes
DalTile Corp
  Wells Fargo   XXXXXX   MC / Visa — stores   CA   Yes
DalTile Corp
  Wells Fargo   XXXXXX   American Express — stores   CA   No**
Dal-Elit, LLC
  Bank of America   XXXXXX   Clearing accounts   TX   +
 
                   
Mohawk
                     
Mohawk Factoring, Inc
  Bank of America   XXXXXX   A/R   CA   Yes
Mohawk Factoring, Inc
  Bank of America   XXXXXX   A/R   CA   Yes
Mohawk Factoring, Inc
  Bank of America   XXXXXX   A/R   CA   Yes
Mohawk Factoring, Inc
  Bank of America   XXXXXX   A/R   TX   Yes
Mohawk Factoring, Inc
  Bank of Montreal   XXXXXX   Canadian dollar lockbox   Canada   +
Mohawk Factoring, Inc
  Bank of Montreal   XXXXXX   USD lockbox   Canada   +
Aladdin Manufacturing
  Wachovia   XXXXXX   Clearing accounts   GA   +
Mohawk Carpet, LLC
  Wachovia   XXXXXX   Clearing accounts   GA   +
Mohawk Carpet Distribution
  Wachovia   XXXXXX   Clearing accounts   DE   +
Mohawk Resources, LLC
  Wachovia   XXXXXX   Clearing accounts   GA   +

 



--------------------------------------------------------------------------------



 



                      BANK ACCOUNTS:                     Unilin Flooring NC, LLC
              Domicile   Control
Agmt:  
Mohawk Carpet, LLC
  Wachovia   XXXXXX   Cash, Dublin plant   TX   +
Mohawk Industries, Inc.
  Wells Fargo   XXXXXX   Clearing account — Asia   CA   +
Concentration
  Wachovia   XXXXXX   Master concentration   GA   Yes
Concentration
  Wells Fargo   XXXXXX   Future Master concentration   CA   Yes
Mohawk Industries, Inc.
  JPM Chase   XXXXXX   Clearing account — Euro   UK   +
Mohawk Industries, Inc.
  JPM Chase   XXXXXX   Clearing account — Euro   UK   +
 
                   
INVESTMENT ACCOUNT:
                     
Mohawk Industries, Inc.
  JPM Chase   XXXXXX   Prime money market fund   NY   Yes

 

+   “Excluded Account” as defined in the Loan and Security Agreement   *  
Pending review by Bank of America   **   Excluded from account control
agreements by depositary bank due to ZBA or sweep arrangements in place.

8.2-2



--------------------------------------------------------------------------------



 



SCHEDULE 8.12
SUBSIDIARIES; AFFILIATES; CAPITALIZATION; SOLVENCY

          Subsidiary   Jurisdiction of
Organization   Beneficial Ownership
Aladdin Manufacturing Corporation
  Delaware   Mohawk Carpet, LLC (100%)
Horizon Europe, Inc.
  Georgia   Aladdin Manufacturing Corporation (100%)
Lees Mohawk (UK) Limited
  UK   Mohawk Carpet, LLC (100%)
Mohawk Canada Corporation
  Nova Scotia   Mohawk Carpet, LLC (100%)
Mohawk Carpet, LLC
  Delaware   Mohawk Industries, Inc. (100%)
Mohawk Carpet Distribution, Inc.
  Delaware   Aladdin Manufacturing Corporation (100%)
Mohawk Carpet Transportation of Georgia, LLC
  Delaware   Aladdin Manufacturing Corporation (100%)
Mohawk Commercial, Inc.
  Delaware   Mohawk Carpet, LLC (100%)
Mohawk ESV, Inc.
  Delaware   Mohawk Carpet, LLC (100%)
Mohawk Factoring, Inc.
  Delaware   Mohawk Carpet, LLC (79.3%) World International, Inc. (20.7%)
Mohawk International (China) Ltd.
  Mauritius   Mohawk International Holdings S.A. r.l. (100%)
Mohawk International (India) Ltd.
  Mauritius   Mohawk International Holdings S.A. r.l. (100%)
Mohawk Resources, LLC
  Delaware   Mohawk Carpet, LLC (100%)
Mohawk Servicing, LLC
  Delaware   Mohawk Carpet, LLC (100%)
Wayn-Tex LLC
  Delaware   Aladdin Manufacturing Corporation (100%)
World International, Inc.
  Barbados   Mohawk Carpet, LLC (100%)
Dal-Tile International Inc.
  Delaware   Mohawk Industries (100%)
Dal-Elit, LLC
  Texas   Dal-Tile Corporation (100%)
Dal Italia LLC
  Delaware   Dal-Tile I, LLC (83.5%)
Dal-Tile Corporation
  Pennsylvania   Dal-Tile Group Inc. (100%)
Dal-Tile Group Inc.
  Delaware   Dal-Tile International Inc. (100%)
Dal-Tile I, LLC
  Delaware   Dal-Tile Distribution, Inc. (100%)
Dal-Tile Operaciones Mexico, S. de R.L. de C.V.
  Mexico   Dal-Tile Mexico S.A. De C.V. (99.97%) Dal-Tile Industrias S. de C.V.
(.03%)
Dal-Tile Industrias S. de R.L. de C.V
  Mexico   Dal-Tile Mexico S.A. De C.V. (99.97%) Dal-Tile Operaciones Mexico S.
De R.L. De C.V. (.03%)
Dal-Tile Recubrimientos, S. de R.L. de C.V.
  Mexico   Mohawk International (Europe) S.a. r.l. (99.99%)
Mohawk International Holdings S.A. r.l. (.01%)
Dal-Tile Mexico S.A. de C.V.
  Mexico   Dal-Tile Group Inc. (99.985%)
DTM/CM Holdings Inc. (.004%)
Dal-Tile Corporation (.011%)
Dal-Tile of Canada Inc.
  Canada   Dal-Tile Group Inc. (100%)
Dal-Tile Puerto Rico, Inc.
  Puerto Rico   Dal-Tile Corporation (100%)
Dal-Tile Services, Inc.
  Delaware   Dal-Tile Corporation (100%)
Dal-Tile Shared Services, Inc.
  Delaware   Dal-Tile Corporation (100%)
Dal-Tile Distribution, Inc.
  Delaware   Dal-Tile Corporation (100%)
DTM/CM Holdings Inc.
  Delaware   Dal-Tile Group Inc. (100%)
Cevotrans BV
  Netherlands   Opstalan BV (100%)
Mohawk Global Investments S.àr.l
  Luxembourg   Mohawk Rock Holdings Limited (100%)
Mohawk International (Europe) S.àr.l
  Luxembourg   Mohawk International Holdings S.A. r.l. (100%)
Mohawk International Holdings (DE) Corporation
  Delaware   Mohawk Industries, Inc. (100%)

8.12-1



--------------------------------------------------------------------------------



 



          Subsidiary   Jurisdiction of
Organization   Beneficial Ownership
Mohawk International Holdings S.àr.l
  Luxembourg   Mohawk Global Investments S.A. r.l. (100%)
Mohawk Rock Holdings Limited
  Gibraltar   Mohawk International Holdings (DE) Corporation (100%)
Opstalan BV
  Netherlands   Unilin Beheer BV (100%)
Sharikat Malaysia Wood Industries Sdn Bhd
  Malaysia   Mohawk International Holdings (DE) Corporation (100%)
Timber Technique Finance Ltd.
  Ireland   Flooring Industries, Ltd. (100%)
Unilin Beheer BV
  Netherlands   Unilin BVBA (100%)
Unilin Flooring NC, LLC
  N. Carolina   Mohawk Industries, Inc. (100%)
Unilin Multipre BV
  Netherlands   Unilin Beheer BV (100%)
Unilin GmbH
  Germany   Unilin BVBA (100%)
Unilin Holding BVBA
  Belgium   Unilin BVBA (100%)
Unilin Holding SAS
  France   Unilin BVBA (100%)
Unilin SAS
  France   Unilin Holding SAS (100%)
Unilin Industries BVBA
  Belgium   Unilin Holding BVBA (100%)
Flooring Industries Ltd.
  Ireland   Mohawk International Holdings S.A. r.l. (100%)
F.I.L.S. Investments
  Ireland   Timber Technique Finance Ltd. (99.9%) Mohawk International (Europe)
S.a. r.l. (.01%)
Mohawk International (Hong Kong) Limited
  Hong Kong   Mohawk International Holdings S.A. r.l. (100%)
Mohawk Trading (Shanghai) Co., Ltd.
  China   Mohawk International (Hong Kong) Limited (100%)
Mohawk International (India) Ltd.
  Mauritius   Mohawk International Holdings S.A. r.l. (100%)
DB Wholesale Carpets & Flooring
  India   Mohawk International (India) Ltd. (99.99%) Mohawk International
Holdings S.A. r.l. (.01%)
Unilin UK Ltd.
  United Kingdom   Unilin BVBA (100%)
Mohawk Unilin International B.V.
  Netherlands   Mohawk International Holdings S.A. r.l. (90%) Mohawk
International (Europe) S.a. r.l. (10%)
Unilin Russia
  Dzerzhinsky, State of Nizhny, Novgorod   Mohawk Unilin International B.V.
(100%)
Unilin Systems SAS
  France   Unilin BVBA (99.76%)
Unilin Systems SUD SAS
  France   Unilin Systems SAS (100%)
Mohawk Foreign Holdings, S.a. r.l.
  Luxembourg   Mohawk Rock Holdings Limited (100%)
Mohawk U.K. Holdings, Ltd.
  United Kingdom   Mohawk Foreign Holdings, S.a. r.l. (100%)

8.12-2



--------------------------------------------------------------------------------



 



SCHEDULE 8.13
COLLECTIVE BARGAINING OR SIMILAR AGREEMENTS
1) Agreement between United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union Olean Local
151G and Dal-Tile Corporation, February 3, 2008 — February 4, 2012
2) Collective Bargaining Agreement between Mohawk Industries, Inc. and Unite
Here Southern Regional Joint Board, January 1, 2009 — December 31, 2011

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.14
MATERIAL CONTRACTS
Supply Agreement dated as of December 29, 1999, between Dal-Tile Corporation and
Wold Talc Company
Indenture dated as of April 2, 2002 by and between Mohawk Industries, Inc., as
Issuer and Wachovia Bank, National Association, as Trustee, as amended,
restated, supplemented or otherwise modified through the date hereof pursuant to
which Mohawk Industries, Inc. issued notes in the aggregate original principal
amount of $400,000,000 due 2012
Indenture dated as of January 9, 2006 by and between Mohawk Industries, Inc., as
Issuer and SunTrust Bank, as Trustee, as amended, restated, supplemented or
otherwise modified through the date hereof (including, without limitation, that
certain First Supplemental Indenture dated as of January 17, 2006), pursuant to
which Mohawk Industries, Inc. issued notes in the aggregate original principal
amount of: (i) $500,000,000 due 2011 and (ii) $900,000,000 due 2016

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.1
EXISTING INDEBTEDNESS
As of August 1, 2009:

         
1991 Development Authority of Catoosa County, Georgia, Tax exempt Industrial
Development Revenue Refunding Bonds due 2011
  $ 6,500,000  
1999 Development Authority of Whitfield County Solid Waste Disposal Revenue
Bonds due 2019
  $ 3,100,000  
1997 Laurens County ($1MM) & Gordon County ($2MM) Industrial Development Revenue
Bonds due 2017
  $ 3,000,000  
1997 Development Authority of the City of Summerville, Georgia Exempt Facility
Revenue Bonds due 2017
  $ 30,000,000  
1997-C South Carolina Economic Development Authority Economic Development
Revenue Bonds due 2017
  $ 6,473,368  
1997-B South Carolina Economic Development Authority Economic Development
Revenue Bonds due 2017
  $ 3,000,000  
Mohawk Industries, Inc. 6.125% Senior Notes due 2016 issued pursuant to that
certain First Supplemental Indenture dated as of January 17, 2006 by and between
Mohawk Industries, Inc., as Issuer and SunTrust Bank, as Trustee
  $ 900,000,000  
Guarantee by Mohawk Industries, Inc. of the obligations of Mohawk International
Holdings S.Á r.l. under that certain Euro Overdraft Facility with ING Belgium
SA/NV
  € 30,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2
EXISTING LIENS
Dal-Tile Distribution, Inc., Texas State Tax Lien dated July 24, 2009 in the
amount of $26,775.29

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.3
EXISTING INVESTMENTS
Investments by the Loan Parties in other Loan Parties (and their Subsidiaries
and Affiliates) and Non-Loan Parties (and their Subsidiaries and Affiliates) as
of the Closing Date as described on Schedule 8.12.
Investment by Dal-Tile International Inc. of 49.99% of the equity interests in
Recumbrimentos Interceramica, S.A. de C.V.
Guarantee by Mohawk Industries, Inc. of the obligations of Mohawk International
Holdings S.A.r.l. under that certain Euro Overdraft Facility with ING Belgium
SA/NV.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.7
EXISTING AFFILIATE TRANSACTIONS
None.

 